

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1



 
$300,000,000
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
Among
 
ABRAXAS PETROLEUM CORPORATION
as Borrower,
 
THE LENDERS PARTY HERETO FROM TIME TO TIME
as Lenders,
 
and
 
SOCIÉTÉ GÉNÉRALE
as Administrative Agent and as Issuing Lender
 
June 30, 2011
 
SG Americas Securities, LLC
as Sole Bookrunner


SG Americas Securities, LLC,
The Royal Bank of Scotland plc,
and
ING Capital LLC
as Joint Lead Arrangers


The Royal Bank of Scotland plc,
and
ING Capital LLC
as Co-Syndication Agents







 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1

TABLE OF CONTENTS
 
Page
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS 
1

 
 
 Section 1.01
Certain Defined Terms 
1

 
 
Section 1.02
Computation of Time Periods 
25

 
 
Section 1.03
Accounting Terms; Changes in GAAP 
25

 
 
Section 1.04
Types of Advances 
25

 
 
Section 1.05
Miscellaneous 
25

 
ARTICLE II
CREDIT FACILITIES 
26

 
 
Section 2.01
Commitment for Advances 
26

 
 
Section 2.02
Borrowing Base 
27

 
 
Section 2.03
Method of Borrowing 
31

 
 
Section 2.04
Reduction of the Commitments 
33

 
 
Section 2.05
Prepayment of Advances 
34

 
 
Section 2.06
Repayment of Advances 
36

 
 
Section 2.07
Letters of Credit 
36

 
 
Section 2.08
Fees 
41

 
 
Section 2.09
Interest 
42

 
 
Section 2.10
Payments and Computations 
43

 
 
Section 2.11
Sharing of Payments, Etc 
44

 
 
Section 2.12
Breakage Costs 
45

 
 
Section 2.13
Increased Costs 
45

 
 
Section 2.14
Taxes 
46

 
 
Section 2.15
Reallocation of Defaulting Lender Commitment, Etc 
48

 
 
Section 2.16
Right to Give Drawdown Notices 
49

 
ARTICLE III
CONDITIONS OF LENDING 
49

 
 
Section 3.01
Conditions Precedent to Initial Borrowings and the Initial Letter of Credit 
49

 
 
Section 3.02
Conditions Precedent to All Borrowings 
53

 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES 
53

 
 
Section 4.01
Existence; Subsidiaries 
53

 
 
Section 4.02
Power 
54

 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.03
Authorization and Approvals 
54

 
 
Section 4.04
Enforceable Obligations 
54

 
 
Section 4.05
Financial Statements 
54

 
 
Section 4.06
True and Complete Disclosure 
55

 
 
Section 4.07
Litigation; Compliance with Laws 
55

 
 
Section 4.08
Use of Proceeds 
56

 
 
Section 4.09
Investment Company Act 
56

 
 
Section 4.10
Federal Power Act 
56

 
 
Section 4.11
Taxes 
56

 
 
Section 4.12
Pension Plans 
57

 
 
Section 4.13
Title; Condition of Property; Casualties 
57

 
 
Section 4.14
No Burdensome Restrictions; No Defaults 
57

 
 
Section 4.15
Environmental Condition 
58

 
 
Section 4.16
Permits, Licenses, Etc 
59

 
 
Section 4.17
Gas Contracts 
59

 
 
Section 4.18
Liens, Titles, Leases, Etc 
59

 
 
Section 4.19
Solvency and Insurance 
59

 
 
Section 4.20
Hedging Agreements 
59

 
 
Section 4.21
Material Agreements 
60

 
 
Section 4.22
Abraxas Properties 
60

 
 
Section 4.23
Flood Insurance 
60

 
ARTICLE V
AFFIRMATIVE COVENANTS 
60

 
 
Section 5.01
Compliance with Laws, Etc 
60

 
 
Section 5.02
Maintenance of Insurance 
61

 
 
Section 5.03
Preservation of Existence, Etc 
62

 
 
Section 5.04
Payment of Taxes, Etc 
62

 
 
Section 5.05
Visitation Rights 
62

 
 
Section 5.06
Reporting Requirements 
62

 
 
Section 5.07
Maintenance of Property 
67

 
 
Section 5.08
Agreement to Pledge 
67

 
 
Section 5.09
Use of Proceeds 
67

 
 
Section 5.10
Title Opinions 
67

 
 
Section 5.11
Further Assurances; Cure of Title Defects 
68

 
 
ii

--------------------------------------------------------------------------------

 
 
Section 5.12
Deposit Accounts 
69

 
 
Section 5.13
Post-Closing Requirements 
69

 
ARTICLE VI
NEGATIVE COVENANTS 
69

 
 
Section 6.01
Liens, Etc 
69

 
 
Section 6.02
Debts, Guaranties, and Other Obligations 
71

 
 
Section 6.03
Agreements Restricting Liens and Distributions 
72

 
 
Section 6.04
Merger or Consolidation; Asset Sales 
73

 
 
Section 6.05
Restricted Payments 
74

 
 
Section 6.06
Investments 
74

 
 
Section 6.07
Affiliate Transactions 
75

 
 
Section 6.08
Compliance with ERISA 
75

 
 
Section 6.09
Sale-and-Leaseback 
76

 
 
Section 6.10
Change of Business 
76

 
 
Section 6.11
Organizational Documents, Name Change 
76

 
 
Section 6.12
Use of Proceeds; Letters of Credit 
76

 
 
Section 6.13
Gas Imbalances, Take-or-Pay or Other Prepayments 
76

 
 
Section 6.14
Limitation on Hedging 
77

 
 
Section 6.15
Additional Subsidiaries 
77

 
 
Section 6.16
Account Payables 
77

 
 
Section 6.17
Abraxas Properties 
78

 
 
Section 6.18
Current Ratio 
78

 
 
Section 6.19
Interest Coverage Ratio 
78

 
 
Section 6.20
Leverage Ratio 
78

 
ARTICLE VII
EVENTS OF DEFAULT; REMEDIES 
78

 
 
Section 7.01
Events of Default 
78

 
 
Section 7.02
Optional Acceleration of Maturity 
81

 
 
Section 7.03
Automatic Acceleration of Maturity 
81

 
 
Section 7.04
Right of Setoff 
82

 
 
Section 7.05
Non-exclusivity of Remedies 
82

 
 
Section 7.06
Application of Proceeds 
82

 
ARTICLE VIII
THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER83

 
 
Section 8.01
Appointment and Authority 
83

 
 
Section 8.02
Rights as a Lender 
83

 
 
iii

--------------------------------------------------------------------------------

 
 
Section 8.03
Exculpatory Provisions 
83

 
 
Section 8.04
Reliance by Administrative Agent 
84

 
 
Section 8.05
Delegation of Duties 
84

 
 
Section 8.06
Successor Administrative Agent and Issuing Lender 
85

 
 
Section 8.07
Non-Reliance on Administrative Agent and Other Lenders 
86

 
 
Section 8.08
No Other Duties, Etc 
86

 
 
Section 8.09
Collateral Matters 
86

 
 
Section 8.10
Cure of Defaulting Lender 
87

 
ARTICLE IX
MISCELLANEOUS 
87

 
 
Section 9.01
Amendments, Etc 
87

 
 
Section 9.02
Notices, Etc 
88

 
 
Section 9.03
No Waiver; Cumulative Remedies 
90

 
 
Section 9.04
Costs and Expenses 
90

 
 
Section 9.05
Indemnification 
91

 
 
Section 9.06
Reimbursement by Lenders 
92

 
 
Section 9.07
Waiver of Damages 
92

 
 
Section 9.08
Successors and Assigns 
92

 
 
Section 9.09
Confidentiality 
95

 
 
Section 9.10
Counterparts; Effectiveness 
96

 
 
Section 9.11
Survival of Representations, etc 
96

 
 
Section 9.12
Severability 
96

 
 
Section 9.13
Interest Rate Limitation 
96

 
 
Section 9.14
Governing Law 
97

 
 
Section 9.15
Submission to Jurisdiction; Waiver of Venue; Service of Process 
97

 
 
Section 9.16
Waiver of Jury Trial 
97

 
 
Section 9.17
USA Patriot Act; OFAC 
98

 
 
Section 9.18
Amendment and Restatement 
98

 
 
Section 9.19
Integration 
99

 
 
iv

--------------------------------------------------------------------------------

 
EXHIBITS:
 
    Exhibit A
-
Form of Assignment and Acceptance
    Exhibit B
-
Form of Compliance Certificate
    Exhibit C
-
Form of Guaranty
    Exhibit D
-
Form of Mortgage
    Exhibit E
-
Form of Note
    Exhibit F
-
Form of Notice of Borrowing
    Exhibit G
-
Form of Notice of Conversion or Continuation
    Exhibit H
-
Form of Pledge Agreement
    Exhibit I
-
Form of Security Agreement
    Exhibit J
-
Form of Transfer Letters



 
SCHEDULES:
 
    Schedule I
-
Addresses and Commitments
    Schedule 4.01
-
Subsidiaries
    Schedule 4.05
-
Existing Debt
    Schedule 4.07
-
Litigation
    Schedule 4.11
-
Taxes
    Schedule 4.17
-
Gas Imbalances
    Schedule 4.20
-
Hedging Agreements
    Schedule 4.21
-
Material Agreements
    Schedule 6.07
-
Affiliate Transactions



 

 
v

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
This Second Amended and Restated Credit Agreement dated as of June 30, 2011 is
among ABRAXAS PETROLEUM CORPORATION, a Nevada corporation ("Borrower"), the
lenders party hereto from time to time as Lenders (as defined below), and
SOCIÉTÉ GÉNÉRALE, as Administrative Agent (as defined below) and as Issuing
Lender (as defined below).
 
RECITALS:
 
A.           Reference is made to that certain Amended and Restated Credit
Agreement dated as of October 5, 2009 among Borrower, the lenders party thereto
(the "Existing Lenders") and Société Générale as administrative agent (in such
capacity, the "Existing Agent") and as issuing lender (in such capacity, the
"Existing Issuing Lender"), as amended by that certain Amendment No. 1 dated as
of August 18, 2010 by and among Borrower, Existing Agent and Existing Issuing
Lender and the Lenders party thereto (as so amended, the "Existing Credit
Agreement").
 
B.           It is the intention of the parties hereto that this Agreement is an
amendment and restatement of the Existing Credit Agreement and not a new or
substitute credit agreement.
 
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto (i) do hereby agree that the
Existing Credit Agreement is amended and restated (but not substituted or
extinguished) in its entirety as set forth herein, and (ii) do hereby agree as
follows:
 
 
                 ARTICLE I                      
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01 Certain Defined Terms.  As used in this Agreement, the terms
defined above shall have the meaning set forth therein and the following terms
shall have the following meanings:
 
"Abraxas Properties" means Abraxas Properties Incorporated, a Texas corporation.
 
"Acceptable Security Interest" in any Property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties, (b)
with respect to Property that is not Borrowing Base Assets, is the only Lien on
such Property other than Permitted Subject Liens and which is superior to all
Liens or rights of any other Person in the Property encumbered thereby other
than Permitted Subject Liens, (c) with respect to Borrowing Base Assets, is the
only Lien on such Property other than Permitted Borrowing Base Liens, and which
is superior to all Liens or rights of any other Person in the Property
encumbered thereby other than Permitted Borrowing Base Liens, (d) secures the
Obligations, and (e) is perfected and enforceable.
 
"Acquisition" means the purchase by the Borrower or any of its Subsidiaries of
any business, including the purchase of associated assets or operations or of
stock (or other ownership interests) of a Person.
 
"Act" is defined in Section 9.17.
 
 
-1-

--------------------------------------------------------------------------------

 
"Adjusted Reference Rate" means, for any day, the fluctuating rate per annum of
interest equal to the greater of (a) the Reference Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus ½ of 1%, and (c) the
Eurodollar Rate in effect on such day for an Interest Period equal to one month.
 
"Administrative Agent" means Société Générale, in its capacity as agent pursuant
to Article VIII, and any successor agent pursuant to Section 8.06.
 
"Administrative Questionnaire" means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
"Advance" means any advance by a Lender to the Borrower as part of a Borrowing
and refers to a Reference Rate Advance or a Eurodollar Rate Advance.
 
"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
"Agreement" means this Second Amended and Restated Credit Agreement, as the same
may be amended, supplemented, and otherwise modified from time to time.
 
"Applicable Lending Office" means (a) with respect to any Lender, the office,
branch, subsidiary, affiliate or correspondent bank of such Lender specified in
its Administrative Questionnaire or such other office, branch, subsidiary,
affiliate or correspondent bank as such Lender may from time to time specify to
the Borrower and the Administrative Agent from time to time and (b) with respect
to the Administrative Agent, the address specified for such Person on Schedule I
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties.
 
"Applicable Margin" means, with respect to any Advance, (a) during such times as
any Event of Default exists, 3% per annum plus the rate per annum set forth
below for the relevant Type of such Advance based on the present Utilization
applicable from time to time, and (b) at all other times, the rate per annum set
forth below for the relevant Type of such Advance based on the relevant
Utilization applicable from time to time.  The Applicable Margin for any Advance
shall change when and as the relevant Utilization changes and when and as any
such Event of Default commences or terminates.
 
Utilization
Eurodollar Rate Advances
Reference Rate Advances
Less than or equal to 25%
2.25%
1.25%
Greater than 25% but less than 50%
2.50%
1.50%
Equal to or greater than 50% but less than 75%.
2.75%
1.75%
Equal to or greater than 75% but less than 90%
3.00%
2.00%
Equal to or greater than 90%.
3.25%
2.25%



 
-2-

--------------------------------------------------------------------------------

 
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A or any other form approved by
the Administrative Agent.
 
"Blue Eagle Joint Venture" means Blue Eagle Energy, LLC.
 
"Borrower" shall have the meaning set forth in the preamble hereof.
 
"Borrowing" means, subject to Section 2.03(c)(ii), a borrowing consisting of
simultaneous Advances of the same Type made by each Lender pursuant to
Section 2.03(a), continued by each Lender pursuant to Section 2.03(b), or
Converted by each Lender to Advances of a different Type pursuant to
Section 2.03(b).
 
"Borrowing Base" means at any particular time, the Dollar amount determined in
accordance with Section 2.02 (and adjusted from time to time pursuant to Section
2.02 or Section 6.04(b)) on account of Proven Reserves attributable to Oil and
Gas Properties of the Borrower and its Subsidiaries subject to an Acceptable
Security Interest and described in the most recent Independent Engineering
Report or Internal Engineering Report, as applicable, delivered to the
Administrative Agent and the Lenders pursuant to Section 2.02.
 
"Borrowing Base Assets" means, at any time, any assets that are given value in
the most recently determined Borrowing Base.
 
"Borrowing Base Deficiency" means the amount by which the aggregate outstanding
amount of the Advances plus the Letter of Credit Exposure exceeds the lesser of
(x) the Borrowing Base and (y) the aggregate Commitments.
 
"Borrowing Base Reduction Amount" has the meaning set forth in Section 2.02(d).
 
"Borrowing Base Reduction Event" has the meaning set forth in Section 2.02(d).
 
"Borrowing Base Reduction Value" has the meaning set forth in Section 2.02(d).
 
"Business Day" means a day of the year on which banks are not required or
authorized to close in Houston, Texas and New York, New York, and, if the
applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on by banks in the London interbank market.
 
"Business Loan Agreement" means the Business Loan Agreement dated November 13,
2008 by and among Borrower, Abraxas Properties, and PlainsCapital Bank, as
amended by the Consent and Amendment dated as of October 5, 2009 by and among
Borrower, Abraxas Properties, and PlainsCapital Bank.
 
 
-3-

--------------------------------------------------------------------------------

 
"Capital Leases" means, as applied to any Person, any lease of any Property by
such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.
 
"Cash Collateral Account" means a special interest bearing cash collateral
account pledged by the Borrower to the Issuing Lender containing cash deposited
pursuant to Sections 2.05(b), 2.07(a)(vii), 2.07(d)(iii), 2.15(b), 2.16,
7.02(b), or 7.03(b) to be maintained with the Issuing Lender in accordance with
Section 2.07(g) and bear interest or be invested in the Issuing Lender's
reasonable discretion.
 
"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
 
"Change in Control" shall mean the occurrence of any of the following events:
 
(a)    the occurrence of any transaction, the result of which is that the
Borrower ceases to own, either directly or indirectly, 100% of the Equity
Interest in any Subsidiary;
 
(b)    any "person" or "group" (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) becomes the "beneficial owner" (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a person or group shall be
deemed to have "beneficial ownership" of all securities that such person or
group has the right to acquire (such right, an "option right"), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the Equity Interest of the Borrower; or
 
(c)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
 
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking
 
 
-4-

--------------------------------------------------------------------------------

 
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.
 
"Closing Date" means June 30, 2011.
 
"Code" means the Internal Revenue Code of 1986, as amended, and any successor
statute.
 
"Collateral" means (a) all "Collateral," "Pledged Collateral" and "Mortgaged
Properties" (as defined in each of the Mortgages, the Security Agreements, and
the Pledge Agreement, as applicable) or similar terms used in the Security
Instruments, and (b) all amounts contained in the Borrower's and its
Subsidiaries' bank accounts.
 
"Commitment" means, for any Lender, the amount set opposite such Lender's name
on Schedule I as its Commitment, or if such Lender has entered into any
Assignment and Acceptance, the amount set forth for such Lender as its
Commitment in the Register maintained by the Administrative Agent pursuant to
Section 9.08(c), as such amount may be reduced or terminated pursuant to Section
2.04 or Article VII or otherwise under this Agreement.  The initial amount of
the aggregate Commitments is $300,000,000, subject to the Borrowing Base.
 
"Commitment Fee Rate" means a 0.500% per annum commitment fee rate.
 
"Commitment Termination Date" means the earlier of (a) the Maturity Date and (b)
the earlier termination in whole of the Commitments pursuant to Section 2.04 or
Article VII.
 
"Compliance Certificate" means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.
 
"Consolidated EBITDAX" means, without duplication, for the Borrower and its
consolidated Subsidiaries for any period (a) consolidated Net Income for such
period plus (b) to the extent deducted in determining consolidated Net Income,
Interest Expense, oil and gas exploration expenses, income and franchise or
"margin" taxes (determined in accordance with GAAP), depreciation, amortization,
depletion, and other non-cash charges for such period (including any provision
for the reduction in the carrying value of assets recorded in accordance with
GAAP and including non-cash charges resulting from the requirements of SFAS 133
or 143 and any non-cash expenses incurred pursuant to SFAS 123R) for such period
plus (c) all realized net cash proceeds arising from the settlement or
monetization of any Hedge Contract (including any Hydrocarbon Hedge Agreement)
or upon any Hedge Termination minus (d) all positive non-cash items of income
which were included in determining such consolidated Net Income (including
non-cash income resulting from the requirements of SFAS 133 or 143); provided
that Net Income shall be adjusted to negate the effect of any non-cash gain or
non-cash loss attributable to the Blue Eagle Joint Venture.
 
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controls," "Controlled by," "Controlling" and "Controlled" have
meanings correlative thereto.  Without limiting the generality of the foregoing,
a Person shall be deemed to be Controlled by another Person if such other Person
possesses, directly or indirectly, the power to vote 10% or more of the
securities having ordinary voting power for the election of directors, managing
general partners or the equivalent.
 
 
-5-

--------------------------------------------------------------------------------

 
"Controlled Group" means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control, which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.
 
"Convert," "Conversion," and "Converted" each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.03(b).
 
"Credit Extensions" means (a) an Advance made by any Lender, and (b) the
issuance, increase or extension of any Letter of Credit by the Issuing Lender.
 
"Debt," for any Person, means without duplication: (a) indebtedness of such
Person for borrowed money; (b) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (c) obligations of such Person
to pay the deferred purchase price of Property or services (including
obligations that are non-recourse to the credit of such Person but are secured
by the assets of such Person, but excluding trade accounts payable); (d)
obligations of such Person as lessee under Capital Leases required to be
accounted for as a liability on the balance sheet; (e) the maximum amount of all
direct or contingent obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments; (f) obligations of such Person under any
Hedge Contract; (g) obligations of such Person owing in respect of mandatorily
redeemable preferred stock or other mandatorily redeemable preferred equity
interest of such Person; (h) any obligations of such Person owing in connection
with any volumetric or production payments; (i) obligations of such Person under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) of such Person to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (a) through (h) above; (j)
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (i) secured by any Lien on or in respect of any Property of such Person;
and (k) all liabilities of such Person in respect of unfunded vested benefits
under any Plan.
 
"Default" means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.
 
"Defaulting Lender" means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower that (i) such Lender has failed to (a) fund all
or any portion of its Advances within three Business Days of the date such
Advances were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender's determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (b) pay
to the Administrative Agent, any Issuing Bank or any other Lender any amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two Business Days of the date when due (each of the
obligations set forth in clauses (a) and (b) being referred to herein as a
“Lender Funding Obligation”), (ii) such Lender has notified the Administrative
Agent,
 
 
-6-

--------------------------------------------------------------------------------

 
or has stated publicly, that it will not comply with any such Lender Funding
Obligation hereunder (unless such notice or public statement relates to such
Lenders’ obligation to fund a Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), or has defaulted on its funding obligations generally under other
loan agreements or credit agreements, (iii) such Lender has, for five or more
Business Days, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder, or (iv) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender; provided that neither
the reallocation of funding obligations provided for in Section 2.15 as a result
of a Lender's being a Defaulting Lender nor the performance by Non-Defaulting
Lenders of such reallocated funding obligations will by themselves cause the
relevant Defaulting Lender to become a Non-Defaulting Lender; and provided
further that a Lender shall not be deemed a Defaulting Lender solely by virtue
of the acquisition or maintenance of an ownership interest in such Lender or its
Parent Company by a Governmental Authority or an instrumentality thereof so long
as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or Governmental Authority) to reject, repudiate, disavow or disaffirm
any contracts or agreements made by such Lender.  Any determination that a
Lender is a Defaulting Lender under clauses (i) through (iv) above will be made
by the Administrative Agent acting in good faith.  The Administrative Agent will
promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.
 
"Disposition" means a sale, lease, transfer, assignment, Farmout, conveyance,
release, surrender, or other disposition of Property (including any working
interest, overriding royalty interest, production payments, net profits
interest, royalty interest, or mineral fee interest), or of a Subsidiary owning
Property (including any working interest, overriding royalty interest,
production payments, net profits interest, royalty interest, or mineral fee
interest), in any transaction or series of transactions.
 
"Dollars" and "$" means lawful money of the United States of America.
 
"Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) a commercial bank organized under the laws of the United
States, or any state thereof, and having total assets in excess of $250,000,000
and approved by the Administrative Agent and the Issuing Lender in their sole
discretion, (e) a commercial bank organized under the laws of any other country
which is a member of the Organization for Economic Cooperation and Development
or a political subdivision of any such country and which has total assets in
excess of $250,000,000, provided that such bank is acting through a branch or
agency located in the United States and such bank is approved by the
Administrative Agent and the Issuing Lender in their sole discretion, (f) a
finance company, insurance company, or other financial institution or fund that
is engaged in making, purchasing, or otherwise investing in commercial loans or
securities in the ordinary course of its business and having (together with its
Affiliates) total assets in excess of  $250,000,000 and approved by the
Administrative Agent and the Issuing Lender in their sole discretion, (g) any
other Person (other than a natural person) approved by (i) the Administrative
Agent and the Issuing Lender in their sole discretion and (ii) unless a Default
has occurred and is continuing at the time any assignment is effected pursuant
to this Agreement, the Borrower;
 
 
-7-

--------------------------------------------------------------------------------

 
provided that (i) the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof, and (ii) notwithstanding the foregoing, "Eligible Assignee" shall not
include the Borrower or any Affiliate or Subsidiary of any Loan Party.
 
"Engineering Report" means either an Independent Engineering Report or an
Internal Engineering Report and includes the Initial Engineering Report where
applicable.
 
"Environment" or "Environmental" shall have the meanings set forth in 42
U.S.C.  9601(8) (1988).
 
"Environmental Claim" means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the OSHA or similar laws or
requirements relating to health or safety of employees) which seeks to impose
liability under any Environmental Law.
 
"Environmental Law" means, as to the Borrower or its Subsidiaries, all Legal
Requirements or common law theories applicable to the Borrower or its
Subsidiaries arising from, relating to, or in connection with the Environment,
health, or safety, including CERCLA, relating to (a) pollution, contamination,
injury, destruction, loss, protection, cleanup, reclamation or restoration of
the air, surface water, groundwater, land surface or subsurface strata, or other
natural resources; (b) solid, gaseous or liquid waste generation, treatment,
processing, recycling, reclamation, cleanup, storage, disposal or
transportation; (c) exposure to pollutants, contaminants, hazardous, medical and
infectious, or toxic substances, materials or wastes; (d) the safety or health
of employees; or (e) the manufacture, processing, handling, transportation,
distribution in commerce, use, storage or disposal of hazardous, medical and
infectious, or toxic substances, materials or wastes.
 
"Environmental Liability" shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
"Environmental Permit" means any permit, license, order, approval, registration
or other authorization under Environmental Law.
 
"Equity Interest" means, with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
 
-8-

--------------------------------------------------------------------------------

 
"ERISA Affiliate" means each member of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.
 
"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.
 
"Eurodollar Rate" means, for the Interest Period for each Eurodollar Rate
Advance comprising the same Borrowing, the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time), for deposits in Dollars at 11:00 a.m.  (London,
England time) two Business Days before the first day of such Interest Period and
for a period equal to such Interest Period; provided, that, if such rate is not
available to the Administrative Agent for any reason, the Eurodollar Rate shall
be an interest rate per annum equal to the rate per annum at which deposits in
Dollars are offered by the principal office of Société Générale in London,
England to prime banks in the London interbank market at 11:00 a.m.  (London,
England time) two Business Days before the first day of such Interest Period in
an amount substantially equal to the Eurodollar Rate Advance to be maintained by
the Lender that is the Administrative Agent in respect of such Borrowing and for
a period equal to such Interest Period.
 
"Eurodollar Rate Advance" means an Advance which bears interest as provided in
Section 2.09(b).
 
"Eurodollar Rate Reserve Percentage" of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental, or other marginal reserve
requirement) for such Lender with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities having a term equal to such Interest
Period.
 
"Event of Default" has the meaning specified in Section 7.01.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Excluded Accounts" means (a) accounts held at PlainsCapital Bank (or successor
bank) holding certificates of deposit supporting letters of credit in an
aggregate amount not to exceed at any time the undrawn face amount of such
letters of credit, and provided (x) such letters of credit are permitted under
Section 6.02(g) and (y) a Lien on such accounts or the amounts held therein is
permitted under Section 6.01(k), (b) Royalty Disbursement or Suspense Accounts
related to the Missouri River acreage held at PlainsCapital Bank (or successor
bank), (c) one or more petty operating accounts held at PlainsCapital Bank (or
successor bank) in an aggregate amount not to exceed $50,000 at any time, and
(d) an operating account owned by Canadian Abraxas Petroleum, ULC with Canadian
Imperial Bank of Commerce (or successor bank) with an aggregate balance not to
exceed $1,000,000 at any time. 
 
 
-9-

--------------------------------------------------------------------------------

 
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise or
"margin" or similar taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which any Borrower is located and (c) in
the case of a Foreign Lender (other than an assignee request by the Borrower and
any Lender party to this Agreement on the Closing Date), any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.14(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from any Borrower with respect to such withholding tax pursuant to
Section 2.14(a).  Notwithstanding anything to the contrary contained in this
definition, "Excluded Taxes" shall not include any withholding tax imposed at
any time on payments made by or on behalf of a Borrower that is not a resident
of the United States for tax purposes to any Lender, Administrative Agent or
Issuing Lender hereunder or under any other Credit Document, provided that such
Lender, such Administrative Agent and such Issuing Lender shall have complied
with Section 2.14(e).
 
"Existing Agent" has the meaning set forth in Recital A.
 
"Existing Credit Agreement" has the meaning set forth in Recital A.
 
"Existing Credit Documents" has the meaning set forth in Section 9.18.
 
"Existing Issuing Lender" has the meaning set forth in Recital A.
 
"Existing Lenders" has the meaning set forth in Recital A.
 
"Existing Letters of Credit" means the letters of credit issued and outstanding
under the Existing Credit Agreement.
 
"Existing Mortgage" means that certain Deed of Trust, Security Agreement and
Financing Statement dated as of November 13, 2008 by Borrower in favor of Les
Eubank, as Trustee for the benefit of PlainsCapital Bank, securing the
obligations under the Business Loan Agreement with Liens on Borrower's
headquarters located at 18803 Meisner Drive, San Antonio, TX  78258.
 
"Expiration Date" means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.
 
"Farmout" means an arrangement pursuant to agreement whereby the owner(s) of one
or more oil, gas and/or mineral lease or other oil and natural gas working
interest with respect to a property from which production of Hydrocarbons is
sought agrees to transfer or assign an interest in such property to one or more
Persons in exchange for (a) drilling, or participating in the cost of the
drilling of (or agreeing
 
 
-10-

--------------------------------------------------------------------------------

 
to do so) one or more wells, or undertaking other exploration or development
activity or participating in the cost of such activity, to attempt to obtain
production of Hydrocarbons from such property, or (b) obtaining production of
Hydrocarbons from such property, or participating in the costs of such
production.
 
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for any such day on
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any of its successors.
 
"Fee Letter" means that certain fee letter dated June [29], 2011 among the
Borrower, Société Générale, and SG Americas Securities, LLC.
 
"Financial Statements" means (a) the audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at December 31, 2010 and the
related audited consolidated and consolidating statements of income, cash flow,
and retained earnings of the Borrower and its consolidated Subsidiaries for the
fiscal year then ended and the notes thereto, and (b) the unaudited consolidated
and consolidating balance sheet of the Borrower and its consolidated
Subsidiaries dated March 31, 2011 and the related unaudited consolidated and
consolidating statements of income, cash flow, and retained earnings of the
Borrower and its consolidated Subsidiaries for the three month period then ended
and the notes thereto, and including the certification of a Responsible Officer
of the Borrower, all prepared in accordance with GAAP (except for the absence of
footnotes and adjustments typically made at year-end), in each case, the copies
of which have been delivered to the Administrative Agent and the Lenders.
 
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
 
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
"GAAP" means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.
 
"Gas Imbalance" means (a) a sale or utilization by Borrower or other Loan
Parties of volumes of natural gas in excess of its gross working interest, (b)
receipt of volumes of natural gas into a gathering system and redelivery by
Borrower or other Loan Parties of a larger or smaller volume of natural gas
under the terms of the applicable Transportation Agreement, or (c) delivery to a
gathering system of a
 
-11-

--------------------------------------------------------------------------------

 
volume of natural gas produced by Borrower or another Loan Party that is larger
or smaller than the volume of natural gas such gathering system redelivers for
the account of Borrower or such other Loan Party, as applicable.
 
"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
"Guarantor" means each entity, which may from time to time, execute a Guaranty
or a supplement to a Guaranty, including each Subsidiary of the Borrower.
 
"Guaranty" means a Guaranty in substantially the form of the attached Exhibit C
and executed by a Guarantor.
 
"Hazardous Substance" means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including pollutants,
contaminants, petroleum, petroleum products, radionuclides, radioactive
materials, and medical and infectious waste.
 
"Hazardous Waste" means the substances regulated as such pursuant to any
Environmental Law.
 
"Headquarters" means (a) the premises described as: LOTS 3 AND 4, BLOCK 7, NEW
CITY BLOCK 17606, CREEKSIDE@CONCORD PARK (PLANNED UNIT DEVELOPMENT), IN THE CITY
OF SAN ANTONIO, BEXAR COUNTY, TEXAS, ACCORDING TO PLAT THEREOF RECORDED IN
VOLUME 9562, PAGE(S) 156-157, DEED AND PLAT RECORDS OF BEXAR COUNTY,
TEXAS, together with all of the easements, rights of way, privileges, liberties,
hereditaments, strips and gores, streets, alleys, passages, ways, waters,
watercourses, rights and appurtenances thereunto belonging or appertaining, and
all of the estate, right, title, interest, claim or demand whatsoever of Abraxas
Properties therein and in the streets and ways adjacent thereto, either in law
or in equity (collectively, the "Land"); (b) the structures or buildings, and
all additions and improvements thereto, now or hereafter erected upon the Land,
including all building materials and Fixtures (hereinafter defined) now or
hereafter forming a part of said structures or buildings, or delivered to the
Land and intended to be installed in such structures or buildings (collectively,
the "Improvements"); and (c) all fixtures owned by Abraxas Properties now or
hereafter located on and used in connection with the Land or the Improvements,
(collectively, the "Fixtures").


"Hedge Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate swaps or
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or
 
-12-

--------------------------------------------------------------------------------

 
any other similar transactions or any combination of any of the foregoing
(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
"Master Agreement"), including any such obligations or liabilities under any
Master Agreement.
 
"Hedge Termination" means any termination (other than a termination that occurs
on the date scheduled for such termination and not as a result of an event of
default or other early termination event), cancellation, novation or disposition
of any Hedge Contract.
 
"Hedging Report" means the report described in Section 5.06(e).
 
"Hydrocarbon Hedge Agreement" means, as to any Person, a Hedge Contract between
such Person and any financial institution or other counterparty which is
intended to reduce or eliminate the risk of fluctuations in the price of
Hydrocarbons.
 
"Hydrocarbons" means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including sulfur, geothermal steam, water,
carbon dioxide, helium, and any and all minerals, ores, or substances of value
and the products and proceeds therefrom.
 
"Improved Property" means real property on which a "building" or "mobile home"
(in each case, as such terms are defined for purposes of the National Flood
Insurance Program) owned by a Loan Party is located.
 
"Indemnified Taxes" means Taxes other than Excluded Taxes.
 
"Independent Engineer" means DeGolyer and MacNaughton or any other third party
engineering firm acceptable to the Administrative Agent in its sole discretion.
 
"Independent Engineering Report" means a report, in form and substance
satisfactory to the Administrative Agent and each of the Lenders, prepared by an
Independent Engineer, addressed to the Administrative Agent and the Lenders with
respect to the Oil and Gas Properties owned by the Borrower or any of its
Subsidiaries (or to be acquired by the Borrower or any of its Subsidiaries, as
applicable) which are, or are to be, included in the Borrowing Base, which
report shall (a) specify the location, quantity, and type of the estimated
Proven Reserves attributable to such Oil and Gas Properties, (b) contain a
projection of the rate of production of such Oil and Gas Properties, (c) contain
an estimate of the net operating revenues to be derived from the production and
sale of Hydrocarbons from such Proven Reserves based on product price and cost
escalation assumptions specified by the Administrative Agent and the Lenders
which are consistent with the Administrative Agent's and the Lenders' customary
 
-13-

--------------------------------------------------------------------------------

 
internal standards and practices for valuing and redetermining the value of Oil
and Gas Properties in connection with reserve based oil and gas loan
transactions, and (d) contain such other information as is customarily obtained
from and provided in such reports or is otherwise reasonably requested by the
Administrative Agent or any Lender.
 
 
         "Information" is defined in Section 9.09.
 
"Initial Engineering Report" means an Independent Engineering Report dated as of
December 31, 2010 and covering the Proven Reserves of the Loan Parties in form
acceptable to the Administrative Agent.
 
"Initial Funding Date" means the earlier of (a) the date on which the initial
Advances are made, and (b) the date the initial Letter of Credit is issued.
 
"Intercompany Debt" means Debt incurred by one or more Loan Parties and owing to
any other Loan Party or Loan Parties.
 
"Interest Expense" means, for the Borrower and its consolidated Subsidiaries for
any period, total interest, letter of credit fees, and other fees and expenses
incurred in connection with any Debt for such period, whether paid or accrued,
including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing, imputed interest under Capital Leases and realized gains and losses
under Interest Hedge Agreements, all as determined in conformity with GAAP.
 
"Interest Hedge Agreement" means, as to any Person, a Hedge Contract between
such Person and one or more financial institutions providing for the exchange of
nominal interest obligations between such Person and such financial institution
or the cap of the interest rate on any Debt of such Person.
 
"Interest Period" means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03.  The duration of
each such Interest Period shall be one, two, three, or six months, in each case
as the Borrower may, upon notice received by the Administrative Agent not later
than 11:00 a.m.  (New York time) on the third Business Day prior to the first
day of such Interest Period, select; provided, however, that:
 
(a) the Borrower may not select any Interest Period which ends after the
Commitment Termination Date;
 
(b) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;
 
(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding
 
 
-14-

--------------------------------------------------------------------------------

 
Business Day; provided, that, if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the immediately preceding Business Day; and
 
(d) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.
 
"Internal Engineering Report" means a report, in form and substance satisfactory
to the Administrative Agent and each Lender, prepared by the Borrower and
certified by a Responsible Officer of the Borrower, addressed to the
Administrative Agent and the Lenders with respect to the Oil and Gas Properties
owned by the Borrower or any of its Subsidiaries (or to be acquired by the
Borrower or any of its Subsidiaries, as applicable) which are, or are to be,
included in the Borrowing Base, which report shall (a) specify the location,
quantity, and type of the estimated Proven Reserves attributable to such Oil and
Gas Properties, (b) contain a projection of the rate of production of such Oil
and Gas Properties, (c) contain an estimate of the net operating revenues to be
derived from the production and sale of Hydrocarbons from such Proven Reserves
based on product price and cost escalation assumptions specified by the
Administrative Agent and the Lenders which are consistent with the
Administrative Agent's and the Lenders' customary internal standards and
practices for valuing and redetermining the value of Oil and Gas Properties in
connection with reserve based oil and gas loan transactions, and (d) contain
such other information as is customarily obtained from and provided in such
reports or is otherwise reasonably requested by the Administrative Agent or any
Lender.
 
"Issuing Lender" means Société Générale in its capacity as issuer of Letters of
Credit hereunder, and any successor Issuing Lender pursuant to Section 8.06.
 
"Leases" means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases, wellbore assignments or any other instruments,
agreements, or conveyances under and pursuant to which the owner thereof has or
obtains the right to enter upon lands and explore for, drill, and develop such
lands for the production of Hydrocarbons.
 
"Legal Requirement" means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including Regulations D, T, U, and
X, which is applicable to such Person.
 
"Lender" means each lender listed on the signature pages of this Agreement and
each Eligible Assignee that shall become a party to this Agreement pursuant to
Section 9.08.
 
"Lender Funding Obligation" has the meaning set forth in the definition of
Defaulting Lender.
 
"Lender Hedging Obligations" means all obligations arising from time to time
under Hedge Contracts between any Loan Party and a Swap Counterparty.
 
 
-15-

--------------------------------------------------------------------------------

 
"Lender Insolvency Event" means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) other than via an
Undisclosed Administration, such Lender or its Parent Company is the subject of
a bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or
a receiver, trustee, conservator, intervenor or sequestrator or the like has
been appointed for such Lender or its Parent Company, or such Lender or its
Parent Company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment.
 
"Letter of Credit" means, individually, any standby letter of credit issued by
the Issuing Lender for the account of the Borrower in connection with the
Commitments and which is subject to this Agreement, and "Letters of Credit"
means all such letters of credit collectively.
 
"Letter of Credit Application" means the Issuing Lender's standard form letter
of credit application for standby letters of credit that has been executed by
the Borrower and accepted by the Issuing Lender in connection with the issuance
of a Letter of Credit.
 
"Letter of Credit Documents" means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.
 
"Letter of Credit Exposure" means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.
 
"Letter of Credit Obligations" means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.
 
"Lien" means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including the interest of a
vendor or lessor under any conditional sale agreement, synthetic lease, Capital
Lease, or other title retention agreement).
 
"Liquid Investments" means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States maturing
within 270 days from the date of any acquisition thereof;
 
(b)           (i) negotiable or nonnegotiable certificates of deposit, time
deposits, or other similar banking arrangements maturing within 270 days from
the date of acquisition thereof or which may be liquidated for the full amount
thereof without penalty or premium ("bank debt securities"), issued by (A) any
Lender (or any Affiliate of any Lender), or (B) any other bank or trust company
so long as either (x) such certificate of deposit is not pledged to secure the
Borrower’s or any Subsidiaries’ ordinary course of business bonding
requirements, and (y) the amount thereof is less than or equal to $100,000, or
any other bank or trust company, if at the time of deposit or purchase, such
bank debt securities are rated A or A2 or better by either S&P or Moody's, and
(ii) commercial paper issued by (A) any Lender (or any
 
-16-

--------------------------------------------------------------------------------

 
Affiliate of any Lender) or (B) any other Person if at the time of purchase such
commercial paper is rated at the highest or the second highest credit rating
given by either S&P or Moody's, or upon the discontinuance of both of such
services, such other nationally recognized rating service or services, as the
case may be, as shall be selected by the Borrower with the consent of the
Required Lenders;
 
(c)           deposits in money market funds investing exclusively in
investments described in clauses (a) and (b) above;
 
(d)           repurchase agreements relating to investments described in clauses
(a) and (b) above with a market value at least equal to the consideration paid
in connection therewith, with any Person who regularly engages in the business
of entering into repurchase agreements and has a combined capital and surplus
and undivided profit of not less than $500,000,000, if at the time of entering
into such agreement the debt securities of such Person are rated at the highest
or the second highest credit rating given by either S&P or Moody's; and
 
(e)           such other instruments (within the meaning of Article 9 of the
Uniform Commercial Code in effect in New York) or investment property as the
Borrower may request and the Administrative Agent may approve in writing.
 
"Loan Documents" means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Instruments, and each other agreement,
instrument, or document executed by the Borrower, any Guarantor, or any of the
Borrower’s or a Guarantor’s Subsidiaries or any of their officers at any time in
connection with this Agreement.
 
"Loan Party" means the Borrower or any Guarantor.
 
"Material Adverse Change" means (a) a material adverse change in the business,
assets (including the Oil and Gas Properties), condition (financial or
otherwise), results of operations or prospects of the Borrower, individually, or
the Loan Parties, taken as a whole, or (b) a material adverse effect on the
Borrower's, individually, or the Loan Parties', taken as a whole, ability to
perform its obligations under this Agreement, any Note, any Guaranty, or any
other Loan Document.
 
"Maturity Date" means June 30, 2015.
 
"Maximum Exposure Amount" means, at any time for each Lender, the sum of (a) the
unfunded Commitment held by such Lender at such time; plus (b) the aggregate
unpaid principal amount of the Advances held by such Lender at such time, plus
(c) such Lender's Pro Rata Share of the Letter of Credit Exposure.
 
"Maximum Rate" means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
if required by such laws, certain fees and other costs).
 
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
 
 
-17-

--------------------------------------------------------------------------------

 
"Mortgage" means the mortgage or deed of trust executed by any one or more of
the Loan Parties in favor of the Administrative Agent for the ratable benefit of
the Secured Parties in substantially the form of the attached Exhibit D or such
other form as may be requested by the Administrative Agent, and, in the case of
a Loan Party organized under the laws of Canada or any province or territory
thereof, a floating charge demand debenture, or a fixed and floating charge
demand debenture (together with any applicable debenture pledge agreement or
mortgage), in each case in form and substance satisfactory to the Administrative
Agent in its sole discretion, in each case together with any assumptions or
assignments of the obligations thereunder by the Borrower, any Guarantor or any
of their respective Subsidiaries, and as may be amended, amended and restated,
or otherwise modified from time to time.
 
"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA.
 
"Net Income" means, with respect to the Borrower and its consolidated
Subsidiaries for any period, the net income for such period after Taxes, as
determined in accordance with GAAP, excluding, however, (a) extraordinary items,
including (i) any net non-cash gain or loss during such period arising from the
sale, exchange, retirement or other disposition of capital assets (such term to
include all fixed assets and all securities) other than in the ordinary course
of business and (ii) any write-up or write-down of assets (including ceiling
test write-downs) and (b) the cumulative effect of any change in GAAP.
 
"Non-Defaulting Lender" means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.
 
"Note" means a promissory note of the Borrower payable to the order of any
Lender in an amount not to exceed the Commitment of such Lender, in
substantially the form of the attached Exhibit E, evidencing indebtedness of the
Borrower to such Lender resulting from Advances owing to such Lender.
 
"Notice of Borrowing" means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.
 
"Notice of Conversion or Continuation" means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.
 
"Obligations" means (a) all principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by the Borrower, any Guarantor or
any of their respective Subsidiaries to the Administrative Agent, the Issuing
Lender or the Lenders under the Loan Documents, including the Letter of Credit
Obligations, and (b) all Lender Hedging Obligations.
 
"Oil and Gas Business" means (a) the acquisition, exploration, exploitation,
development, operation and disposition of interests in Oil and Gas Properties
and Hydrocarbons, (b) the gathering, marketing, treating, processing, storage,
selling and transporting of any production from such interests or properties,
including the marketing of Hydrocarbons obtained from unrelated Persons, (c) any
 
 
-18-

--------------------------------------------------------------------------------

 
business relating to or arising from exploration for or development, production,
treatment, processing, storage, transportation or marketing of oil, gas and
other minerals and products produced in association therewith, (d) any business
relating to oilfield sales and service, and (e) any activity that is ancillary
or necessary or desirable to facilitate the activities described in clauses (a)
through (d) of this definition.
 
"Oil and Gas Properties" means fee mineral interests, term mineral interests,
Leases, subleases, Farmouts, royalties, overriding royalties, net profit
interests, carried interests, production payments, back-in interests and
reversionary interests and similar mineral interests, and all unsevered and
unextracted Hydrocarbons in, under, or attributable to such oil and gas
Properties and interests.
 
"OFAC" means the Office of Foreign Assets Control.
 
"OSHA" means the Occupational Safety and Health Act 29 U.S.C. § 651 et seq. and
its implementing regulations.
 
"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
"Parent Company" means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
 
"Participant" has the meaning assigned to such term in paragraph (d) of Section
9.08.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
"Permit" means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including an Environmental Permit.
 
"Permitted Borrowing Base Liens" means the Liens permitted under paragraphs (a),
(c), (d), (e), (f), (h), (i), and (o) of Section 6.01.
 
"Permitted Holder" means any holder of Equity Interest in the Borrower on the
Closing Date.
 
"Permitted Liens" is defined in Section 6.01.
 
"Permitted Subject Liens" means the Liens permitted under paragraphs (b), (c),
(d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), and (q) of
Section 6.01.
 
"Person" (whether or not capitalized) means an individual, partnership,
corporation (including a business trust), joint stock company, limited liability
company, limited liability partnership, trust, unincorporated association, joint
venture or other entity, Governmental Authority or other entity.
 
 
-19-

--------------------------------------------------------------------------------

 
"Plan" means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.
 
"Pledge Agreement" means a Pledge Agreement in substantially the form of the
attached Exhibit H, executed by the Borrower or any of its Subsidiaries or any
of the Guarantors, if applicable, covering 100% of the Equity Interests owned in
each direct or indirect Subsidiary of Borrower.
 
"Potential Defaulting Lender" means, at any time, a Lender (i) as to which the
Administrative Agent has notified the Borrower that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any financial institution affiliate of such Lender,
(ii) as to which the Administrative Agent or the Issuing Bank has in good faith
determined and notified the Borrower and (in the case of the Issuing Bank) the
Administrative Agent that such Lender or its Parent Company or a financial
institution affiliate thereof has notified the Administrative Agent, or has
stated publicly, that it will not comply with its funding obligations generally
under other loan agreements or credit agreements or other similar financing
agreements or (iii) that has, or whose Parent Company has, a non-investment
grade rating from Moody’s or S&P or another nationally recognized rating agency;
provided that a Lender shall not be deemed a Potential Defaulting Lender solely
by virtue of the acquisition or maintenance of an ownership interest in such
Lender or its Parent Company by a Governmental Authority or an instrumentality
thereof.  Any determination that a Lender is a Potential Defaulting Lender under
any of clauses (i) through (iii) above will be made by the Administrative Agent
or, in the case of clause (ii), the Issuing Bank acting in good faith.  The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.
 
"Pro Rata Share" means, with respect to any Lender, the ratio (expressed as a
percentage) of aggregate Commitments of such Lender to the aggregate Commitments
of all the Lenders, or if all such Commitments have been terminated, the ratio
(expressed as a percentage) of Credit Extensions owing to such Lender to the
aggregate Credit Extensions owing to all such Lenders.
 
"Production Report" means the report described in Section 5.06(d).
 
"Projected Oil and Gas Production" means the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) for a particular
month, as applicable, from the Loan Parties' Oil and Gas Properties to the
extent such Oil and Gas Properties have attributable to them proved developed
producing oil or gas reserves, as such proved developed producing production is
projected in the Initial Engineering Report or most recent Independent
Engineering Report or Internal Engineering Report delivered pursuant to Section
5.06(g) below, as applicable, after deducting projected production from any
properties or interests sold or under contract for sale that had been included
in such report and, other than as to the Initial Engineering Report, after
adding projected production from any properties or interests that had not been
reflected in such report but that are reflected in separate or supplemental
Independent Engineering Reports or Internal Engineering Reports  meeting the
requirements of such Section 5.06(g) and that are otherwise satisfactory to
Administrative Agent.
 
 
-20-

--------------------------------------------------------------------------------

 
"Projections" means, for each of the fiscal years 2011, 2012 and 2013,
Borrower’s and the Loan Parties' forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, based on good faith estimates and
assumptions made by the management of the Borrower.
 
"Property" of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
 
"Proven Reserves" means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties included or to be included in the Borrowing Base under
then existing economic and operating conditions (i.e., prices and costs as of
the date the estimate is made).
 
"PV-10" means estimated future net revenue, discounted at a rate of 10% per
annum, after income Taxes and with no price or cost escalation or de-escalation
in accordance with guidelines promulgated by the SEC, using the Administrative
Agent's price deck.
 
"Reference Rate" means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Société Générale as its reference rate, whether or not the Borrower has notice
thereof.
 
"Reference Rate Advance" means an Advance which bears interest as provided in
Section 2.09(a).
 
"Register" has the meaning set forth in of Section 9.08(c).
 
"Regulations D, T, U, and X" mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
 
"Reimbursement Obligations" means all of the obligations of the Borrower to
reimburse the Issuing Lender for amounts paid by the Issuing Lender under
Letters of Credit as established by the Letter of Credit Applications and
Section 2.07(d).
 
"Related Parties" means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
"Release" shall have the meaning set forth in CERCLA or under any other
Environmental Law.
 
"Reportable Event" means a "reportable event" described in Section 4043 of ERISA
and the regulations issued thereunder.
 
"Required Lenders" means, at any time, Lenders holding at least 66 2/3% of the
Commitments or, if the Commitments have been terminated or expired, Lenders
holding at least 66 2/3% of the outstanding Advances and Letter of Credit
Exposure.
 
 
-21-

--------------------------------------------------------------------------------

 
"Response" shall have the meaning set forth in CERCLA or under any other
Environmental Law.
 
"Responsible Officer" means (a) with respect to any Person that is a
corporation, such Person's Chief Executive Officer, President, Chief Financial
Officer, or Vice President, (b) with respect to any Person that is a limited
liability company, if such Person has officers, then such Person's Chief
Executive Officer, President, Chief Financial Officer, or Vice President, and if
such Person is managed by members, then a Responsible Officer of such Person’s
managing member, and if such Person is managed by managers, then a manager (if
such manager is an individual) or a Responsible Officer of such manager (if such
manager is an entity), and (c) with respect to any Person that is a general
partnership or a limited liability partnership, the Responsible Officer of such
Person’s general partner or partners.
 
"Restricted Payment" means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) with respect to any Equity Interests, including any payment of any
kind or character (whether in cash, securities or other Property) in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of such Person, or any
options, warrants or rights to purchase or acquire any such Equity Interest of
such Person or (b) principal or interest payments (in cash, Property or
otherwise) on, or redemptions of, subordinated debt of such Person; provided,
that, the term "Restricted Payment" shall not include any dividend or
distribution payable solely in Equity Interests of such Person or warrants,
options or other rights to purchase such Equity Interests or to exchange such
warrants, options or other rights for such Equity Interests.
 
"Royalty Disbursement or Suspense Account" means a deposit account holding
exclusively (a) funds owned by the owners (other than any Loan Party) of royalty
interests in the Oil and Gas Properties of any Loan Party or (b) funds that are
required by applicable Legal Requirements to be held in a suspense account
because they are unclaimed funds or because of a dispute as to the ownership of
such funds; provided, in each case, that no funds owned by a Loan Party shall be
held in any such account.
 
"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
"Sandia" means Sandia Operating Corp., a Texas corporation.
 
"SEC" means the United States Securities and Exchange Commission.
 
"Secured Parties" means the Administrative Agent, the Issuing Lender, the
Lenders, and the Persons that are owed Lender Hedging Obligations.
 
"Security Agreements" means the Security Agreements, each in substantially the
form of the attached Exhibit I, executed by the Borrower, any of its
Subsidiaries, or any of the Guarantors.
 
"Security Instruments" means, collectively: (a) the Mortgages, (b) the Transfer
Letters, (c) the Pledge Agreement, (d) the Security Agreements, (e) each other
agreement, instrument or document
 
 
-22-

--------------------------------------------------------------------------------

executed at any time in connection with the Pledge Agreement, the Security
Agreements, or the Mortgages, (f) each agreement, instrument or document
executed in connection with the Cash Collateral Account, and (g) each other
agreement, instrument or document executed at any time in connection with
securing the Obligations.
 
"Solvent" means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged.  In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
"Subsidiary" means, with respect to any Person (the "parent") at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors'
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent.  Unless otherwise specified all references herein
to a "Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or
Subsidiaries of the Borrower. Notwithstanding anything to the contrary set forth
in this Agreement, the Blue Eagle Joint Venture shall not be a Subsidiary of any
Loan Party.
 
"Swap Counterparty" means any Person party to a Hedge Contract with a Loan Party
if either (i) at the time such Hedge Contract was entered into, such Person was
a Lender or Affiliate of a Lender hereunder or at any time after such Hedge
Contract was entered into, such Person was a Lender or Affiliate of a Lender
hereunder or (ii) such Hedge Contract was in effect on the Closing Date and such
Person or its Affiliate was a Lender on the Closing Date.
 
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
"Termination Event" means (a) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
(b) the withdrawal of the Borrower or any of its Affiliates from a Plan during a
plan year in which it was a "substantial employer" as defined in Section
4001(a)(2) of
 
 
-23-

--------------------------------------------------------------------------------

 
ERISA, (c) the filing of a notice of intent to terminate a Plan or the treatment
of a Plan amendment as a termination under Section 4041 of ERISA, (d) the
institution of proceedings to terminate a Plan by the PBGC, or (e) any other
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.
 
"Total Debt" means, as of any date of determination, the outstanding principal
amount of the Debt of the Borrower and its Subsidiaries on a consolidated basis,
excluding (a) Debt under the Business Loan Agreement that is permitted under
Section 6.02, (b) obligations in respect of surety bonds, and (c) the net
obligations of the Borrower and its Subsidiaries under Hedge Contracts, in each
case to the extent included in Debt.
 
"Total Debt to Consolidated EBITDAX Ratio" means, as of any date of
determination, the ratio of (a) Total Debt as of such date to (b) Consolidated
EBITDAX for the period of the four fiscal quarters most recently ended.
 
"Transfer Letters" means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit J and executed by the
Borrower, any Guarantor or any of their respective Subsidiaries executing a
Mortgage.
 
"Type" has the meaning set forth in Section 1.04.
 
"Undisclosed Administration" means, in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed; provided that such appointment does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or appointed Person) to reject, repudiate, disavow
or disaffirm any contracts or agreements made by such Lender.
 
"Unreallocated Portion" has the meaning set forth in Section 2.15(b).
 
"Unused Commitment Amount" means, with respect to a Lender at any time, the
lesser of (a) such Lender’s Commitment at such time and (b) such Lender’s Pro
Rata Share of the Borrowing Base then in effect at such time minus, in each
case, the sum of (i) the aggregate outstanding principal amount of all Advances
owed to such Lender at such time plus (ii) such Lender’s Pro Rata Share of the
aggregate Letter of Credit Exposure at such time.
 
"Utilization" means the percentage obtained by dividing (a) the outstanding
principal amount of the Advances and the Letter of Credit Exposure at such time
by (b) the lesser of (i) the Commitments and (ii) the Borrowing Base in effect
at such time.
 
"Voting Securities" means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any
 
 
-24-

--------------------------------------------------------------------------------

 
contingency), (b) with respect to any partnership, any partnership interest or
other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and (c) with
respect to any limited liability company, membership certificates or interests
having general voting power under ordinary circumstances to elect managers of
such limited liability company.
 
Section 1.02 Computation of Time Periods.  In this Agreement, with respect to
the computation of periods of time from a specified date to a later specified
date, the word "from" means "from and including" and the words "to" and "until"
each means "to but excluding".
 
Section 1.03 Accounting Terms; Changes in GAAP.  Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders hereunder shall (unless otherwise
disclosed to the Lenders in writing at the time of delivery thereof) be
prepared, in accordance with GAAP applied on a basis consistent with those used
in the preparation of the latest financial statements furnished to the Lenders
hereunder (which prior to the delivery of the first financial statements under
Section 5.06, shall mean the Financial Statements).  All calculations made for
the purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of GAAP applied on a
basis consistent with that used in the preparation of the annual or quarterly
financial statements furnished to the Lenders pursuant to Section 5.06 most
recently delivered prior to or concurrently with such calculations (or, prior to
the delivery of the first financial statements under Section 5.06, used in the
preparation of the Financial Statements).  In addition, all calculations and
defined accounting terms used herein shall, unless expressly provided otherwise,
when referring to any Person, where applicable, refer to such Person on a
consolidated basis and mean such Person and its consolidated Subsidiaries.
 
Section 1.04 Types of Advances.  Advances are distinguished by "Type."  The
"Type" of an Advance refers to the determination whether such Advance is a
Eurodollar Rate Advance or Reference Rate Advance.
 
Section 1.05 Miscellaneous.  The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words "include," "includes" and "including" shall be deemed
to be followed by the phrase "without limitation."  The word "will" shall be
construed to have the same meaning and effect as the word "shall."  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words "herein," "hereof" and "hereunder," and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, paragraphs, Exhibits and Schedules shall be construed to refer to
Articles, Sections and paragraphs, of, and Exhibits and Schedules to, this
Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as
 
 
-25-

--------------------------------------------------------------------------------

 
amended, modified or supplemented from time to time and (f) the words "asset"
and "property" shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
 
                          ARTICLE II                               
CREDIT FACILITIES
 
Section 2.01 Commitment for Advances.
 
(a) Advances.  Each Lender severally agrees, on the terms and conditions set
forth in this Agreement (including without limitation, the terms set forth in
Section 3.01), to make Advances to the Borrower from time to time on any
Business Day during the period from the date of this Agreement until the
Commitment Termination Date in an amount for each Lender not to exceed such
Lender’s Unused Commitment Amount.  Each Borrowing shall, in the case of
Borrowings consisting of Reference Rate Advances, be in an aggregate amount not
less than $250,000 and in integral multiples of $100,000 in excess thereof, and
in the case of Borrowings consisting of Eurodollar Rate Advances, be in an
aggregate amount not less than $500,000 and in integral multiples of $100,000 in
excess thereof, and in each case shall consist of Advances of the same Type made
on the same day by the Lenders ratably according to their respective
Commitments.  Within the limits of each Lender's Commitment, and subject to the
terms of this Agreement, the Borrower may from time to time borrow, prepay, and
reborrow Advances.
 
(b) Evidence of Debt.
 
(i) The Advances made by each Lender shall be evidenced by the records
maintained by the Administrative Agent in the ordinary course of business.  The
records maintained by the Administrative Agent shall be conclusive absent
manifest error of the amount of the Advances made by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender to Borrower
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence the
obligation of the Borrower to repay to such Lender’s Advances to such Borrower
in addition to such records maintained by the Administrative Agent.  Each Lender
may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto, but such action or the failure to do so shall not control over
the records thereof maintained by the Administrative Agent.
 
(ii) In addition to the accounts and records referred to in subsection (i), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit.  In the event of any conflict between
the accounts and records maintained by the Administrative Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.
 
 
-26-

--------------------------------------------------------------------------------

 
Section 2.02 Borrowing Base.
 
(a) Borrowing Base.  The initial Borrowing Base in effect as of the date of this
Agreement has been set by the Administrative Agent and the Lenders and
acknowledged by the Borrower as $125,000,000.  Such initial Borrowing Base shall
remain in effect until the next redetermination made pursuant to this Section
2.02 or Section 6.04(b).  The Borrowing Base shall be determined in accordance
with the standards set forth in Section 2.02(e) and is subject to reduction or
periodic redetermination pursuant to Sections 2.02(b), 2.02(c), 2.02(d) and
6.04(b).
 
(b) Calculation of Borrowing Base.
 
(i) The Borrower shall deliver to the Administrative Agent and each of the
Lenders on or before each February 28 or February 29, as applicable (beginning
February 29, 2012) an Independent Engineering Report dated effective as of the
immediately preceding December 31, and such other information as may be
reasonably requested by any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base.  On or about thirty (30) days
after receipt of the Independent Engineering Report and such other information,
the Administrative Agent shall make an initial determination of the new
Borrowing Base and upon such initial determination shall promptly notify the
Lenders in writing of its initial determination of the proposed Borrowing
Base.  Subject to the last sentence of this Section 2.02(b)(i), the Required
Lenders shall approve or reject the Administrative Agent’s initial determination
of the proposed Borrowing Base by written notice to the Administrative Agent
within fifteen (15) days of the Administrative Agent’s notification of its
initial determination; provided, however that, the failure by any Lender to
confirm in writing the Administrative Agent’s determination of the proposed
Borrowing Base within such fifteen (15) day period shall be deemed an approval
of such proposed Borrowing Base by such Lender.  If the Required Lenders fail to
approve any such proposed Borrowing Base determined by the Administrative Agent
hereunder in such fifteen (15) day period, then the Administrative Agent shall
poll the Lenders to ascertain the highest proposed Borrowing Base then
acceptable to the Required Lenders for purposes of this Section 2.02(b)(i) and,
subject to the last sentence of this Section 2.02(b)(i), such amounts shall
become the new Borrowing Base, effective on the date specified in this Section
2.02(b)(i).  Until such approval or deemed approval, the Borrowing Base in
effect before the proposed Borrowing Base shall remain in effect.  Upon
agreement by the Administrative Agent and the Required Lenders of the new
Borrowing Base, the Administrative Agent shall, by written notice to the
Borrower and the Lenders, designate the new Borrowing Base available to the
Borrower.  Such designation shall be effective as of the Business Day specified
in such written notice (or, if no effective date is specified in such written
notice, the next Business Day following delivery of such written notice) and
such new Borrowing Base shall remain in effect until the next determination or
redetermination of the Borrowing Base in accordance with this
Agreement.  Notwithstanding anything contained herein to the contrary, (A) any
determination or redetermination of the Borrowing Base resulting in any increase
of the Borrowing Base in effect immediately prior to such determination or
redetermination shall require the written approval (and not deemed approval) of
all the Lenders in their sole discretion but subject to paragraph (e) of this
Section 2.02, (B) in no event shall the determined or
 
 
-27-

--------------------------------------------------------------------------------

 
redetermined Borrowing Base exceed the aggregate Commitments of the Lenders, and
(C) any determination or redetermination of the Borrowing Base resulting in any
decrease of the Borrowing Base in effect immediately prior to such determination
or redetermination shall not require the approval of any Defaulting Lender (and
the definition of "Required Lenders" will automatically be deemed modified
accordingly with respect to any such determination or redetermination).
 
(ii) The Borrower shall deliver to the Administrative Agent and each Lender on
or before each August 31, beginning August 31, 2011, an Internal Engineering
Report dated effective as of the immediately preceding June 30, and such other
information as may be reasonably requested by the Administrative Agent or any
Lender with respect to the Oil and Gas Properties included or to be included in
the Borrowing Base.  On or about thirty (30) days after receipt of the Internal
Engineering Report and such other information, the Administrative Agent shall
make an initial determination of the new Borrowing Base and upon such initial
determination shall promptly notify the Lenders in writing of its initial
determination of the proposed Borrowing Base.  Subject to the last sentence of
this Section 2.02(b)(ii), the Required Lenders shall approve or reject the
Administrative Agent’s initial determination of the proposed Borrowing Base by
written notice to the Administrative Agent within fifteen (15) days of the
Administrative Agent’s notification of its initial determination; provided,
however that, the failure by any Lender to confirm in writing the Administrative
Agent’s determination of the proposed Borrowing Base within such fifteen (15)
day period shall be deemed an approval of the such proposed Borrowing Base by
such Lender.  If the Required Lenders fail to approve any such proposed
Borrowing Base determined by the Administrative Agent hereunder in such fifteen
(15) day period, then the Administrative Agent shall poll the Lenders to
ascertain the highest proposed Borrowing Base then acceptable to the Required
Lenders for purposes of this Section 2.02(b)(ii) and, subject to the last
sentence of this Section 2.02(b)(ii), such amounts shall become the new
Borrowing Base, effective on the date specified in this Section
2.02(b)(ii).  Until such approval or deemed approval, the Borrowing Base in
effect before the proposed Borrowing Base shall remain in effect.  Upon
agreement by the Administrative Agent and the Required Lenders of the new
Borrowing Base, the Administrative Agent shall, by written notice to the
Borrower and the Lenders, designate the new Borrowing Base available to the
Borrower.  Such designation shall be effective as of the Business Day specified
in such written notice (or, if no effective date is specified in such written
notice, the next Business Day following delivery of such written notice) and
such new Borrowing Base shall remain in effect until the next determination or
redetermination of the Borrowing Base in accordance with this
Agreement.  Notwithstanding anything contained herein to the contrary, (A) any
determination or redetermination of the Borrowing Base resulting in any increase
of the Borrowing Base in effect immediately prior to such determination or
redetermination shall require the written approval (and not deemed approval) of
all the Lenders in their sole discretion but subject to paragraph (e) of this
Section 2.02, (B) in no event shall the determined or redetermined Borrowing
Base exceed the aggregate Commitments of the Lenders, and (C) any determination
or redetermination of the Borrowing Base resulting in any decrease of the
Borrowing Base in effect immediately prior to such determination or
redetermination shall not require the approval of any Defaulting Lender (and the
definition of "Required Lenders" will automatically be deemed modified
accordingly with respect to any such determination or redetermination).
 
 
-28-

--------------------------------------------------------------------------------

 
(iii) In the event that the Borrower does not furnish to the Administrative
Agent and the Lenders the Independent Engineering Report, Internal Engineering
Report or other information specified in clauses (i) and (ii) above by the date
specified therein, the Administrative Agent and the Lenders may nonetheless
redetermine the Borrowing Base and redesignate the Borrowing Base from time to
time thereafter in their sole discretion until the Administrative Agent and the
Lenders receive the relevant Independent Engineering Report, Internal
Engineering Report, or other information, as applicable, whereupon the
Administrative Agent and the Lenders shall redetermine the Borrowing Base as
otherwise specified in this Section 2.02.
 
(iv) Each delivery of an Engineering Report by the Borrower to the
Administrative Agent and the Lenders shall constitute a representation and
warranty by the Borrower to the Administrative Agent and the Lenders that (A)
the Borrower and its Subsidiaries, as applicable, own the Oil and Gas Properties
specified therein subject to an Acceptable Security Interest and free and clear
of any Liens (except Permitted Liens), and (B) on and as of the date of such
Engineering Report each Oil and Gas Property described as "proved developed"
therein was developed for oil and/or gas, and the wells pertaining to such Oil
and Gas Properties that are described therein as producing wells ("Wells"), were
each producing oil and/or gas in paying quantities, except for Wells that were
utilized as water or gas injection wells or as water disposal
wells.  Additionally, the Borrower shall deliver with each such Engineering
Report a list of any Proven Reserves that have been sold or acquired by the
Borrower and its Subsidiaries since the date of the last Engineering Report
delivered to the Administrative Agent; provided that, such requirement shall not
constitute nor be construed as a consent to any sale or proposed sale that would
not be permitted under the terms of this Agreement.
 
(c) Interim Redetermination.  In addition to the Borrowing Base redeterminations
provided for in Section 2.02(b), the Administrative Agent and the Lenders may
(i) in their sole discretion make one additional redetermination of the
Borrowing Base during any six-month period between scheduled redeterminations
and (ii) at the request of the Borrower make one additional redetermination of
the Borrowing Base during any six-month period between scheduled
redeterminations, and in any case, based on such information as the
Administrative Agent and the Lenders deem relevant (but in accordance with
Section 2.02(e)).  Additionally, the Administrative Agent and the Lenders may
request an additional redetermination if the net aggregate amount of Gas
Imbalances with respect to the Oil and Gas Properties of the Borrower and its
Subsidiaries exceeds at any time an amount equal to 1% of the Proven Reserves
that are categorized as "proved, developed and producing" on the most recently
delivered Engineering Report; provided that, such request shall not constitute
nor be construed as a consent to or a waiver of any Default or Event of Default
occurring as a result of any such Gas Imbalance.  The party requesting the
redetermination shall give the other parties at least 10 days' prior written
notice that a redetermination of the Borrowing Base pursuant to this paragraph
(c) is to be performed.  In connection with any redetermination of the Borrowing
Base under this Section 2.02(c), the Borrower shall provide the Administrative
Agent and the Lenders with such information regarding the Borrower and its
Subsidiaries' business (including its Oil and Gas Properties, the Proven
Reserves, and production relating thereto) as the Administrative Agent or any
Lender may request, including, without limitation, an updated
 
 
-29-

--------------------------------------------------------------------------------

 
Independent Engineering Report.  The Administrative Agent shall promptly notify
the Borrower in writing of each redetermination of the Borrowing Base pursuant
to this Section 2.02(c) and the amount of the Borrowing Base as so redetermined.
 
(d) Automatic Reduction of Borrowing Base. Upon the occurrence of a Borrowing
Base Reduction Event, the Borrowing Base shall be automatically reduced by the
Borrowing Base Reduction Amount corresponding to the Disposition or Hedge
Termination causing such Borrowing Base Reduction Event. As used herein the
following terms shall have the following meanings:
 
(i) "Borrowing Base Reduction Amount" means (x) with respect to a Disposition of
Oil and Gas Properties by a Loan Party, an amount equal to the PV-10, as
determined by the Administrative Agent in its sole discretion, of such Oil and
Gas Properties, and (y) with respect to a Hedge Termination, the reduction to
Collateral value, as determined by the Administrative Agent in its sole
discretion, of the Oil and Gas Properties which are given value in the Borrowing
Base in effect as of the most recent redetermination, resulting from such Hedge
Termination.
 
(ii) "Borrowing Base Reduction Event" means a Disposition of Oil and Gas
Properties or a Hedge Termination which causes the Borrowing Base Reduction
Value to exceed 5% of the Borrowing Base in effect as of the most recent
redetermination.
 
(iii) "Borrowing Base Reduction Value" means, with respect to the period between
any two successive redeterminations of the Borrowing Base, an aggregate amount
equal to (x) the PV-10, as determined by the Administrative Agent in its sole
discretion, of such Oil and Gas Properties which have been subject to a
Disposition by a Loan Party since the most recent redetermination of the
Borrowing Base, plus (y) the reduction in the Collateral value, as determined by
the Administrative Agent in its sole discretion, of the Oil and Gas Properties
which are given value in the Borrowing Base in effect as of the most recent
redetermination, resulting from all Hedge Terminations occurring since the most
recent redetermination of the Borrowing Base.
 
(e) Standards for Redetermination.  Each redetermination of the Borrowing Base
by the Administrative Agent and the Lenders pursuant to this Section 2.02 shall
be made (i) in the sole discretion of the Administrative Agent and the Lenders
(but in accordance with the other provisions of this Section 2.02(e)), (ii) in
accordance with the Administrative Agent's and the Lenders' customary internal
standards and practices for valuing and redetermining the value of Oil and Gas
Properties in connection with reserve based oil and gas loan transactions, (iii)
in conjunction with the most recent Independent Engineering Report or Internal
Engineering Report, as applicable, or other information received by the
Administrative Agent and the Lenders relating to the Proven Reserves of the
Borrower and its Subsidiaries, and (iv) based upon the estimated value of the
Proven Reserves owned by the Borrower and its Subsidiaries as determined by the
Administrative Agent and the Lenders.  In valuing and redetermining the
Borrowing Base, the Administrative Agent and the Lenders may also consider the
business, financial condition, and Debt obligations of the Borrower and its
Subsidiaries and such other factors as the Administrative Agent and the Lenders
customarily deem appropriate.  In that regard, the Borrower acknowledges that
the determination of the Borrowing Base reflects a loan amount to market value
percentage differential
 
 
-30-

--------------------------------------------------------------------------------

 
which is essential for the adequate protection of the Administrative Agent and
the Lenders.  No Proven Reserves shall be included or considered for inclusion
in the Borrowing Base unless the Administrative Agent and the Lenders shall have
received, at the Borrower's expense, evidence of title satisfactory in form and
substance to the Administrative Agent that the Administrative Agent has an
Acceptable Security Interest in the Oil and Gas Properties relating thereto
pursuant to the Security Instruments.  At all times after the Administrative
Agent has given the Borrower notification of a redetermination of the Borrowing
Base under this Section 2.02, the Borrowing Base shall be equal to the
redetermined amount or such lesser amount designated by the Borrower and
disclosed in writing to the Administrative Agent and the Lenders until the
Borrowing Base is subsequently redetermined in accordance with this Section
2.02.
 
Section 2.03 Method of Borrowing.
 
(a) Notice.  Each Borrowing shall be made pursuant to a Notice of Borrowing (or
by telephone notice promptly confirmed in writing by a Notice of Borrowing),
given not later than 11:00 a.m.  (New York time) (i) on the third Business Day
before the date of the proposed Borrowing, in the case of a Borrowing comprised
of Eurodollar Rate Advances or (ii) on the Business Day of the proposed
Borrowing, in the case of a Borrowing comprised of Reference Rate Advances, by
the Borrower to the Administrative Agent, which shall in turn give to each
Lender prompt notice of such proposed Borrowing by facsimile.  Each Notice of
Borrowing shall be in writing (by facsimile or otherwise) specifying the
information required therein.  In the case of a proposed Borrowing comprised of
Eurodollar Rate Advances, the Administrative Agent shall promptly notify each
Lender of the applicable interest rate under Section 2.09(b).  Each Lender
shall, before 1:00 p.m. (New York time) on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Administrative
Agent at its address referred to in Section 9.02, or such other location as the
Administrative Agent may specify by notice to the Lenders, in same day funds, in
the case of a Borrowing, such Lender's Pro Rata Share of such Borrowing.  After
the Administrative Agent's receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent shall
make such funds available to the Borrower at its account with the Administrative
Agent.
 
(b) Conversions and Continuations.  The Borrower may elect to Convert or
continue any Borrowing under this Section 2.03 by delivering an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at the
Administrative Agent's office no later than 11:00 a.m.  (New York time) (i) on
the date which is at least three Business Days in advance of the proposed
Conversion or continuation date in the case of a Conversion to or a continuation
of a Borrowing comprised of Eurodollar Rate Advances and (ii) on the Business
Day of the proposed Conversion, in the case of a Conversion to a Borrowing
comprised of Reference Rate Advances.  Each such Notice of Conversion or
Continuation shall be in writing (by facsimile or otherwise) specifying the
information required therein.  Promptly after receipt of a Notice of Conversion
or Continuation under this Section, the Administrative Agent shall provide each
Lender with a copy thereof and, in the case of a Conversion to or a continuation
of a Borrowing comprised of Eurodollar Rate Advances, notify each Lender of the
applicable interest rate under Section 2.09(b).
 
(c) Certain Limitations.  Notwithstanding anything to the contrary contained in
paragraphs (a) and (b) above:
 
 
-31-

--------------------------------------------------------------------------------

 
(i) at no time shall there be more than six Interest Periods applicable to
outstanding Eurodollar Rate Advances and the Borrower may not select Eurodollar
Rate Advances for any Borrowing at any time that a Default has occurred and is
continuing;
 
(ii) if any Lender shall, at least one Business Day before the date of any
requested Borrowing, Conversion, or continuation, notify the Administrative
Agent that the introduction of or any change in or in the interpretation of any
law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
Applicable Lending Office to perform its obligations under this Agreement to
make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances,
the right of the Borrower to select Eurodollar Rate Advances from such Lender
shall be suspended until such Lender shall notify the Administrative Agent that
the circumstances causing such suspension no longer exist, and the Advance made
by such Lender in respect of such Borrowing, Conversion, or continuation shall
be a Reference Rate Advance;
 
(iii) if the Administrative Agent is unable to determine the Eurodollar Rate for
Eurodollar Rate Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance;
 
(iv) if the Required Lenders shall, at least one Business Day before the date of
any requested Borrowing, notify the Administrative Agent that the Eurodollar
Rate for Eurodollar Rate Advances comprising such Borrowing will not adequately
reflect the cost to such Lenders of making or funding their respective
Eurodollar Rate Advances, as the case may be, for such Borrowing, the right of
the Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance; and
 
(v) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of "Interest Period" in Section 1.01 and
paragraph (b) of this Section 2.03, the Administrative Agent shall forthwith so
notify the Borrower and the Lenders and such Advances shall be made available to
the Borrower on the date of such Borrowing as Reference Rate Advances or, if an
existing Advance, Convert into Reference Rate Advances.
 
(d) Notices Irrevocable.  Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower.  In the case of
any Borrowing for which the related Notice of Borrowing specifies is to be
comprised of Eurodollar Rate Advances, the Borrower shall indemnify each Lender
against any loss, out-of-pocket cost, or expense incurred by such Lender as a
result of any failure by the Borrower to fulfill on or before the date specified
in such Notice of Borrowing for such Borrowing the applicable conditions set
forth in Article III including any loss (including any loss of
 
 
-32-

--------------------------------------------------------------------------------

 
anticipated profits), cost, or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
 
(e) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
a Eurodollar Rate Advance, prior to the proposed date of such Borrowing or (ii)
in the case of a Base Rate Advance, prior to one hour before the proposed time
of such Borrowing, that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section 2.03 and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Reference Rate Advances.  If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Advance included in such Borrowing.  Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
 
(f) Lender Obligations Several.  The failure of any Lender to make the Advance
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, to make its Advance on the date of such Borrowing.  No
Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on the date of any Borrowing.
 
Section 2.04 Reduction of the Commitments.
 
(a) Commitments. The Borrower shall have the right, upon at least three Business
Days' irrevocable notice to the Administrative Agent, to terminate in whole or
reduce ratably in part the unused portion of the Commitments; provided that each
partial reduction shall be in the aggregate amount of $5,000,000 or in integral
multiples of $1,000,000 in excess thereof. Any reduction and termination of the
Commitments pursuant to this Section 2.04 shall be applied ratably to each
Lender's Commitment and shall be permanent, with no obligation of the Lenders to
reinstate such Commitments.
 
(b) Defaulting Lender. The Borrower may terminate the unused amount of the
Commitment of a Defaulting Lender upon not less than three Business Days’ prior
notice to the Administrative Agent (which will promptly notify the Lenders
thereof), and in such event the provisions of Section 2.15(c) will apply to all
amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under
 
 
-33-

--------------------------------------------------------------------------------

 
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Bank, or any Lender may have against such Defaulting Lender.
 
Section 2.05 Prepayment of Advances.
 
(a) Optional.  The Borrower may prepay the Advances after giving by
11:00 a.m.  (New York time): (i) in the case of Eurodollar Rate Advances, at
least three Business Days' or (ii) in the case of Reference Rate Advances, same
Business Day's, irrevocable prior written notice to the Administrative Agent
stating the proposed date and aggregate principal amount of such prepayment.  If
any such notice is given, the Borrower shall prepay the Advances in accordance
with Borrower's notice in whole or ratably in part in an aggregate principal
amount equal to the amount specified in such notice, together with accrued
interest to the date of such prepayment on the principal amount prepaid
and amounts, if any, required to be paid pursuant to Section 2.12 as a result of
such prepayment being made on such date; provided, however, that each partial
prepayment with respect to:  (A) any amounts prepaid in respect of Eurodollar
Rate Advances shall be applied to Eurodollar Rate Advances comprising part of
the same Borrowing; (B) any prepayments made in respect of Reference Rate
Advances shall be made in minimum amounts of $250,000 and in integral multiples
of $100,000 in excess thereof, and (C) any prepayments made in respect of any
Borrowing comprised of Eurodollar Rate Advances shall be made in an aggregate
principal amount of at least $500,000 and in integral multiples of $100,000 in
excess thereof and in an aggregate principal amount such that after giving
effect thereto such Borrowing shall have a remaining principal amount
outstanding with respect to such Borrowing of at least $100,000.  Full
prepayments of any Borrowing are permitted without restriction of amounts.
 
(b) Mandatory.
 
(i) Borrowing Base Deficiency.  Subject to Section 2.05(b)(ii), if a Borrowing
Base Deficiency exists, then after receipt of written notice from the
Administrative Agent regarding such deficiency, the Borrower shall,
 
(A) (1) within 3 Business Days after the date such deficiency notice is received
by the Borrower, deliver a written notice to the Administrative Agent indicating
its intent to prepay Advances or, if the Advances have been repaid in full, make
deposits into the Cash Collateral Account to provide cash collateral for the
Letter of Credit Exposure, such that the Borrowing Base Deficiency is cured, and
(2) make such payments and deposits within 10 days after the date such
deficiency notice is received by the Borrower;
 
(B) (1) within 3 Business Days after the date such deficiency notice is received
by the Borrower, deliver a written notice to the Administrative Agent indicating
its intent to pledge as Collateral for the Obligations additional Oil and Gas
Properties acceptable to the Required Lenders in their sole discretion such that
the Borrowing Base Deficiency is cured, and (2) deliver such additional
Collateral within 30 days after the date such deficiency notice is received by
the Borrower;
 
 
-34-

--------------------------------------------------------------------------------

 
(C) (1) within 3 Business Days after the date such deficiency notice is received
by the Borrower, deliver a written notice to the Administrative Agent indicating
the Borrower's election to repay the Advances and make deposits into the Cash
Collateral Account to provide cash collateral for the Letters of Credit, each in
six equal consecutive monthly installments equal to one-sixth of such Borrowing
Base Deficiency with the first such installment due 30 days after the date such
deficiency notice is received by the Borrower from the Administrative Agent and
each following installment due 30 days after the preceding installment due date,
and (2) make such payments and deposits within such time periods; or
 
(D) (1) within 3 Business Days after the date such deficiency notice is received
by the Borrower, deliver a written notice to the Administrative Agent indicating
the Borrower's election to combine the options provided in clause (A), clause
(B) and clause (C) above, and also indicating the amount to be prepaid within 10
days, the amount to be prepaid in installments and the amount to be provided as
additional Collateral, and (2) make such initial prepayment, make such six equal
consecutive monthly installments and deliver such additional Collateral within
the time required under clause (A), clause (B) and clause (C) above.
 
The failure of the Borrower to deliver any such election notice or to perform
the actions chosen to remedy a Borrowing Base Deficiency under this Section
2.05(b)(i) shall constitute an Event of Default.
 
(ii) Asset Disposition or Hedge Termination.  Upon any reductions to the
Borrowing Base pursuant to Section 2.02(d) in connection with a Disposition or
Hedge Termination, if a Borrowing Base Deficiency exists, then the Borrower
shall prepay Advances or, if the Advances have been repaid in full, make
deposits into the Cash Collateral Account to provide cash collateral for the
Letter of Credit Exposure, such that the Borrowing Base Deficiency is
cured.  The Borrower shall be obligated to make such prepayment and/or deposit
of cash collateral on the date it or any Subsidiary receives cash proceeds as a
result of such Disposition or Hedge Termination; provided that all payments
required to be made pursuant to this Section 2.05(b)(ii) must be made on or
prior to the Commitment Termination Date.
 
(iii) Reduction of Commitments.  On the date of each reduction of the aggregate
Commitments pursuant to Section 2.04, the Borrower agrees to make a prepayment
in respect of the outstanding amount of the Advances to the extent, if any, that
the aggregate unpaid principal amount of all Advances plus the Letter of Credit
Exposure exceeds the lesser of (A) the aggregate Commitments, as so reduced, and
(B) the Borrowing Base.  Each prepayment pursuant to this Section 2.05(b)(iii)
shall be accompanied by accrued interest on the amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to
Section 2.12 as a result of such prepayment being made on such date.  Each
prepayment under this Section 2.05(b)(iii) shall be applied to the Advances as
determined by the Administrative Agent and agreed to by the Lenders in their
sole discretion, subject to Section 2.15(c).
 
 
-35-

--------------------------------------------------------------------------------

 
(iv) Illegality.  If any Lender shall notify the Administrative Agent and the
Borrower that the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful for such Lender or its
Applicable Lending Office to perform its obligations under this Agreement to
maintain any Eurodollar Rate Advances of such Lender then outstanding hereunder,
(i) the Borrower shall, no later than 11:00 a.m.  (New York time) (A) if not
prohibited by law, on the last day of the Interest Period for each outstanding
Eurodollar Rate Advance made by such Lender or (B) if required by such notice,
on the second Business Day following its receipt of such notice, prepay all of
the Eurodollar Rate Advances made by such Lender then outstanding, together with
accrued interest on the principal amount prepaid (or deemed prepaid) to the date
of such prepayment and amounts, if any, required to be paid pursuant to
Section 2.12 as a result of such prepayment being made on such date, (ii) such
Lender shall simultaneously make a Reference Rate Advance to the Borrower on
such date in an amount equal to the aggregate principal amount of the Eurodollar
Rate Advances prepaid (or deemed prepaid) to such Lender, and (iii) the right of
the Borrower to select Eurodollar Rate Advances from such Lender for any
subsequent Borrowing shall be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist.
 
(c) Interests, Costs and Application of Payments.  Each prepayment pursuant to
any provision of this Section 2.05 shall be accompanied by accrued interest on
the amount prepaid to the date of such prepayment and amounts, if any, required
to be paid pursuant to Section 2.12 as a result of such prepayment being made on
such date.  Except for prepayments under Section 2.05(a), which shall be applied
in accordance with Borrower's notice of prepayment, each prepayment under this
Section 2.05 (other than paragraph (b)(iv) above) shall be applied to the
Advances as determined by the Administrative Agent and agreed to by the Lenders
in their sole discretion, subject to Section 2.15(c).
 
(d) No Additional Right; Ratable Prepayment.  The Borrower shall have no right
to prepay any principal amount of any Advance except as provided in this Section
2.05, and all notices given pursuant to this Section 2.05 shall be irrevocable
and binding upon the Borrower.  Each payment of any Advance pursuant to this
Section 2.05 shall be made in a manner such that all Advances comprising part of
the same Borrowing are paid in whole or ratably in part, subject to Section
2.15(c).
 
Section 2.06 Repayment of Advances.  The Borrower shall repay to the
Administrative Agent for the ratable benefit of the Lenders the outstanding
principal amount of each Advance, together with any accrued interest thereon, on
the Maturity Date or such earlier date as is required pursuant to Section 7.02
or Section 7.03.
 
Section 2.07 Letters of Credit.
 
(a) Commitment.  From time to time from the date of this Agreement until 30 days
prior to the Maturity Date, at the request of the Borrower, the Issuing Lender
shall, on the terms and conditions set forth in this Agreement (including,
without limitation, the terms of Section 3.01), issue, increase, or extend the
Expiration Date of, Letters of Credit for the account of the Borrower on any
Business Day.  No Letter of Credit will be issued, increased, or extended:
 
 
-36-

--------------------------------------------------------------------------------

 
(i) if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) $30,000,000 and (B) the lesser of (1) the
aggregate Commitments minus the aggregate outstanding principal amount of all
Advances at such time and (2) the Borrowing Base in effect at such time minus
the aggregate outstanding principal amount of all Advances at such time;
 
(ii) if such Letter of Credit has an Expiration Date later than the earlier of
(A) two years after the date of issuance thereof and (B) 30 days prior to the
Maturity Date;
 
(iii) unless such Letter of Credit Documents are in form and substance
acceptable to the Issuing Lender in its sole discretion;
 
(iv) unless such Letter of Credit is a standby letter of credit not supporting
the repayment of indebtedness for borrowed money of any Person;
 
(v) unless the Borrower has delivered to the Issuing Lender a completed and
executed Letter of Credit Application;
 
(vi) unless such Letter of Credit is governed by (1) the ICC Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (2) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender; and
 
(vii) if any Lender becomes, and during the period it remains a Defaulting
Lender or Potential Defaulting Lender, unless the Issuing Bank is satisfied that
any exposure that would result therefrom is eliminated or fully covered by the
Commitments of the Non-Defaulting Lenders or by deposits in the Cash Collateral
Account or a combination thereof satisfactory to the Issuing Bank.
 
If the terms of any Letter of Credit Application referred to in the foregoing
clause (v) conflicts with the terms of this Agreement, the terms of this
Agreement shall control.
 
(b) Participations.  Upon the date of the issuance or increase of a Letter of
Credit, the Issuing Lender shall be deemed to have sold to each other Lender
having a Commitment and each other Lender having a Commitment shall have been
deemed to have purchased from the Issuing Lender a participation in the related
Letter of Credit Obligations equal to such Lender's Pro Rata Share at such date
and such sale and purchase shall otherwise be in accordance with the terms of
this Agreement.  The Issuing Lender shall promptly notify each such participant
Lender having a Commitment by telephone, or telecopy of each Letter of Credit
issued, increased, or extended or converted and the actual dollar amount of such
Lender's participation in such Letter of Credit.
 
(c) Issuing.  Each Letter of Credit shall be issued, increased, or extended
pursuant to a Letter of Credit Application (or by telephone notice promptly
confirmed in writing by a Letter of Credit Application), given not later than
11:00 a.m.  (New York time) on the third Business Day before the date of the
proposed issuance, increase, or extension of the Letter of Credit, and the
Issuing Lender shall give
 
 
-37-

--------------------------------------------------------------------------------

 
to each other Lender prompt notice thereof by telephone, or telecopy.  Each
Letter of Credit Application shall be delivered by facsimile or by mail
specifying the information required therein; provided, that, if such Letter of
Credit Application is delivered by facsimile, the Borrower shall follow such
facsimile with an original by mail.  After the Issuing Lender’s receipt of such
Letter of Credit Application (by facsimile or by mail) and upon fulfillment of
the applicable conditions set forth in Article III, the Issuing Lender shall
issue, increase, or extend such Letter of Credit for the account of the
Borrower.  Each Letter of Credit Application shall be irrevocable and binding on
the Borrower.
 
(d) Reimbursement.
 
(i) Obligation.  The Borrower hereby agrees to pay on demand to the Issuing
Lender an amount equal to any amount paid by the Issuing Lender under any Letter
of Credit.  In the event the Issuing Lender makes a payment pursuant to a
request for draw presented under a Letter of Credit and such payment is not
promptly reimbursed by the Borrower upon demand, the Issuing Lender shall give
the Administrative Agent notice of the Borrower's failure to make such
reimbursement and the Administrative Agent shall promptly notify each Lender
having a Commitment of the amount necessary to reimburse the Issuing
Lender.  Upon such notice from the Administrative Agent, each Lender shall
promptly reimburse the Issuing Lender for such Lender's Pro Rata Share of such
amount, and such reimbursement shall be deemed for all purposes of this
Agreement to be an Advance to the Borrower transferred at the Borrower's request
to the Issuing Lender.  If such reimbursement is not made by any Lender to the
Issuing Lender on the same day on which the Administrative Agent notifies such
Lender to make reimbursement to the Issuing Lender hereunder, such Lender shall
pay interest on its Pro Rata Share thereof to the Issuing Lender at a rate per
annum equal to the Federal Funds Rate.  The Borrower hereby unconditionally and
irrevocably authorizes, empowers, and directs the Administrative Agent and the
Lenders to record and otherwise treat such reimbursements to the Issuing Lender
as Reference Rate Advances under a Borrowing requested by the Borrower to
reimburse the Issuing Lender which have been transferred to the Issuing Lender
at the Borrower's request.
 
(ii) Lenders' Obligations.  Each Lender's obligation to make Advances or to
purchase and fund risk participations in Letters of Credit pursuant to this
Section 2.07(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including (a) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Issuing Lender, any Loan
Party, or any other Person for any reason whatsoever, (b) the occurrence or
continuance of a Default, or (c) any other occurrence, event or condition,
whether or not similar to any of the foregoing.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to pay the Reimbursement Obligations together with interest as provided
herein.  Nothing herein is intended to release the Borrower's obligations under
any Letter of Credit Application, but only to provide an additional method of
payment therefor.  The making of any Borrowing under Section 2.07(d)(i) shall
not constitute a cure or waiver of any Default or Event of Default caused by a
Borrower's failure to comply with the provisions of this Agreement or the Letter
of Credit Application, other than the payment Default or Event of Default which
is satisfied by the application of the amounts deemed advanced hereunder.
 
 
-38-

--------------------------------------------------------------------------------

 
(iii) Cash Collateral Call. If any Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, and if any Letter
of Credit is at the time outstanding, the Issuing Bank may (except, in the case
of a Defaulting Lender, to the extent the Commitments have been fully
reallocated pursuant to Section 2.15), by notice to the Borrower and such
Defaulting Lender or Potential Defaulting Lender through the Administrative
Agent, require the Borrower to deposit into the Cash Collateral Account the
obligations of the Borrower to the Issuing Bank in respect of such Letter of
Credit in amount at least equal to the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender or such
Potential Defaulting Lender in respect thereof, or to make other arrangements
satisfactory to the Administrative Agent and to the Issuing Bank, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender or Potential Defaulting Lender.
 
(e) Obligations Unconditional.  The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following circumstances:
 
(i) any lack of validity or enforceability of any Letter of Credit Documents;
 
(ii) any amendment or waiver of, or any consent to or departure from, any Letter
of Credit Documents;
 
(iii) the existence of any claim, set-off, defense, or other right which the
Borrower may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender, or any other Person, whether in
connection with this Agreement, the transactions contemplated in this Agreement
or in any Letter of Credit Documents, or any unrelated transaction;
 
(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid, or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(v) payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or
 
(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing;
 
provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit or the Borrower's rights under Section 2.07(f).
 
(f) Liability of Issuing Lender.  The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit.  Neither the Issuing Lender nor any of its
officers or directors shall be liable or responsible for:
 
 
-39-

--------------------------------------------------------------------------------

 
(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;
 
(ii) the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;
 
(iii) payment by the Issuing Lender against presentation of documents which do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or
 
(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING THE ISSUING LENDER'S OWN NEGLIGENCE),
 
except that, notwithstanding the provisions in paragraphs (e) or (f) of this
Section 2.07, the Borrower shall have a claim against the Issuing Lender, and
the Issuing Lender shall be liable to the Borrower, to the extent of any direct,
as opposed to consequential, damages suffered by the Borrower which the Borrower
proves were caused by the Issuing Lender's willful misconduct or gross
negligence.  In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.
 
(g) Cash Collateral Account.
 
(i) If the Borrower is required to deposit funds in the Cash Collateral Account
pursuant to Sections 2.05(b), 2.07(a)(vii), 2.07(d)(iii), 2.15(b), 2.16,
7.02(b), 7.03(b) or otherwise, then the Borrower and the Issuing Lender shall
establish the Cash Collateral Account and the Borrower shall execute any
documents and agreements, including the Administrative Agent's standard form
assignment of deposit accounts, that the Administrative Agent requests in
connection therewith to establish the Cash Collateral Account and grant the
Administrative Agent a first priority security interest in such account and the
funds therein.  The Borrower hereby pledges to the Administrative Agent and
grants the Administrative Agent a security interest in the Cash Collateral
Account, whenever established, all funds held in the Cash Collateral Account
from time to time, and all proceeds thereof as security for the payment of the
Obligations.
 
(ii) So long as no Default or Event of Default exists, (A) the Administrative
Agent may apply the funds held in the Cash Collateral Account only to the
reimbursement of any Letter of Credit Obligations which are Reimbursement
Obligations, and (B) the Administrative Agent shall release to the Borrower at
the Borrower's written request any funds held in the Cash Collateral Account in
an amount up to but not exceeding the excess, if any (immediately prior to the
release of any such funds), of the total amount of funds held in the Cash
Collateral Account over the Letter of Credit Exposure.  During the
 
 
-40-

--------------------------------------------------------------------------------

 
existence of any Event of Default, the Administrative Agent may apply any funds
held in the Cash Collateral Account to the Obligations in any order determined
by the Administrative Agent, regardless of any Letter of Credit Exposure that
may remain outstanding.  The Administrative Agent may in its sole discretion at
any time release to the Borrower any funds held in the Cash Collateral Account.
 
(iii) The Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
Property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.
 
(h) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of a Loan Party, the Borrower shall be
obligated to reimburse the Issuing Lender hereunder for any and all drawings
under such Letter of Credit issued hereunder by the Issuing Lender.  Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
any Subsidiary of a Loan Party inures to the benefit of the Borrower, and that
the Borrower's business derives substantial benefits from the businesses of such
Subsidiaries of a Loan Party.
 
(i) Existing Letters of Credit. The Issuing Lender, the Lenders and the Borrower
agree that effective as of the Closing Date, the Existing Letters of Credit
shall be deemed to have been issued and maintained under, and to be governed by
the terms and conditions of, this Agreement.
 
Section 2.08 Fees.
 
(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender having a Commitment a commitment fee at a per annum
rate equal to the Commitment Fee Rate on the average daily Unused Commitment
Amount of such Lender, from the date of this Agreement until the Commitment
Termination Date.  The commitment fees shall be due and payable quarterly in
arrears on the last day of each March, June, September, and December through and
including the Commitment Termination Date.
 
(b) Letter of Credit Fees.
 
(i) The Borrower agrees to pay (A) to the Administrative Agent for the pro rata
benefit of the Lenders having a Commitment a per annum letter of credit fee for
each Letter of Credit issued hereunder in an amount equal to the greater of (y)
a per annum rate equal to the Applicable Margin then in effect for Eurodollar
Rate Advances on the average daily face amount of such Letter of Credit for the
period such Letter of Credit is to be outstanding and (z) $500.00, and (B) to
the Issuing Lender, a fronting fee for each Letter of Credit equal to 0.125% per
annum on the face amount of such Letter of Credit.  Each such fee shall be
payable annually in advance on the date of the issuance of the Letter of Credit,
and, in the case of an increase or extension only, on the date of such increase
or such extension.
 
(ii) The Borrower also agrees to pay to the Issuing Lender such other usual and
customary fees associated with any transfers, amendments, drawings, negotiations
or reissuances of any Letters of Credit.
 
 
-41-

--------------------------------------------------------------------------------

 
(c) Other Fees.  The Borrower agrees to pay the fees described in the Fee Letter
to the Administrative Agent for the benefit of the parties specified in the Fee
Letter.
 
(d) Defaulting Lender's Fees. Anything herein to the contrary notwithstanding,
during such period as a Lender is a Defaulting Lender, such Defaulting Lender
will not be entitled to any fees accruing during such period pursuant to this
Section 2.08 (without prejudice to the rights of the Lenders other than
Defaulting Lenders in respect of such fees), provided that (a) to the extent
that a portion of the Letter of Credit Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.15, such fees
that would have accrued for the benefit of such Defaulting Lender will instead
accrue for the benefit of and be payable to such Non-Defaulting Lenders, pro
rata in accordance with their respective Commitments, and (b) to the extent any
portion of such Letter of Credit Exposure cannot be so reallocated, such fees
will instead accrue for the benefit of and be payable to the Issuing Bank as its
interest appears (and the pro rata payment provisions of Section 2.10 will
automatically be deemed adjusted to reflect the provisions of this Section).
 
Section 2.09 Interest.  The Borrower shall pay interest on the unpaid principal
amount of each Advance made by each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:
 
(a) Reference Rate Advances.  If such Advance is a Reference Rate Advance, a
rate per annum equal at all times to the Adjusted Reference Rate in effect from
time to time plus the Applicable Margin in effect from time to time, payable
quarterly in arrears on the last day of each March, June, September, and
December and on the date such Reference Rate Advance shall be paid in full.
 
(b) Eurodollar Rate Advances.  If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during the Interest Period for such Advance to
the Eurodollar Rate for such Interest Period plus the Applicable Margin in
effect from time to time, payable on the last day of such Interest Period and,
in the case of any Interest Period longer than three months in duration, on the
third monthly anniversary of the beginning of such Interest Period as well as
the last day of such Interest Period.
 
(c) Additional Interest on Eurodollar Rate Advances.  The Borrower shall pay to
each Lender, so long as any such Lender shall be required under regulations of
the Federal Reserve Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurodollar Rate Advance of such Lender,
from the effective date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance.  Such additional interest payable to any Lender shall be determined by
such Lender and notified to the Borrower through the Administrative Agent (such
notice to include the calculation of such additional interest, which calculation
shall be conclusive in the absence of manifest error).
 
 
-42-

--------------------------------------------------------------------------------

 
(d) Usury Recapture.
 
(i) If, with respect to any Lender or the Issuing Lender, the effective rate of
interest contracted for under the Loan Documents, including the stated rates of
interest and fees contracted for hereunder and any other amounts contracted for
under the Loan Documents which are deemed to be interest, at any time exceeds
the Maximum Rate, then the outstanding principal amount of the loans made by
such Lender or Issuing Lender, as applicable, hereunder shall bear interest at a
rate which would make the effective rate of interest for such Lender or Issuing
Lender, as applicable, under the Loan Documents equal the Maximum Rate until the
difference between the amounts which would have been due at the stated rates and
the amounts which were due at the Maximum Rate (the "Lost Interest") has been
recaptured by such Lender or Issuing Lender, as applicable.
 
(ii) If, when the loans and reimbursement obligations made hereunder are repaid
in full, the Lost Interest has not been fully recaptured by such Lender or
Issuing Lender, as applicable, pursuant to the preceding paragraph, then, to the
extent permitted by law, for the loans and other credit extensions made
hereunder by such Lender or Issuing Lender, as applicable, the interest rates
charged under Section 2.09 hereunder shall be retroactively increased such that
the effective rate of interest under the Loan Documents was at the Maximum Rate
since the effectiveness of this Agreement to the extent necessary to recapture
the Lost Interest not recaptured pursuant to the preceding sentence and, to the
extent allowed by law, the Borrower shall pay to such Lender or Issuing Lender,
as applicable, the amount of the Lost Interest remaining to be recaptured by
such Lender or Issuing Lender, as applicable.
 
Section 2.10 Payments and Computations.
 
(a) Payment Procedures.  The Borrower shall make each payment under this
Agreement not later than 11:00 a.m.  (New York time) on the day when due in
Dollars to the Administrative Agent at 1221 Avenue of the Americas, New York,
New York 10020 (or such other location as the Administrative Agent shall
designate in writing to the Borrower) in same day funds without deduction,
setoff, or counterclaim of any kind.  The Administrative Agent shall promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest or fees ratably (other than amounts payable solely to the
Administrative Agent, the Issuing Lender, or a specific Lender pursuant to
Section 2.08(c), 2.08(d), 2.09(c), 2.12, 2.13, 2.14, 9.04, 9.05, or 9.06, but
after taking into account payments effected pursuant to Section 7.04) in
accordance with each Lender's pro rata share to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender or the Issuing Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement.
 
(b) Computations.  All computations of interest based on the Reference Rate and
of fees (other than Letter of Credit fees) shall be made by the Administrative
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate and the Federal Funds Rate
and Letter of Credit fees shall be made by the Administrative Agent, on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day, but excluding the last day) occurring in the period
for which such interest or fees are payable.  Each determination by the
Administrative Agent of an interest rate or fee shall be conclusive and binding
for all purposes, absent manifest error.
 
 
-43-

--------------------------------------------------------------------------------

 
(c) Non-Business Day Payments.  Whenever any payment shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the immediately preceding Business Day.
 
(d) Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 
Section 2.11 Sharing of Payments, Etc.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Advances and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Advances and other
amounts owing them, subject to Section 2.15(c), provided that: (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest; and (ii) the
provisions of this Section shall not be construed to apply to (x) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement, or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Advances or
participations in the Letter of Credit Obligations to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Legal Requirement, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
 
-44-

--------------------------------------------------------------------------------

 
Section 2.12 Breakage Costs.  If (a) any payment of principal of any Eurodollar
Rate Advance is made other than on the last day of the Interest Period for such
Advance, whether as a result of any payment pursuant to Section 2.05, the
acceleration of the maturity of the Obligations pursuant to Article VII, or
otherwise, or (b) the Borrower fails to make a principal or interest payment
with respect to any Eurodollar Rate Advance on the date such payment is due and
payable, the Borrower shall, within 10 days of any written demand sent by any
Lender to the Borrower through the Administrative Agent, pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, out-of-pocket costs or
expenses which it may reasonably incur as a result of such payment or
nonpayment, including any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.
 
Section 2.13 Increased Costs.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate Reserve
Percentage) or the Issuing Lender;
 
(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Advance made by it, or change the basis
of taxation of payments to such Lender or the Issuing Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.14 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Issuing Lender); or
 
(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Advances made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Advance (or of maintaining
its obligation to make any such Advance), or to increase the cost to such Lender
or the Issuing Lender of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Lender hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the Issuing Lender, the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.
 
(b) Capital Requirements.  If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender's holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Lender's capital or on the
capital of such
 
 
-45-

--------------------------------------------------------------------------------

 
Lender’s or the Issuing Lender's holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Advances made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Lender, to a level below that which such Lender or
the Issuing Lender or such Lender’s or the Issuing Lender's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender's policies and the policies of such Lender’s or
the Issuing Lender's holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender's holding
company for any such reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or the Issuing
Lender setting forth the reason or reasons and the amount or amounts necessary
to compensate such Lender or the Issuing Lender or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section and delivered
to the Borrower shall be conclusive absent manifest error.  The Borrower shall
pay such Lender or the Issuing Lender, as the case may be, the amount shown as
due on any such certificate within 10 days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender's right to demand
such compensation.
 
Section 2.14 Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable Legal Requirement to deduct any Indemnified Taxes (including any
Other Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Legal Requirement.
 
(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Legal Requirement.
 
(c) INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUING LENDER, WITHIN 10 DAYS AFTER
DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES
(INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE ISSUING LENDER, AS THE CASE MAY BE, AND ANY
 
 
-46-

--------------------------------------------------------------------------------

 
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE
BORROWER BY A LENDER OR THE ISSUING LENDER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A
LENDER OR THE ISSUING LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.
 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e) Status of Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of  Internal Revenue Service Form W-8BEN, or
 
 
-47-

--------------------------------------------------------------------------------

 
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(f) Treatment of Certain Refunds.  If the Administrative Agent, a Lender or the
Issuing Lender determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the Issuing Lender, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Lender in the event the
Administrative Agent, such Lender or the Issuing Lender is required to repay
such refund to such Governmental Authority.  This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.
 
Section 2.15 Reallocation of Defaulting Lender Commitment, Etc.  If a Lender
becomes, and during the period it remains, a Defaulting Lender, the following
provisions shall apply with respect to any outstanding Letter of Credit Exposure
of such Defaulting Lender:
 
(a) the Letter of Credit Exposure of such Defaulting Lender will, subject to the
proviso below, automatically be reallocated (effective on the day such Lender
becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Commitments;  provided that (i) the sum of each
Non-Defaulting Lender’s total Credit Extensions after giving effect thereto may
not in any event exceed the Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (ii) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing Bank
or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender;
 
(b) to the extent that any portion (the "Unreallocated Portion") of the
Defaulting Lender’s Letter of Credit Exposure cannot be so reallocated, whether
by reason of the first proviso in clause (a) above or otherwise, the Borrower
will, not later than three Business Days after demand by the Administrative
Agent (at the direction of the Issuing Bank), (i) deposit into the Cash
Collateral Account an amount equal
 
 
-48-

--------------------------------------------------------------------------------

 
to at least the aggregate amount of the Unreallocated Portion of such Letter of
Credit Exposure, or (ii) make other arrangements satisfactory to the
Administrative Agent and the Issuing Bank, in their sole discretion to protect
them against the risk of non-payment by such Defaulting Lender; and
 
(c) if any payment made by the Borrower under this Agreement includes amounts in
respect of Obligations owing to any Defaulting Lender, the portion of such
payment that would be for the account of such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity payments
or other amounts) will be applied by the Administrative Agent, to the fullest
extent permitted by law, to the making of payments from time to time in the
following order of priority:  first to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent under this Agreement, second to
the payment of any amounts owing by such Defaulting Lender to the Issuing Bank
under this Agreement, third to the payment of any costs or expenses of
Administrative Agent or Issuing Bank incurred as a result of such Defaulting
Lender's being a Defaulting Lender, and fourth to pay amounts owing under this
Agreement to such Defaulting Lender, or as a court of competent jurisdiction may
otherwise direct.
 
Section 2.16 Right to Give Drawdown Notices.  In furtherance of the foregoing,
if any Lender becomes, and during the period it remains, a Defaulting Lender or
a Potential Defaulting Lender, the Issuing Bank is hereby authorized by the
Borrower (which authorization is irrevocable and coupled with an interest) to
give, in its discretion, through the Administrative Agent, Notices of Borrowing
pursuant to Section 2.03 in such amounts and at such times as may be required to
(i) reimburse an outstanding disbursement made with respect to a Letter of
Credit, or (ii) deposit into the Cash Collateral Account an amount equal to at
least the aggregate amount of the obligations (contingent or otherwise) of such
Defaulting Lender or Potential Defaulting Lender in respect of each outstanding
Letter of Credit.
 
ARTICLE III                               
                                                                                                                                             
CONDITIONS OF LENDING
 
Section 3.01 Conditions Precedent to Initial Borrowings and the Initial Letter
of Credit.  The obligations of each Lender to make its initial Advance and the
Issuing Lender to issue any initial Letter of Credit shall be subject to the
conditions precedent that:
 
(a) Documentation.  The Administrative Agent shall have received the following
duly executed by all the parties thereto, in form and substance satisfactory to
the Administrative Agent, the Issuing Lender and the Lenders, and, where
applicable, in sufficient copies for each Lender:
 
(i) this Agreement, a Note payable to the order of each requesting Lender in the
amount of its Commitment, the Security Agreements, the Guaranties, the Pledge
Agreements, and Mortgages or amendments to Mortgages encumbering substantially
all of the Borrower's and its Subsidiaries' personal property and encumbering at
least 90% of all of the Loan Parties' Proven Reserves (as set forth in the
Initial Engineering Report) and Oil and Gas Properties in connection therewith,
account control agreements required pursuant to Section 5.12 and each of the
other Loan Documents, and all attached exhibits and schedules;
 
 
-49-

--------------------------------------------------------------------------------

 
(ii) a favorable opinion of the Borrower's and the Guarantors' primary counsel
dated as of the date of this Agreement in form and covering such matters as the
Administrative Agent may reasonably request;
 
(iii) a favorable opinion of the Borrower's and the Guarantors' Canadian counsel
dated as of the date of this Agreement in form and covering such matters as the
Administrative Agent may reasonably request;
 
(iv) a favorable opinion of local counsel in each jurisdiction where a Mortgage
or amendment or supplement to Mortgage will be filed in such form and covering
such matters as the Administrative Agent may reasonably request;
 
(v) copies, certified as of the date of this Agreement by a Responsible Officer
or the secretary or an assistant secretary of the Borrower of (A) the
resolutions of the Board of Directors of the Borrower approving the Loan
Documents to which the Borrower is a party, (B) the articles or certificate of
incorporation and the bylaws of the Borrower, and (C) all other documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement, the Notes, and the other Loan Documents;
 
(vi) certificates of the secretary or assistant secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement, the Notes, Notices of Borrowing, Notices of
Conversion or Continuation, and the other Loan Documents to which the Borrower
is a party;
 
(vii) copies, certified as of the date of this Agreement by a Responsible
Officer or the secretary or an assistant secretary of each Guarantor of (A) the
resolutions of the Board of Directors (or other applicable governing body) of
such Guarantor approving the Loan Documents to which it is a party, (B) the
articles or certificate (as applicable) of incorporation (or organization or
formation) and bylaws (or partnership or company agreement) of such Guarantor,
and (C) all other documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to the Guaranty, the Security
Instruments, and the other Loan Documents to which such Guarantor is a party;
 
(viii) a certificate of the secretary or an assistant secretary of each
Guarantor certifying the names and true signatures of officers of such Guarantor
authorized to sign the Guaranty, Security Instruments and the other Loan
Documents to which such Guarantor is a party;
 
(ix) a certificate dated as of the Initial Funding Date from a Responsible
Officer of the Borrower stating that (A) all representations and warranties of
the Borrower set forth in this Agreement are true and correct in all material
respects; (B) no Default has occurred and is continuing; and (C) the conditions
in this Section 3.01 have been met;
 
(x) appropriate UCC-1 and UCC-3, as applicable, Financing Statements and
Canadian Personal Property Security Act filings, in each case covering the
Collateral for filing with the appropriate authorities and any other documents,
agreements or instruments necessary to create an Acceptable Security Interest in
such Collateral;
 
 
-50-

--------------------------------------------------------------------------------

 
(xi) property insurance certificates naming the Administrative Agent loss payee
and liability insurance certificates and endorsements naming the Administrative
Agent as additional insured, as applicable, and evidencing insurance which meets
the requirements of this Agreement and the Security Instruments, and otherwise
satisfactory to the Administrative Agent;
 
(xii) the Initial Engineering Report;
 
(xiii) stock, membership or partnership certificates required in connection with
the Pledge Agreements and stock powers executed in blank for each such stock
certificate;
 
(xiv) a Compliance Certificate completed and executed by a Responsible Officer
of the Borrower showing the calculation of, and Borrower’s compliance with
Section 6.18, 6.19 and 6.20 as of the Initial Funding Date after giving effect
to the Credit Extensions requested and made on the Initial Funding Date;
 
(xv) certificates of good standing and existence for each Loan Party in (a) the
state, province or territory in which each such Person is organized and (b) each
state, province or territory in which such good standing is necessary, which
certificates shall be dated a date not earlier than 30 days prior to the date
hereof; and
 
(xvi) such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent or any Lender may reasonably request.
 
(b) Payment of Fees.  On the date of this Agreement, the Borrower shall have
paid the fees required by Section 2.08(c) and all costs and expenses that have
been invoiced and are payable pursuant to Section 9.04.
 
(c) Delivery of Financial Information.  The Administrative Agent and the Lenders
shall have received true and correct copies of (i) the Financial Statements,
(ii) the Projections, and (iii) such other financial information as the Lenders
may reasonably request.
 
(d) Security Instruments.  The Administrative Agent shall have received all
appropriate evidence required by the Administrative Agent and the Lenders in
their sole discretion necessary to determine that the Administrative Agent (for
its benefit and the benefit of the Lenders) shall have an Acceptable Security
Interest in the Collateral and that all actions or filings necessary to protect,
preserve and validly perfect such Liens have been made, taken or obtained, as
the case may be, and are in full force and effect.
 
(e) Title.  The Administrative Agent shall be satisfied in its sole discretion
with the title to the Oil and Gas Properties included in the Borrowing Base and
that such Oil and Gas Properties constitute at least 80% of the PV-10 of the
Proven Reserves of the Borrower and its Subsidiaries (as set forth in the
Initial Engineering Report), including mortgagee's title opinions in favor of
the Administrative Agent and the Lenders in form and substance satisfactory to
the Administrative Agent and issued by title counsel satisfactory to the
Administrative Agent covering such percentage of the PV-10 of Proven Reserves
set forth on the Independent Engineering Report delivered to the Administrative
Agent prior to the effective date of this Agreement acceptable to the
Administrative Agent.
 
 
-51-

--------------------------------------------------------------------------------

 
(f) No Default.  No Default shall have occurred and be continuing.
 
(g) Representations and Warranties.  The representations and warranties
contained in Article IV and in each other Loan Document shall be true and
correct in all material respects.
 
(h) Material Adverse Change.  No event or circumstance that could cause a
Material Adverse Change shall have occurred.
 
(i) No Proceeding or Litigation; No Injunctive Relief.  No action, suit,
investigation or other proceeding (including the enactment or promulgation of a
statute or rule) by or before any arbitrator or any Governmental Authority shall
be threatened or pending and no preliminary or permanent injunction or order by
a state or federal court shall have been entered (i) in connection with this
Agreement or any transaction contemplated hereby or (ii) which, in any case, in
the judgment of the Administrative Agent, could reasonably be expected to result
in a Material Adverse Change.
 
(j) Consents, Licenses, Approvals, etc.  The Administrative Agent shall have
received true copies (certified to be such by the Borrower or other appropriate
party) of all consents, licenses and approvals required in accordance with
applicable Legal Requirements, or in accordance with any document, agreement,
instrument or arrangement to which the Borrower, any Guarantor or any of their
respective Subsidiaries is a party, in connection with the execution, delivery,
performance, validity and enforceability of this Agreement or any of the other
Loan Documents.  In addition, the Borrower, the Guarantors and their respective
Subsidiaries shall have all such material consents, licenses and approvals
required in connection with the continued operation of the Borrower, such
Guarantors and such Subsidiaries and such approvals shall be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on this Agreement and the actions
contemplated hereby.
 
(k) Material Contracts.  The Borrower shall have delivered to the Administrative
Agent copies of all material contracts, agreements or instruments listed on the
attached Schedule 4.21.
 
(l) Notice of Borrowing.  The Administrative Agent shall have received a Notice
of Borrowing from the Borrower in the form of Exhibit F, with appropriate
insertions and executed by a duly authorized Responsible Officer of the
Borrower.
 
(m) USA Patriot Act.  The Borrower has delivered to each Lender that is subject
to the Act such information requested by such Lender in order to comply with the
Act.
 
(n) Hedging. The Borrower shall have maintained the Hydrocarbon Hedge Agreements
as set forth in the Hedging Report delivered pursuant to Section 5.06(e) of the
Existing Credit Agreement as of the end of the fiscal quarter ended March 31,
2011.
 
(o) Flood Insurance.  With respect to any real property covered by a Security
Instrument on which a "building" or "mobile home" (in each case, as such terms
are defined for purposes of the National Flood Insurance Program) is located,
the Administrative Agent shall have received (i) a flood determination
certificate issued by the appropriate Governmental Authority or third party
indicating whether such
 
 
-52-

--------------------------------------------------------------------------------

 
property is designated as a "flood hazard area" and (ii) if such property is
designated to be in a "flood hazard area", evidence of flood insurance on such
property obtained by the applicable Loan Party in such total amount as required
by Regulation H of the Federal Reserve Board, and all official rulings and
interpretations thereunder or thereof, and otherwise in compliance with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973.
 
Section 3.02 Conditions Precedent to All Borrowings.  The obligation of each
Lender to make an Advance on the occasion of each Borrowing and of the Issuing
Lender to issue, increase, or extend any Letter of Credit shall be subject to
the further conditions precedent that on the date of such Borrowing or the date
of the issuance, increase, or extension of such Letter of Credit:
 
(a) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Notice of Conversion or Continuation, or Letter
of Credit Application and the acceptance by the Borrower of the proceeds of such
Borrowing or the issuance, increase, or extension of such Letter of Credit shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing or on the date of such issuance, increase, or extension of such
Letter of Credit, as applicable, such statements are true):
 
(i) the representations and warranties contained in Article IV of this Agreement
and the representations and warranties contained in the Security Instruments,
the Guaranties, and each of the other Loan Documents are true and correct in all
material respects on and as of the date of such Borrowing or the date of the
issuance, increase, or extension of such Letter of Credit, before and after
giving effect to such Borrowing or to the issuance, increase, or extension of
such Letter of Credit and to the application of the proceeds from such
Borrowing, as though made on and as of such date; and
 
(ii) no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom, or would result
from the issuance, increase, or extension of such Letter of Credit; and
 
(b) the Administrative Agent shall have received such other approvals, opinions,
or documents reasonably deemed necessary or desirable by any Lender as a result
of circumstances occurring after the date of this Agreement, as any Lender
through the Administrative Agent may reasonably request.
 
 
                           ARTICLE IV                                
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants as follows:
 
Section 4.01 Existence; Subsidiaries.  The Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of Nevada and
in good standing and qualified to do business in each other jurisdiction where
its ownership or lease of Property or conduct of its business requires such
qualification.  Each Subsidiary of the Borrower is duly organized, validly
existing, and in
 
 
-53-

--------------------------------------------------------------------------------

 
good standing under the laws of its jurisdiction of formation and in good
standing and qualified to do business in each jurisdiction where its ownership
or lease of Property or conduct of its business requires such qualification.  As
of the date of this Agreement, Schedule 4.01 sets forth the capital structure of
the Borrower and the Subsidiaries of the Borrower.
 
Section 4.02 Power.  The execution, delivery, and performance by the Borrower of
this Agreement, the Notes, and the other Loan Documents to which it is a party
and by the Guarantors of the Guaranties and the other Loan Documents to which
they are a party and the consummation of the transactions contemplated hereby
and thereby (a) are within the Borrower's and such Guarantors' governing powers,
(b) have been duly authorized by all necessary governing action, (c) do not
contravene (i) the Borrower's or any Guarantor's certificate or articles of
incorporation, bylaws, limited liability company agreement, or other similar
governance documents or (ii) any law or any contractual restriction binding on
or affecting the Borrower or any Guarantor, and (d) will not result in or
require the creation or imposition of any Lien prohibited by this Agreement.  At
the time of each Advance and the issuance, extension or increase of a Letter of
Credit, such Advance and such Letter of Credit, and the use of the proceeds of
such Advance and such Letter of Credit, will be within the Borrower's governing
powers, will have been duly authorized by all necessary governing action, will
not contravene (i) the Borrower's articles or certificate of incorporation or
other organizational documents or (ii) any law or any contractual restriction
binding on or affecting the Borrower and will not result in or require the
creation or imposition of any Lien prohibited by this Agreement.
 
Section 4.03 Authorization and Approvals.  No consent, order, authorization, or
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other Person is required for the due execution, delivery, and
performance by the Borrower of this Agreement, the Notes, or the other Loan
Documents to which the Borrower is a party or by each Guarantor of its Guaranty
or the other Loan Documents to which it is a party or the consummation of the
transactions contemplated thereby.  At the time of each Borrowing and each
issuance, increase or extension of a Letter of Credit, no authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority will be required for such Borrowing or such issuance, increase or
extension of such Letter of Credit or the use of the proceeds of such Borrowing
or such Letter of Credit.
 
Section 4.04 Enforceable Obligations.  This Agreement, the Notes, and the other
Loan Documents to which the Borrower is a party have been duly executed and
delivered by the Borrower and the Guaranties and the other Loan Documents to
which each Guarantor is a party have been duly executed and delivered by such
Guarantors.  Each Loan Document is the legal, valid, and binding obligation of
the Borrower and any Guarantor which is a party to it enforceable against the
Borrower and each such Guarantor in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors' rights generally
and by general principles of equity.
 
Section 4.05 Financial Statements.
 
(a) The Borrower has delivered to the Administrative Agent and the Lenders
copies of the Financial Statements, and the Financial Statements present fairly
the financial condition of Borrower and its Subsidiaries as of their respective
dates and for their respective periods in accordance with GAAP and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make
 
 
-54-

--------------------------------------------------------------------------------

 
the statements contained therein not misleading at such time.  As of the date of
the Financial Statements, there were no material contingent obligations,
liabilities for Taxes, unusual forward or long-term commitments, or unrealized
or anticipated losses of the Borrower, except as disclosed therein in accordance
with GAAP and adequate reserves for such items have been made in accordance with
GAAP.
 
(b) All projections and estimates furnished by the Borrower were prepared in
good faith on the basis of assumptions, data, information, tests, or conditions
believed to be reasonable at the time such projections and estimates were
furnished.
 
(c) Since December 31, 2010, no event or circumstance that could reasonably be
expected to cause a Material Adverse Change has occurred.
 
(d) As of the date of this Agreement, neither the Borrower nor any of its
Subsidiaries has any Debt other than the Debt listed on Schedule 4.05.
 
Section 4.06 True and Complete Disclosure.  All factual information (excluding
projections and estimates and any factual information set forth in the Financial
Statements as to which Section 4.05 shall apply) heretofore or contemporaneously
furnished by or on behalf of the Borrower or any of the Guarantors in writing to
any Lender or the Administrative Agent for purposes of or in connection with
this Agreement, any other Loan Document or any transaction contemplated hereby
or thereby is, and all other such factual information hereafter furnished by or
on behalf of the Borrower and the Guarantors in writing to the Administrative
Agent or any of the Lenders shall be, true and accurate in all material respects
on the date as of which such information is dated or certified and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements contained therein not misleading at such
time.  All projections and estimates furnished by the Borrower were prepared in
good faith on the basis of assumptions, data, information, tests, or conditions
believed to be reasonable at the time such projections and estimates were
furnished.
 
Section 4.07 Litigation; Compliance with Laws.
 
(a) Other than as set forth in Schedule 4.07, there is no pending or, to the
best knowledge of the Borrower, threatened action or proceeding affecting the
Borrower or any of the Guarantors before any court, Governmental Authority or
arbitrator which could reasonably be expected to cause a Material Adverse Change
or which purports to affect the legality, validity, binding effect or
enforceability of this Agreement, any Note, or any other Loan
Document.  Additionally, there is no pending or, to the best knowledge of the
Borrower, threatened action or proceeding instituted against the Borrower or any
of the Guarantors which seeks to adjudicate the Borrower or any of the
Guarantors as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its Property.
 
 
-55-

--------------------------------------------------------------------------------

 
(b) The Borrower and its Subsidiaries have complied in all material respects
with all material statutes, rules, regulations, orders and restrictions of any
Governmental Authority having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property.
 
Section 4.08 Use of Proceeds.  The proceeds of the Advances will be used by the
Borrower for the purposes described in Section 5.09.  The Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U).  No proceeds of any
Advance will be used to purchase or carry any margin stock in violation of
Regulation T, U or X.
 
Section 4.09 Investment Company Act.  Neither the Borrower nor any of the
Guarantors is an "investment company" or a company "controlled" by an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.
 
Section 4.10 Federal Power Act.  No Loan Party and no Subsidiary of a Loan Party
is subject to regulation under the Federal Power Act, as amended or any other
Legal Requirement which regulates the incurring by such Person of Debt,
including Legal Requirements relating to common contract carriers or the sale of
electricity, gas, steam, water or other public utility services.
 
Section 4.11 Taxes.
 
(a) Reports and Payments.  All Returns (as defined below in clause (c) of this
Section 4.11) required to be filed by or on behalf of the Borrower, the
Guarantors, or any member of the Controlled Group (hereafter collectively called
the "Tax Group") have been duly filed on a timely basis or appropriate
extensions have been obtained and such Returns are and will be true, complete
and correct, except where the failure to so file would not be reasonably
expected to cause a Material Adverse Change; and all Taxes shown to be payable
on the Returns or on subsequent assessments with respect thereto will have been
paid in full on a timely basis, and no other Taxes will be payable by the Tax
Group with respect to items or periods covered by such Returns, except in each
case to the extent of (i) reserves reflected in the Financial Statements or
subsequent financial statements delivered under Section 5.06 or (ii) Taxes that
are being contested in good faith.  Except as set forth in Schedule 4.11, the
reserves for accrued Taxes reflected in the financial statements delivered to
the Lenders under this Agreement are adequate in the aggregate for the payment
of all unpaid Taxes, whether or not disputed, for the period ended as of the
date thereof and for any period prior thereto, and for which the Tax Group may
be liable in its own right, as withholding agent or as a transferee of the
assets of, or successor to, any Person, except for such Taxes or reserves
therefor, the failure to pay or provide for which does not and would not
reasonably be expected to cause a Material Adverse Change.
 
(b) Taxes Definition.  "Taxes" in this Section 4.11 shall mean all taxes,
charges, fees, levies, or other assessments imposed by any federal, state,
local, or foreign taxing authority, including income, gross receipts, excise,
real or personal property, sales, occupation, use, service, leasing,
environmental, value added, transfer, payroll, and franchise taxes (and
including any interest, penalties, or additions to tax attributable to or
imposed on or with respect to any such assessment).
 
 
-56-

--------------------------------------------------------------------------------

 
(c) Returns Definition.  "Returns" in this Section 4.11 shall mean any federal,
state, local, or foreign report, estimate, declaration of estimated Tax,
information statement or return relating to, or required to be filed in
connection with, any Taxes, including any information return or report with
respect to backup withholding or other payments of third parties.
 
Section 4.12 Pension Plans.  All Plans are in compliance in all material
respects with all applicable provisions of ERISA.  No Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code.  No "accumulated funding deficiency" (as defined in
Section 302 of ERISA) has occurred, and for plan years after December 31, 2010,
no unpaid minimum required contribution exists, and there has been no excise tax
imposed under Section 4971 of the Code.  No Reportable Event has occurred with
respect to any Multiemployer Plan, and each Multiemployer Plan has complied with
and been administered in all material respects in accordance with applicable
provisions of ERISA and the Code.  The present value of all benefits vested
under each Plan (based on the assumptions used to fund such Plan) did not, as of
the last annual valuation date applicable thereto, exceed the value of the
assets of such Plan allocable to such vested benefits by more than
$1,000,000.  Neither the Borrower nor any member of the Controlled Group has had
a complete or partial withdrawal from any Multiemployer Plan for which there is
any withdrawal liability in excess of $1,000,000.  As of the most recent
valuation date applicable thereto, neither the Borrower nor any member of the
Controlled Group would become subject to any liability under ERISA in excess of
$1,000,000 if the Borrower or any member of the Controlled Group has received
notice that any Multiemployer Plan is insolvent or in reorganization.  Based
upon GAAP existing as of the date of this Agreement and current factual
circumstances, the Borrower has no reason to believe that the annual cost during
the term of this Agreement to the Borrower or any member of the Controlled Group
for post-retirement benefits to be provided to the current and former employees
of the Borrower or any member of the Controlled Group under Plans that are
welfare benefit plans (as defined in Section 3(1) of ERISA) could, in the
aggregate, reasonably be expected to cause a Material Adverse Change.
 
Section 4.13 Title; Condition of Property; Casualties.  Each of the Borrower and
the Guarantors has good and defensible title to all of its Properties free and
clear of all Liens except for Permitted Liens.  The material Properties used or
to be used in the continuing operations of the Borrower and each of the
Guarantors are in good repair, working order and condition, ordinary wear and
tear excepted.  Since December 31, 2010, neither the business nor the material
Properties of the Borrower and each of the Guarantors, taken as a whole, has
been materially and adversely affected as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of Property or cancellation of
contracts, Permits, or concessions by a Governmental Authority, riot, activities
of armed forces, or acts of God or of any public enemy.
 
Section 4.14 No Burdensome Restrictions; No Defaults.
 
(a) Neither the Borrower nor any Guarantor is a party to any indenture, loan, or
credit agreement or any lease or other agreement or instrument or subject to any
charter or corporate restriction or provision of applicable Legal Requirement
that could reasonably be expected to cause a Material Adverse Change.  Neither
the Borrower nor any of its Subsidiaries is in default (i) under or with respect
to any
 
 
-57-

--------------------------------------------------------------------------------

 
contract, agreement, lease, or other instrument to which the Borrower or any
Subsidiary is a party and which default could reasonably be expected to cause a
Material Adverse Change or (ii) under any agreement in connection with any
Debt.  Neither the Borrower nor any of its Subsidiaries has received any notice
of default under any material contract, agreement, lease, or other instrument to
which the Borrower or such Subsidiary is a party.
 
(b) No Default has occurred and is continuing.
 
Section 4.15 Environmental Condition.
 
(a) Permits, Etc.  The Borrower and the Guarantors, or to the extent that the
right of operation is vested in others, such operators on behalf of the Borrower
and the Guarantors, (i) have obtained all Environmental Permits necessary for
the ownership and operation of their respective Properties and the conduct of
their respective businesses except where the failure to obtain such
Environmental Permit could not reasonably be expected to cause a Material
Adverse Change; (ii) have at all times been and are in compliance with all terms
and conditions of such Permits and with all other requirements of applicable
Environmental Laws except where the failure to be in compliance could not
reasonably be expected to cause a Material Adverse Change; (iii) have not
received notice of any material violation or alleged violation of any
Environmental Law or Permit; and (iv) are not subject to any actual or
contingent Environmental Claim, which could reasonably be expected to cause a
Material Adverse Change.
 
(b) Certain Liabilities.  To the Borrower's actual knowledge, none of the
present or previously owned or operated Property of the Borrower or any
Guarantor or of any of their former Subsidiaries, wherever located: (i) has been
placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or have been otherwise investigated,
designated, listed, or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws; (ii) is subject to a Lien, arising under or in connection
with any Environmental Laws, that attaches to any revenues or to any Property
owned or operated by the Borrower or any of the Guarantors, wherever located,
which could reasonably be expected to cause a Material Adverse Change; or
(iii) has been the site of any Release of Hazardous Substances or Hazardous
Wastes from present or past operations which has caused at the site or at any
third-party site any condition that has resulted in or could reasonably be
expected to result in the need for Response that would cause a Material Adverse
Change.
 
(c) Certain Actions.  Without limiting the foregoing: (i) all necessary notices
have been properly filed, and no further action is required under current
Environmental Law as to each Response or other restoration or remedial project
undertaken by the Borrower or the Guarantors (or to the extent that the right of
operation is vested in others, undertaken by such operators on behalf of the
Borrower or the Guarantors), or any of their former Subsidiaries on any of their
presently or formerly owned or operated Property and (ii) the present and, to
the Borrower's knowledge, future liability, if any, of the Borrower and the
Guarantors which could reasonably be expected to arise in connection with
requirements under Environmental Laws will not result in a Material Adverse
Change.
 
 
-58-

--------------------------------------------------------------------------------

 
Section 4.16 Permits, Licenses, Etc.  The Borrower and the Guarantors, or to the
extent that the right of operation is vested in others, such operators on behalf
of the Borrower and the Guarantors, possess all authorizations, Permits,
licenses, patents, patent rights or licenses, trademarks, trademark rights,
trade name rights and copyrights which are material to the conduct of their
business.  The Borrower and the Guarantors, or to the extent that the right of
operation is vested in others, such operators on behalf of the Borrower and the
Guarantors, manage and operate their business in all material respects in
accordance with all applicable Legal Requirements and good industry practices.
 
Section 4.17 Gas Contracts.  Other than as set forth in Schedule 4.17, neither
the Borrower nor any of the Guarantors, as of the date hereof and as of the
Initial Funding Date: (a) is obligated in any material respect by virtue of any
prepayment made under any contract containing a "take-or-pay" or "prepayment"
provision or under any similar agreement to deliver hydrocarbons produced from
or allocated to any of the Borrower's and its Subsidiaries' Oil and Gas
Properties at some future date without receiving full payment therefor at the
time of delivery, or (b) has produced gas, in any material amount, subject to,
and none of the Borrower's and the Guarantors' Oil and Gas Properties is subject
to, balancing rights of third parties or subject to balancing duties under
governmental requirements, in each case other than in the ordinary course of
business and which prepayments and balancing rights, in the aggregate, do not
result in the Borrower or any Guarantor having net aggregate liability at any
time in excess of an amount equal to 1% of the Proven Reserves categorized as
"proved, developed and producing" on the most recently delivered Engineering
Report.
 
Section 4.18 Liens, Titles, Leases, Etc.  None of the Property of the Borrower
or any of the Guarantors is subject to any Lien other than Permitted Liens.  On
the date of this Agreement, all governmental actions and all other filings,
recordings, registrations, third party consents and other actions which are
necessary to create and perfect the Liens provided for in the Security
Instruments will have been made, obtained and taken in all relevant
jurisdictions.  All Leases and agreements for the conduct of business of the
Borrower and the Guarantors are valid and subsisting, in full force and effect
and there exists no default or event of default or circumstance which with the
giving of notice or lapse of time or both would give rise to a default under any
such Leases or agreements which could reasonably be expected to cause a Material
Adverse Change.  Neither the Borrower nor any of the Guarantors is a party to
any agreement or arrangement (other than this Agreement and the Security
Instruments), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to secure the
Obligations against their respective assets or Properties.
 
Section 4.19 Solvency and Insurance.  Before and after giving effect to the
making of the initial Advances, each of the Borrower and its Subsidiaries is
Solvent.  Additionally, each of the Borrower and its Subsidiaries carry
insurance required under Section 5.02.
 
Section 4.20 Hedging Agreements.  Schedule 4.20 sets forth, as of the date
hereof and as of the Initial Funding Date, a true and complete list of all
Interest Hedge Agreements, Hydrocarbon Hedge Agreements, and any other Hedge
Contract, in each case of the Borrower and each Guarantor, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or
 
 
-59-

--------------------------------------------------------------------------------

 
volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied), and the
counterparty to each such agreement.
 
Section 4.21 Material Agreements.  Schedule 4.21 sets forth a complete and
correct list of all material agreements, leases, indentures, purchase
agreements, obligations in respect of letters of credit, guarantees, joint
venture agreements, and other instruments in effect or to be in effect as of the
date hereof and as of the Initial Funding Date (other than the agreements set
forth in Schedule 4.20) providing for, evidencing, securing or otherwise
relating to any Debt of the Borrower or any of the Guarantors, and all
obligations of the Borrower or any of the Guarantors to issuers of surety or
appeal bonds issued for account of the Borrower or any such Guarantor, and such
list correctly sets forth the names of the debtor or lessee and creditor or
lessor with respect to the Debt or lease obligations outstanding or to be
outstanding and the Property subject to any Lien securing such Debt or lease
obligation.  Also set forth on Schedule 4.21 is a complete and correct list of
all material agreements and other instruments of the Borrower and the Guarantors
relating to the purchase, transportation by pipeline, gas processing, marketing,
sale and supply of natural gas and other Hydrocarbons.  Except as detailed
otherwise in Schedule 4.21, the Borrower has heretofore delivered to the
Administrative Agent and the Lenders a complete and correct copy of all such
material credit agreements, indentures, purchase agreements, contracts, letters
of credit, guarantees, joint venture agreements, or other instruments, including
any modifications or supplements thereto, as in effect on the date hereof and as
of the Initial Funding Date.
 
Section 4.22 Abraxas Properties.  Abraxas Properties owns no Property other than
(a) the Headquarters, (b) 100% of the Equity Interests in Sandia, and (c) other
Property in an amount not to exceed $500,000.
 
Section 4.23 Flood Insurance.  Except as disclosed in writing to the
Administrative Agent, no Loan Party owns any Improved Property (other than the
Headquarters) with a fair market value or book value exceeding $200,000.  The
Borrower and its Subsidiaries have obtained and provided evidence to the
Administrative Agent of all flood insurance required to be obtained under
Section 5.02(c).
 
ARTICLE V   
                                                                                                                                                           
AFFIRMATIVE COVENANTS
 
So long as any Obligation or any Letter of Credit shall remain outstanding, any
Letter of Credit Exposure shall exist, or any Lender shall have any Commitment
hereunder, the Borrower agrees, unless the Required Lenders shall otherwise
consent in writing, to comply with the following covenants:
 
Section 5.01 Compliance with Laws, Etc.  The Borrower shall comply, and cause
each of its Subsidiaries to comply, in all material respects with all Legal
Requirements.  Without limiting the generality and coverage of the foregoing,
the Borrower shall comply, and shall cause each of its Subsidiaries to comply,
in all material respects, with all Environmental Laws and all laws, regulations,
or directives with respect to equal employment opportunity and employee safety
in all jurisdictions in which the Borrower, or any of its Subsidiaries do
business; provided, however, that this Section 5.01 shall not prevent the
 
 
 
-60-

--------------------------------------------------------------------------------

 
Borrower or any of its Subsidiaries from, in good faith and with reasonable
diligence, contesting the validity or application of any such laws or
regulations by appropriate legal proceedings.  Without limitation of the
foregoing, the Borrower shall, and shall cause each of its Subsidiaries to,
(a) maintain and possess all authorizations, Permits, licenses, trademarks,
trade names, rights and copyrights which are material to the conduct of its
business and (b) obtain, as soon as practicable, all consents or approvals
required from the United States or any states of the United States (or other
Governmental Authorities) necessary to grant the Administrative Agent an
Acceptable Security Interest in the Borrower's and its Subsidiaries' Oil and Gas
Properties.
 
Section 5.02 Maintenance of Insurance.
 
(a) The Borrower shall, and shall cause each of its Subsidiaries to, procure and
maintain or shall cause to be procured and maintained continuously in effect
policies of insurance in form and amounts and issued by companies, associations
or organizations reasonably satisfactory to the Administrative Agent covering
such casualties, risks, perils, liabilities and other hazards reasonably
required by the Administrative Agent.  In addition, the Borrower shall, and
shall cause each of its Subsidiaries to, comply with all requirements regarding
insurance contained in the Security Instruments.
 
(b) All certified copies of policies or certificates thereof, and endorsements
and renewals thereof shall be delivered to and retained by the Administrative
Agent.  All policies of insurance shall either have attached thereto a Lender's
loss payable endorsement for the benefit of the Administrative Agent, as loss
payee in form reasonably satisfactory to the Administrative Agent or shall name
the Administrative Agent as an additional insured, as applicable.  The Borrower
shall furnish the Administrative Agent with a certificate of insurance and, if
applicable, an endorsement, or a certified copy of all policies of insurance
required at closing, and simultaneously with the effectiveness of any new or
replacement policy.  All policies or certificates of insurance shall set forth
the coverage, the limits of liability, the name of the carrier, the policy
number, and the period of coverage.  In addition, all policies of insurance
required under the terms hereof shall contain an endorsement or agreement by the
insurer that any loss shall be payable in accordance with the terms of such
policy notwithstanding any act of negligence of the Borrower, or a Subsidiary or
any party holding under the Borrower or a Subsidiary which might otherwise
result in a forfeiture of the insurance and the further agreement of the insurer
waiving all rights of setoff, counterclaim or deductions against the Borrower
and its Subsidiaries.  Without limiting the generality of the foregoing
provisions, Administrative Agent will be named as an additional insured and will
be provided a waiver of subrogation on the Borrower's general liability and
umbrella policies.   All such policies shall contain a provision that
notwithstanding any contrary agreements between the Borrower, its Subsidiaries,
and the applicable insurance company, such policies will not be canceled,
allowed to lapse without renewal, surrendered or amended (which provision shall
include any reduction in the scope or limits of coverage) without at least 30
days' prior written notice to the Administrative Agent and Borrower unless such
is cancelled for non-payment of premium and then the Administrative Agent and
Borrower will be given 10 days notice of cancellation.  In the event that,
notwithstanding the "lender's loss payable endorsement" requirement of this
Section 5.02, the proceeds of any insurance policy described above are paid to
the Borrower or a Subsidiary and any Obligations are outstanding, the Borrower
shall deliver such proceeds to the Administrative Agent immediately upon
receipt.
 
 
-61-

--------------------------------------------------------------------------------

 
(c) If at any time any real property covered by a Security Instrument includes
Improved Property located in an area designated as a "flood hazard area" in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), the Borrower shall, and shall cause each of its
Subsidiaries to, (i) provide the Administrative Agent with a description of such
Improved Property, including the address and legal description of such Improved
Property and such other information as may be requested by the Administrative
Agent to obtain a flood determination or otherwise satisfy its obligations under
applicable Legal Requirements, (ii) obtain flood insurance in such total amount
as required by Regulation H of the Federal Reserve Board, as from time to time
in effect and all official rulings and interpretations thereunder or thereof,
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as it may be amended from time to
time and (iii) provide evidence in form and substance satisfactory to the
Administrative Agent of such flood insurance to the Administrative Agent.
 
Section 5.03 Preservation of Existence, Etc.  The Borrower shall preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
partnership, corporate or limited liability company, as applicable, existence,
rights, franchises, and privileges in the jurisdiction of its formation, and
qualify and remain qualified, and cause each such Subsidiary to qualify and
remain qualified, as a foreign entity in each jurisdiction in which
qualification is necessary or desirable in view of its business and operations
or the ownership of its Properties, and, in each case, where failure to qualify
or preserve and maintain its rights and franchises could reasonably be expected
to cause a Material Adverse Change.
 
Section 5.04 Payment of Taxes, Etc.  The Borrower shall pay and discharge, and
cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (a) all Taxes, assessments, and governmental charges or
levies imposed upon it or upon its income or profits or Property that are
material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims that are material in amount which, if unpaid, might by law
become a Lien upon its Property; provided, however, that neither the Borrower
nor any such Subsidiary shall be required to pay or discharge any such Tax,
assessment, charge, levy, or claim which is being contested in good faith and by
appropriate proceedings, and with respect to which reserves in conformity with
GAAP have been established.
 
Section 5.05 Visitation Rights.  At any reasonable time and from time to time,
upon reasonable notice, the Borrower shall, and shall cause its Subsidiaries to,
permit the Administrative Agent and any Lender or any of their respective agents
or representatives thereof, to (a) examine and make copies of and abstracts from
the records and books of account of, and visit and inspect at their reasonable
discretion the Properties of, the Borrower and any such Subsidiary, and
(b) discuss the affairs, finances and accounts of the Borrower and any such
Subsidiary with any of their respective officers or directors.
 
Section 5.06 Reporting Requirements.  The Borrower shall furnish to the
Administrative Agent and each Lender (unless otherwise provided below):
 
(a) Annual Financials.  As soon as available and in any event not later than 90
days after the end of each fiscal year (commencing with fiscal year ending
December 31, 2011) of the Borrower and its Subsidiaries, on a consolidated basis
(or such later date authorized by the SEC; provided that, the Borrower shall
have delivered proper and timely notices of late filings filed with the SEC and
also delivered
 
 
-62-

--------------------------------------------------------------------------------

 
such to the Administrative Agent and such later date may not be a date later
than 90 days after the end of such fiscal year), a certificate of a Responsible
Officer of the Borrower certifying that attached thereto are true and correct
copies of: (i) the Form 10-K filed with the SEC for such fiscal year end, (ii)
to the extent not otherwise provided in such Form 10-K, a copy of the annual
audit report for such year for the Borrower and its Subsidiaries, on a
consolidated basis, including therein the Borrower's consolidated balance sheet
as of the end of such fiscal year and the Borrower's consolidated statements of
income, cash flows, and retained earnings, in each case certified by independent
certified public accountants of national standing reasonably acceptable to the
Administrative Agent and including any management letters delivered by such
accountants to the Borrower or any Subsidiary in connection with such audit,
(iii) a certificate of such accounting firm to the Administrative Agent and the
Lenders stating that, in the course of the regular audit of the business of the
Borrower and its Subsidiaries, on a consolidated basis, which audit was
conducted by such accounting firm in accordance with generally accepted auditing
standards, such accounting firm has obtained no knowledge that a Default has
occurred and is continuing, or if, in the opinion of such accounting firm, a
Default has occurred and is continuing, a statement as to the nature thereof,
(iv) a Compliance Certificate, as described in Section 5.06(c), (v) a Production
Report as described in Section 5.06(d), and (vi) a Hedging Report as described
in Section 5.06(e);
 
(b) Quarterly Financials.  As soon as available and in any event not later than
45 days after the end of each of the first three fiscal quarters of each fiscal
year (commencing with fiscal quarter ending June 30, 2011) of the Borrower and
its Subsidiaries, on a consolidated basis (or such later date authorized by the
SEC; provided that, the Borrower shall have delivered proper and timely notices
of late filings filed with the SEC and also delivered such to the Administrative
Agent and such later date may not be a date later than 90 days after the end of
such fiscal quarter), a certificate of a Responsible Officer of the Borrower
certifying that attached thereto are true and correct copies of: (i) the Form
10-Q filed with the SEC for such fiscal quarter end, (ii) to the extent not
otherwise provided in such Form 10-Q, the consolidated unaudited balance sheet
and the consolidated unaudited statements of income, cash flows, and retained
earnings of Borrower for the period commencing at the end of the previous year
and ending with the end of such fiscal quarter, all in reasonable detail and
duly certified with respect to such consolidated statements (subject to the
absence of footnotes and to year-end audit adjustments) by a Responsible Officer
of the Borrower as having been prepared in accordance with GAAP; (iii) a
Compliance Certificate, as described in Section 5.06(c), (iv) a Production
Report as described in Section 5.06(d), and (v) a Hedging Report as described in
Section 5.06(e);
 
(c) Compliance Certificate.  In connection with clauses (a) and (b) above, the
Borrower shall deliver a Compliance Certificate executed by a Responsible
Officer of the Borrower;
 
(d) Production Report.  In connection with clauses (a) and (b) above, the
Borrower shall deliver a report in form and substance satisfactory to the
Administrative Agent prepared by the Borrower covering each of the Oil and Gas
Properties of the Borrower and its Subsidiaries and detailing on a quarterly
basis (i) the production, revenue, and price information and associated
operating expenses for each such quarter, (ii) any changes to any producing
reservoir (other than ordinary depletion), production equipment (other than
ordinary wear and tear), or producing well (other than ordinary depletion)
during
 
 
-63-

--------------------------------------------------------------------------------

 
each such quarter, which changes could reasonably be expected to cause a
Material Adverse Change, and (iii) any sales of the Borrower’s or any
Subsidiaries’ Oil and Gas Properties during each such quarter;
 
(e) Hedging Report. In connection with clauses (a) and (b) above, the Borrower
shall deliver a report in form and substance satisfactory to the Administrative
Agent prepared by the Borrower (i) setting forth in reasonable detail all
Hydrocarbon Hedge Agreements to which any production of oil, gas or other
Hydrocarbons from the Oil and Gas Properties of the Borrower and its
Subsidiaries is then subject, together with a statement of the Borrower's
position with respect to each such Hydrocarbon Hedge Agreement, and (ii) setting
forth, to the extent not already described in clause (i), all Hedge Contracts of
the Borrower and its Subsidiaries and detailing the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied), and the
counterparty to each such agreement, and (iii) demonstrating the Borrower's
compliance with Section 6.14(b) hereof. If any such Hydrocarbon Hedge Agreement
is terminated, modified, amended or altered prior to the end of its contractual
term, or if there is an amendment, adjustment or modification of the price of
any of the oil, gas or other Hydrocarbons produced from such Oil and Gas
Properties that is subject to or established by a Hydrocarbon Hedge Agreement,
the Borrower shall promptly notify the Administrative Agent and the Lenders.
 
(f) Improved Property. As soon as practicable following the acquisition
(directly or indirectly) of any Improved Property (whether through a Subsidiary
owning Improved Property or otherwise) with a fair market value or book value
exceeding $200,000, a description of such Improved Property, including the
address or legal description of such Improved Property and such other
information as may be requested by the Administrative Agent to obtain a flood
determination or otherwise satisfy its obligations under applicable Legal
Requirements.
 
(g) Oil and Gas Reserve Reports.
 
(i) As soon as available but in any event on or before February 28th (or 29th,
as applicable) of each year, an Independent Engineering Report dated effective
as of December 31 for the immediately preceding year;
 
(ii) As soon as available but in any event on or before August 31st of each
year, an Internal Engineering Report dated effective as of the immediately
preceding June 30;
 
(iii) Such other information as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base;
 
(iv) With the delivery of each Engineering Report, a certificate from a
Responsible Officer of the Borrower certifying that, to the best of his
knowledge and in all material respects: (a) the information contained in the
Engineering Report and any other information delivered in connection therewith
is true and correct in all material respects, (b) the Borrower or its
Subsidiary, as applicable, owns good and defensible title to the Oil and Gas
Properties evaluated in such Engineering Report, and such Properties are subject
to an Acceptable Security Interest (except to the extent any such Oil and Gas
 
 
-64-

--------------------------------------------------------------------------------

 
Properties are not required by the terms of this Agreement or any other Loan
Documents to be subject to an Acceptable Security Interest) and are free of all
Liens except for Permitted Liens, (c) except as set forth on an exhibit to the
certificate, on a net basis there are no Gas Imbalances, take or pay or other
prepayments with respect to its Oil and Gas Properties evaluated in such
Engineering Report which would require the Borrower or any of its Subsidiaries
to deliver Hydrocarbons produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (d) none of its
Oil and Gas Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold and in such detail
as reasonably required by the Required Lenders, (e) attached to the certificate
is a list of its Oil and Gas Properties added to and deleted from the
immediately prior Engineering Report and a list showing any change in working
interest or net revenue interest in its Oil and Gas Properties occurring and the
reason for such change, (f) attached to the certificate is a list of all Persons
disbursing proceeds to the Borrower or to its Subsidiary, as applicable, from
its Oil and Gas Properties, (g) except as set forth on a schedule attached to
the certificate, 90% of the PV-10 of the Proven Reserves evaluated by such
Engineering Report are pledged as Collateral for the Obligations and attached to
the certificate is a schedule detailing compliance with Section 5.08, and (h)
attached to the certificate is a monthly cash flow budget for the 12 months
following the delivery of such certificate setting forth the Borrower's
projections for production volumes, revenues, expenses, taxes and budgeted
capital expenditures during such period;
 
(h) Defaults.  As soon as practicable and in any event within five days after
(i) the occurrence of any Default or (ii) the occurrence of any default under
any instrument or document evidencing Debt of the Borrower or any Subsidiary, in
each case known to any officer of the Borrower or any of its Subsidiaries which
is continuing on the date of such statement, a statement of a Responsible
Officer of the Borrower setting forth the details of such Default or default, as
applicable, and the actions which the Borrower or such Subsidiary has taken and
proposes to take with respect thereto;
 
(i) Termination Events.  As soon as practicable and in any event (i) within 30
days after (A) the Borrower knows or has reason to know that any Termination
Event described in clause (a) of the definition of Termination Event with
respect to any Plan has occurred, or (B) the Borrower acquires knowledge that
any member of the Controlled Group knows that any Termination Event described in
clause (a) of the definition of Termination Event with respect to any Plan has
occurred, and (ii) within 10 days after (A) the Borrower knows or has reason to
know that any other Termination Event with respect to any Plan has occurred, or
(B) the Borrower acquires knowledge that any of its Affiliates knows that any
other Termination Event with respect to any Plan has occurred, a statement of a
Responsible Officer of the Borrower describing such Termination Event and the
action, if any, which the Borrower or such Affiliate proposes to take with
respect thereto;
 
(j) Termination of Plans.  Promptly and in any event within two (2) Business
Days after (i) receipt thereof by the Borrower from the PBGC, or (ii) the
Borrower acquires knowledge of any Controlled Group member's receipt thereof
from the PBGC, copies of each notice received by the Borrower or any such member
of the Controlled Group of the PBGC's intention to terminate any Plan or to have
a trustee appointed to administer any Plan;
 
 
-65-

--------------------------------------------------------------------------------

 
(k) Other ERISA Notices.  Promptly and in any event within five (5) Business
Days after (i) receipt thereof by the Borrower from a Multiemployer Plan
sponsor, or (ii) the Borrower acquires knowledge of any Controlled Group
member's receipt thereof from a Multiemployer Plan sponsor, a copy of each
notice received by the Borrower or any member of the Controlled Group concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA;
 
(l) Environmental Notices.  Promptly upon the receipt thereof by the Borrower or
any of its Subsidiaries, a copy of any form of request, notice, summons or
citation received from the Environmental Protection Agency, or any other
Governmental Authority, concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability therefor and could
reasonably be expected to cause a Material Adverse Change, (ii) any action or
omission on the part of the Borrower or any Subsidiary or any of their former
Subsidiaries in connection with Hazardous Waste or Hazardous Substances which
could result in the imposition of liability therefor that could reasonably be
expected to cause a Material Adverse Change, including any information request
related to, or notice of, potential responsibility under CERCLA, or
(iii) concerning the filing of a Lien upon, against or in connection with the
Borrower or any Subsidiary or their former Subsidiaries, or any of their leased
or owned Property, wherever located;
 
(m) Other Governmental Notices.  Promptly and in any event within five (5)
Business Days after receipt thereof by the Borrower or any Subsidiary, a copy of
any notice, summons, citation, or proceeding seeking to modify in any material
respect, revoke, or suspend any material contract, license, permit or agreement
with any Governmental Authority;
 
(n) Material Changes.  Prompt written notice of any condition or event of which
the Borrower has knowledge, which condition or event has resulted or may
reasonably be expected to result in (i) a Material Adverse Change (other than
global changes in the Oil and Gas Business or the world economy generally) or
(ii) a breach of or noncompliance with any material term, condition, or covenant
of any material contract to which the Borrower or any of its Subsidiaries is a
party or by which they or their Properties may be bound;
 
(o) Disputes, Etc.  Prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes, or to the knowledge of the Borrower threatened, or affecting the
Borrower, or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to cause a Material Adverse Change, or any material labor
controversy of which the Borrower or any of its Subsidiaries has knowledge
resulting in or reasonably considered to be likely to result in a strike against
the Borrower or any of its Subsidiaries and (ii) any claim, judgment, Lien or
other encumbrance (other than a Permitted Lien) affecting any Property of the
Borrower or any Subsidiary if the value of the claim, judgment, Lien, or other
encumbrance affecting such Property shall exceed $1,000,000;
 
(p) Other Accounting Reports.  Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any Subsidiary by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower and its Subsidiaries, and a copy of
any response by the Borrower or any Subsidiary of the Borrower, or the Board of
Directors (or
 
 
-66-

--------------------------------------------------------------------------------

 
other applicable governing body) of the Borrower or any Subsidiary of the
Borrower, to such letter or report;
 
(q) Notices Under Other Loan Agreements.  Promptly after the furnishing thereof,
copies of any statement, report or notice furnished to any Person pursuant to
the terms of any indenture, loan or credit or other similar agreement, other
than this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 5.06;
 
(r) SEC Filings.  Promptly after the sending or filing thereof, copies of all
proxy material, reports and other information which the Borrower or any of its
Subsidiaries sends to or files with the SEC or sends to the stockholders of the
Borrower or the holders of Equity Interests in any of its Subsidiaries in the
event that they are not available on a publicly accessible website; and
 
(s) Other Information.  Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower or any of its Subsidiaries, as any Lender through the Administrative
Agent may from time to time reasonably request.
 
The Administrative Agent agrees to provide the Lenders with copies of any
material notices and information delivered solely to the Administrative Agent
pursuant to the terms of this Agreement.
 
Section 5.07 Maintenance of Property.  Subject to Section 6.04, the Borrower
shall, and shall cause each of its Subsidiaries to, maintain their owned,
leased, or operated Property in good condition and repair, ordinary wear and
tear excepted; and shall abstain, and cause each of its Subsidiaries to abstain
from, knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned or operated
Property involving the Environment that could reasonably be expected to result
in Response activities and that could reasonably be expected to cause a Material
Adverse Change.
 
Section 5.08 Agreement to Pledge.  The Borrower (a) shall, and shall cause each
Subsidiary to, grant to the Administrative Agent an Acceptable Security Interest
in all personal Property of the Borrower or any Subsidiary now owned or
hereafter acquired, and (b) shall, and shall cause each Subsidiary to, grant to
the Administrative Agent an Acceptable Security Interest in at least 90% of the
PV-10 of the Proven Reserves of the Borrower and its Subsidiaries based on its
most recently delivered Engineering Report.
 
Section 5.09 Use of Proceeds.  The Borrower shall use the proceeds of the
Advances to (a) refinance existing Debt, (b) provide for the acquisition,
exploration and development, maintenance and production of Oil and Gas
Properties, (c) provide for activities in the Oil and Gas Business, and (d)
other working capital and general corporate purposes.  The Letters of Credit
shall be used solely for the support of:  (i) hedging obligations incurred by
Borrower and its Subsidiaries in the ordinary course of business, and (ii) other
obligations incurred by Borrower and its Subsidiaries in the ordinary course of
business.
 
Section 5.10 Title Opinions.  The Borrower shall from time to time upon the
reasonable request of the Administrative Agent, take such actions and execute
and deliver such documents and instruments
 
 
-67-

--------------------------------------------------------------------------------

 
as the Administrative Agent shall require to ensure that the Administrative
Agent shall, at all times, have received satisfactory title evidence (including,
if requested, supplemental or new title opinions addressed to it) covering at
least 80% of the PV-10 of the Proven Reserves of the Borrower and its
Subsidiaries as reasonably determined by the Administrative Agent and at least
80% of the PV-10 of the Proven Reserves which are categorized as "proved,
developed and producing", which title opinions shall be in form and substance
acceptable to the Administrative Agent in its sole discretion and shall include
opinions regarding the before payout and after payout ownership interests held
by the Borrower and the Borrower's Subsidiaries, for all wells located on the
Oil and Gas Properties covered thereby as to the ownership of Oil and Gas
Properties of the Borrower and its Subsidiaries, and reflecting that the
Administrative Agent has an Acceptable Security Interest in such Oil and Gas
Properties of the Borrower and its Subsidiaries.
 
Section 5.11 Further Assurances; Cure of Title Defects.  The Borrower shall, and
shall cause each Subsidiary to, cure promptly any defects in the creation and
issuance of the Notes and the execution and delivery of the Security Instruments
and this Agreement.  The Borrower hereby authorizes the Lenders or the
Administrative Agent to file any financing statements without the signature of
the Borrower to the extent permitted by applicable Legal Requirements in order
to perfect or maintain the perfection of any security interest granted under any
of the Loan Documents.  Borrower shall ensure that the Administrative Agent at
all times has an Acceptable Security Interest in Oil and Gas Properties of the
Borrower and its Subsidiaries in an amount not less than 90% of the PV-10 of the
Proven Reserves of the Borrower and its Subsidiaries as reasonably determined by
the Administrative Agent. If any certificate delivered pursuant to Section
5.06(g) demonstrates that the Oil and Gas Properties of the Borrower and its
Subsidiaries in which the Administrative Agent has an Acceptable Security
Interest is less than 90% of the PV-10 of the Proven Reserves of the Borrower
and its Subsidiaries, the Borrower shall, or shall cause its Subsidiaries to (i)
promptly, but in any event within 30 days of the delivery of such certificate,
grant to the Administrative Agent an Acceptable Security Interest in additional
Oil and Gas Properties of the Borrower or the Subsidiaries as necessary to cause
the PV-10 of the Proven Reserves of the Borrower and its Subsidiaries in which
Administrative Agent has an Acceptable Security Interest to equal or exceed 90%
of the PV-10 of the Proven Reserves of the Borrower and its Subsidiaries. The
Borrower at its expense will, and will cause each Subsidiary to, promptly
execute and deliver to the Administrative Agent upon request all such other
documents, agreements and instruments to comply with or accomplish the covenants
and agreements of the Borrower or any Subsidiary, as the case may be, in the
Security Instruments and this Agreement, or to further evidence and more fully
describe the collateral intended as security for the Obligations, or to correct
any omissions in the Security Instruments, or to state more fully the security
obligations set out herein or in any of the Security Instruments, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable the Administrative Agent to exercise and enforce its rights and remedies
with respect to any Collateral.  Within 30 days after (a) a request by the
Administrative Agent or the Lenders to cure any title defects or exceptions
which are not Permitted Liens raised by such information or (b) a notice by the
Administrative Agent that the Borrower has failed to comply with Section 5.10,
the Borrower shall (i) cure such title defects or exceptions which are not
Permitted Liens or substitute acceptable Oil and Gas
 
 
-68-

--------------------------------------------------------------------------------

Properties with no title defects or exceptions except for Permitted Liens
covering Collateral of an equivalent value and (ii) deliver to the
Administrative Agent satisfactory title evidence (including supplemental or new
title opinions meeting the foregoing requirements) in form and substance
acceptable to the Administrative Agent in its reasonable business judgment as to
the Borrower's and its Subsidiaries' ownership of such Oil and Gas Properties
and the Administrative Agent's Liens and security interests therein as are
required to maintain compliance with Section 5.10.
 
Section 5.12 Deposit Accounts.  The Borrower shall, and shall cause each of its
Subsidiaries to, maintain each of their operating accounts and other deposit
accounts with the Administrative Agent or any Lender or any other bank; provided
that such Lender or other bank has executed an account control agreement
reasonably acceptable in form and substance to the Administrative Agent;
provided further that Excluded Accounts shall be exempt from the requirements of
this Section 5.12.
 
Section 5.13 Post-Closing Requirements.  The Borrower shall comply with the
terms of the letter agreement dated as of the Effective Date between the
Administrative Agent and the Borrower addressing certain post-closing matters.
 
                               ARTICLE VI                                
NEGATIVE COVENANTS
 
So long as any Obligation or any Letter of Credit shall remain outstanding, any
Letter of Credit Exposure shall exist, or any Lender shall have any Commitment
hereunder, the Borrower agrees, unless the Required Lenders shall otherwise
consent in writing, to comply with the following covenants:
 
Section 6.01 Liens, Etc.  The Borrower shall not create, assume, incur, or
suffer to exist, or permit any of its Subsidiaries to create, assume, incur, or
suffer to exist, any Lien on or in respect of any of its Property whether now
owned or hereafter acquired, or assign any right to receive income, except that
the Borrower and its Subsidiaries may create, incur, assume, or suffer to exist
(all of which shall be referred to as "Permitted Liens"):
 
(a) Liens securing the Obligations;
 
(b) purchase money Liens or purchase money security interests upon or in any
equipment acquired or held by the Borrower or any of its Subsidiaries in the
ordinary course of business prior to or at the time of, or within 20 days after,
the Borrower's or such Subsidiary's acquisition of such equipment; provided,
that, the Debt secured by such Liens (i) was incurred solely for the purpose of
financing the acquisition of such equipment, and does not exceed the aggregate
purchase price of such equipment, (ii) is secured only by such equipment and not
by any other assets of the Borrower and its Subsidiaries, and (iii) is not
increased in amount;
 
(c) Liens for Taxes, assessments, or other governmental charges or levies not
yet due or that (provided foreclosure, sale, or other similar proceedings shall
not have been initiated) are being contested in good faith by appropriate
proceedings, and such reserve as may be required by GAAP shall have been made
therefor;
 
(d) Liens in favor of vendors, carriers, warehousemen, repairmen, mechanics,
workmen, materialmen, suppliers, laborers, construction, or similar Liens
arising by operation of law in the ordinary course
 
 
-69-

--------------------------------------------------------------------------------

 
of business in respect of obligations that are not yet due or that are being
contested in good faith by appropriate proceedings, provided, that, such
reserves as may be required by GAAP shall have been made therefor;
 
(e) Liens to operators and non-operators under joint operating agreements
arising in the ordinary course of the business of the Borrower or the relevant
Subsidiary to secure amounts owing, which amounts are not yet due or are being
contested in good faith by appropriate proceedings, if any reserves as may be
required by GAAP shall have been made therefor;
 
(f) royalties, overriding royalties, net profits interests, production payments,
reversionary interests, calls on production, preferential purchase rights and
other burdens on or deductions from the proceeds of production, that do not
secure Debt for borrowed money and that are taken into account in computing the
net revenue interests and working interests of the Borrower or any of its
Subsidiaries warranted in the Security Instruments;
 
(g) Liens arising in the ordinary course of business out of pledges or deposits
under workers' compensation laws, unemployment insurance, old age pensions or
other social security or retirement benefits, or similar legislation or to
secure public or statutory obligations of the Borrower;
 
(h) Liens arising under operating agreements, unitization and pooling agreements
and orders, Farmout agreements, gas balancing agreements and other similar
agreements, in each case that are customary in the Oil and Gas Business and that
are entered into in the ordinary course of business that are taken into account
in computing the net revenue interests and working interests of the Borrower or
any of its Subsidiaries warranted in the Security Instruments, to the extent
that any such Lien referred to in this clause does not materially impair the use
of the Property covered by such Lien for the purposes for which such Property is
held by the Borrower or any Subsidiary or materially impair the value of such
Property subject thereto;
 
(i) easements, rights-of-way, and other similar encumbrances, and minor defects
in the chain of title that are customarily accepted in the oil and gas financing
industry, none of which interfere with the ordinary conduct of the business of
Borrower or any Subsidiary or materially detract from the value or use of the
Property to which they apply;
 
(j) Liens in favor of landlords or lessors under operating leases or Capital
Leases of a Loan Party; provided that (i) any such Lien shall secure only the
obligations of such Loan Party arising under the applicable operating lease or
Capital Lease, (ii) the Debt under such Capital Leases is permitted under
Section 6.02 below, and (iii) any such Lien extends only to the assets that are
financed by or leased pursuant to such operating lease or Capital Lease (or in
the case of a Lease of premises, the Borrower's assets located on such
premises);
 
(k) Liens on cash or securities pledged to secure performance of bids, tenders,
performance bonds, surety and appeals bonds, letters of credit, or regulatory
compliance or other obligations of a like nature incurred in the ordinary course
of business and not in connection with the borrowing of money;
 
 
-70-

--------------------------------------------------------------------------------

 
(l) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of any of
the Loan Parties on deposit with or in possession of such bank;
 
(m) Liens on cash and Liquid Investments securing the performance obligations of
Borrower under any Hedge Contract (subject to the limitations set forth in
Section 6.14);
 
(n) Liens in favor of Persons financing unpaid insurance premiums so long as (i)
such Liens are limited to insurance policies with respect to which such premiums
are financed, and (ii) the obligations secured by such Liens do not exceed
$500,000 in the aggregate;
 
(o) Subject to paragraphs (c) and (d) of this Section 6.01, non-consensual
statutory Liens on pipeline or pipeline facilities, Hydrocarbons or Properties
of the Loan Parties which arise out of operation of law and are not in
connection with the borrowing of money;
 
(p) Liens in the Property of Abraxas Properties arising under the Existing
Mortgage, securing Debt permitted by Section 6.02(i), for so long as Abraxas
Properties owns the Headquarters; provided that the Property subject to such
Liens shall not include any Oil and Gas Properties or any assets related to Oil
and Gas Properties (including without exclusion seismic data and accounts
receivable from the Oil and Gas Properties) or any Equity Interest owned by
Abraxas Properties;
 
(q) Liens on a used Oilwell E-2000 drilling rig and the equipment necessary to
refurbish it, in each case owned by a wholly owned Subsidiary of the Borrower
securing Debt permitted by Section 6.02(l); and
 
(r) Liens not otherwise permitted under this Agreement incurred in the ordinary
course of business securing Debt in an aggregate principal amount at any time
outstanding not to exceed $1,000,000.
 
Section 6.02 Debts, Guaranties, and Other Obligations.  The Borrower shall not,
and shall not permit any of its Subsidiaries to, create, assume, suffer to
exist, or in any manner become or be liable in respect of, any Debt except:
 
(a) Debt of the Borrower and its Subsidiaries under the Loan Documents;
 
(b) Debt in the form of obligations for the deferred purchase price of Property
or services incurred in the ordinary course of business which are not yet due
and payable or are being contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP have been established;
 
(c) Debt secured by the Liens permitted under Section 6.01(b); provided that the
sum of such Debt and the unsecured Debt permitted under Section 6.02(j) does not
exceed $1,000,000 at any time;
 
(d) Debt under Hydrocarbon Hedge Agreements or Interest Hedge Agreements which
are not prohibited by the terms of Section 6.14;
 
 
-71-

--------------------------------------------------------------------------------

 
(e) Debt consisting of sureties or bonds provided to any Governmental Authority
or other Person and assuring payment of contingent liabilities of the Borrower
in connection with the operation of the Oil and Gas Properties, including with
respect to plugging, facility removal and abandonment of its Oil and Gas
Properties;
 
(f) Intercompany Debt;
 
(g) Debt constituting letters of credit for the account of any member of the
Loan Parties provided as security (i) for any matter in connection with which a
Lien would be permitted but has not been granted under paragraphs (k), (m) or
(n) of Section 6.01; provided that the amount of such Debt shall not exceed the
underlying obligations that would be secured by such Lien, and (ii) to secure
payment obligations in connection with self-insurance or similar requirements in
the ordinary course of business;
 
(h) Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business if such Debt is extinguished within two (2) Business
Days of incurrence and does not exceed $50,000;
 
(i) Debt under the Business Loan Agreement secured by the Existing Mortgage and
not to exceed $5,350,000, for so long as Borrower owns the Headquarters;
 
(j) Debt not otherwise permitted under this Section 6.02, provided, that (i)
such Debt is not secured by any Lien, and (ii) the aggregate amount of such Debt
plus the aggregate amount of Debt permitted under Section 6.02(c) shall not
exceed $1,000,000 at any time;
 
(k) Debt consisting of preferred stock; provided that (i) no redemptions,
dividends, distributions, or other payments shall be made or required to be made
in respect of such preferred stock prior to the date that is six months after
the Maturity Date, (ii) such preferred stock shall not be subject to any
covenants that are more restrictive than those set forth in this Agreement,
(iii) on the date such preferred stock is issued, the Borrower shall be in
compliance with the covenants set forth in this Agreement, including without
limitation those set forth in Sections 6.18, 6.19 and 6.20, on a pro forma basis
after giving effect to the issuance of such preferred stock, as though such
preferred stock had been issued as of the last day of the immediately preceding
fiscal quarter; and
 
(l) Debt in a principal amount not to exceed $7,000,000 incurred in connection
with the acquisition and refurbishment of a used Oilwell E-2000 drilling rig and
the acquisition of equipment necessary to refurbish it; provided that such Debt
(i) was incurred solely for the purpose of financing the acquisition and
refurbishment of such rig and the acquisition of equipment necessary to
refurbish it, and does not exceed 60% of the aggregate purchase price of such
rig, (ii) is secured only by such rig and such equipment necessary to refurbish
it and not by any other assets of the Borrower and its Subsidiaries, and (iii)
is not increased in amount.
 
Section 6.03 Agreements Restricting Liens and Distributions.  The Borrower shall
not, nor shall it permit any of its Subsidiaries to, create, incur, assume or
permit to exist any contract, agreement or understanding (other than this
Agreement and the Security Instruments) which in any way prohibits or restricts
the granting, conveying, creation or imposition of any Lien on any of its
Property, whether now
 
 
-72-

--------------------------------------------------------------------------------

owned or hereafter acquired, to secure the Obligations or restricts any
Subsidiary from paying dividends to the Borrower, or which requires the consent
of or notice to other Persons in connection therewith, except for a negative
pledge with respect to the equity interests of the Blue Eagle Joint Venture.
 
Section 6.04 Merger or Consolidation; Asset Sales.
 
(a) The Borrower shall not, nor shall it permit any of its Subsidiaries, to
merge or consolidate with or into any other Person other than the merger of a
Loan Party with and into the Borrower or another Loan Party.
 
(b) The Borrower shall not, nor shall it permit any of its Subsidiaries to enter
into or effect a Disposition of any of its Properties or to effect a Hedge
Termination other than:
 
(i) the sale of Hydrocarbons in the ordinary course of business,
 
(ii) the Disposition of equipment that is (A) obsolete, worn out, depleted or
uneconomic and disposed of in the ordinary course of business, (B) no longer
necessary for the business of such Person or (C) contemporaneously replaced by
equipment of at least comparable use,
 
(iii) Farmouts of undeveloped acreage and assignments in connection with such
Farmouts,
 
(iv) Dispositions of Oil and Gas Properties or any interest therein or
Subsidiaries owning Oil and Gas Properties provided that (A) the consideration
received in respect of such Disposition shall be equal to or greater than the
fair market value of the Oil and Gas Property, or any interest therein or
Subsidiary subject of such Disposition (as reasonably determined by the Board of
Directors of the Borrower and, if requested by the Administrative Agent, the
Borrower shall deliver a certificate of a Responsible Officer of the Borrower
certifying to that effect), (B) if such Disposition causes a Borrowing Base
Reduction Event, the Borrower shall make any mandatory prepayments required by
Section 2.05(b)(ii), and (C) if any such Disposition is of a Subsidiary owning
Oil and Gas Properties, such Disposition shall include all the Equity Interests
of such Subsidiary (or such Subsidiary shall be dissolved substantially
simultaneously with such Disposition);
 
(v) Hedge Terminations, provided that (A) the Borrower shall give Administrative
Agent 15 Business Days, prior written notice of any such Hedge Termination, and
(B) if such Hedge Termination causes a Borrowing Base Reduction Event, the
Borrower shall make any mandatory prepayments required by Section 2.05(b)(ii);
 
(vi) Dispositions of capital stock of any Subsidiary to Borrower or another Loan
Party, provided that the Borrower has delivered to the Administrative Agent at
least 10 days' prior written notice of such Disposition; and
 
(vii) any Disposition of Properties not otherwise regulated by Section 6.04(b)
and having a fair market value not to exceed $1,000,000 during any 12-month
period.
 
 
-73-

--------------------------------------------------------------------------------

 
Section 6.05 Restricted Payments.  The Borrower shall not, nor shall it permit
any of its Subsidiaries to, make any Restricted Payments except that any
Subsidiary may declare and make Restricted Payments to the Borrower or any other
Loan Party.
 
Section 6.06 Investments.  The Borrower shall not, nor shall it permit any of
its Subsidiaries to, make or permit to exist any loans, advances, or capital
contributions to, or make any investment in (including the making of any
Acquisition), or purchase or commit to purchase any stock or other securities or
evidences of indebtedness of or interests in any Person, except:
 
(a) Liquid Investments;
 
(b) trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;
 
(c) creation of any additional Subsidiaries in compliance with Section 6.15;
 
(d) investments in negotiable instruments for collection in the ordinary course
of business;
 
(e) investments made in the ordinary course of business and of a nature that is
customary in the Oil and Gas Business as a means of actively exploiting,
exploring for, acquiring, developing, processing, gathering, marketing or
transporting oil and gas through agreements, transactions, interests or
arrangements which provide for the sharing of risks or costs or satisfy other
objectives of the Oil and Gas Business, jointly with third parties, including
entering into operating agreements, working interests, royalty interests,
mineral leases, processing agreements, Farmouts, farm-in agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements and area of mutual
interest agreements, production sharing agreements or other similar or customary
agreement, transactions, properties, interest and investments and expenditures
in connection therewith; provided that (i) no such investment includes an
investment in any Equity Interest in a Person, (ii) any Debt incurred or Lien
granted or permitted to exist pursuant to such Investments is otherwise
permitted under Section 6.01 and Section 6.02, respectively, and (iii) such
investments are taken into account in computing the net revenue interests and
working interests of the Borrower or any of its Subsidiaries warranted in the
Security Instruments;
 
(f) Investments in Intercompany Debt;
 
(g) Investments not otherwise permitted under this Section 6.06 in an aggregate
amount not to exceed $1,000,000; and
 
(h) Investments in the Blue Eagle Joint Venture existing on the Closing Date
consisting of (i) Oil and Gas Properties that were not given any value in the
Borrowing Base in effect as of August 18, 2010, which are located in Atascosa,
DeWitt and Lavaca Counties, Texas, and which were transferred to the Blue Eagle
Joint Venture on or about August 18, 2010 (the "Blue Eagle Properties") and (ii)
the Borrower's equity interests in the Blue Eagle Joint Venture received in
exchange for the Blue Eagle Properties.
 
 
-74-

--------------------------------------------------------------------------------

 
Section 6.07 Affiliate Transactions.  Other than as set forth on Schedule 6.07,
the Borrower shall not, nor shall it permit any of its Subsidiaries to, directly
or indirectly, enter into or permit to exist any transaction or series of
transactions (including the purchase, sale, lease or exchange of Property, the
making of any investment, the giving of any guaranty, the assumption of any
obligation or the rendering of any service) with any of their Affiliates unless
such transaction or series of transactions is on terms no less favorable to the
Borrower or the Subsidiary, as applicable, than those that could be obtained in
a comparable arm's length transaction with a Person that is not such an
Affiliate.
 
Section 6.08 Compliance with ERISA.  The Borrower shall not, nor shall it permit
any of its Subsidiaries to, directly or indirectly, (a) engage in, or permit any
Subsidiary or ERISA Affiliate to engage in, any transaction in connection with
which the Borrower, any Subsidiary or any ERISA Affiliate could be subjected to
either a civil penalty assessed pursuant to section 502(c), (i) or (l) of ERISA
or a tax imposed by Chapter 43 of Subtitle D of the Code, in either case, in
excess of $1,000,000; (b) terminate, or permit any Subsidiary or ERISA Affiliate
to terminate, any Plan in a manner, or take any other action with respect to any
Plan, which could result in any liability to the Borrower, any Subsidiary or any
ERISA Affiliate to the PBGC in excess of $1,000,000; (c) fail to make, or permit
any Subsidiary or ERISA Affiliate to fail to make, full payment when due of all
amounts which, under the provisions of any Plan, agreement relating thereto or
applicable Legal Requirement, the Borrower, a Subsidiary or any ERISA Affiliate
is required to pay as contributions thereto; (d) permit to exist, or allow any
Subsidiary or ERISA Affiliate to permit to exist, any accumulated funding
deficiency (or unpaid minimum required contribution for plan years after
December 31, 2007) within the meaning of Section 302 of ERISA or section 412 of
the Code, whether or not waived, with respect to any Plan; (e) permit, or allow
any Subsidiary or ERISA Affiliate to permit, the actuarial present value of the
benefit liabilities (as "actuarial present value of the benefit liabilities"
shall have the meaning specified in section 4041 of ERISA) under any Plan
maintained by the Borrower, any Subsidiary or any ERISA Affiliate which is
regulated under Title IV of ERISA to exceed the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities by more than $1,000,000; (f)
contribute to or assume an obligation to contribute to, or permit any Subsidiary
or ERISA Affiliate to contribute to or assume an obligation to contribute to,
any Multiemployer Plan in excess of $1,000,000; (g) acquire, or permit any
Subsidiary or ERISA Affiliate to acquire, an interest in any Person that causes
such Person to become an ERISA Affiliate with respect to the Borrower, any
Subsidiary or any ERISA Affiliate if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (1) any Multiemployer Plan under
which any Subsidiary or ERISA Affiliate would have an obligation to contribute
more than $1,000,000, or (2) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities by more than $1,000,000; (h) incur, or permit any Subsidiary
or ERISA Affiliate to incur, a liability to or on account of a Plan under
section 515, 4062, 4063, 4064, 4201 or 4204 of ERISA; (i) contribute to or
assume an obligation to contribute to, or permit any Subsidiary or ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including
any such plan maintained to provide benefits to former employees of such
entities, that may not be terminated by such entities in
 
 
-75-

--------------------------------------------------------------------------------

their sole discretion at any time without any material liability; (j) amend or
permit any Subsidiary or ERISA Affiliate to amend, a Plan resulting in an
increase in current liability such that the Borrower, any Subsidiary or any
ERISA Affiliate is required to provide security to such Plan under section
401(a)(29) of the Code; or (k) permit to exist any occurrence of any Reportable
Event (as defined in Title IV of ERISA), or any other event or condition, which
presents a material (in the opinion of the Required Lenders) risk of such a
termination by the PBGC of any Plan.
 
Section 6.09 Sale-and-Leaseback.  The Borrower shall not, nor shall it permit
any of its Subsidiaries to, sell or transfer to a Person any Property, whether
now owned or hereafter acquired, if at the time or thereafter the Borrower or a
Subsidiary shall lease as lessee such Property or any part thereof or other
Property which the Borrower or a Subsidiary intends to use for substantially the
same purpose as the Property sold or transferred; provided however, that the
Borrower may, so long as the Debt under the Business Loan Agreement is paid off
in full or assumed by the buyer of such Property and the Borrower and its
Subsidiaries no longer have any obligation with respect thereto, sell the
property encumbered by the Existing Mortgage as of the Closing Date and enter
into a lease with the buyer of such property, pursuant to which the Borrower
leases such property from such buyer.
 
Section 6.10 Change of Business.  The Borrower shall not, nor shall it permit
any of its Subsidiaries to, make any material change in the character of its
business as an independent oil and gas exploration and production company, nor
will the Borrower or any Subsidiary operate or carry on business in any
jurisdiction other than the United States or Canada.
 
Section 6.11 Organizational Documents, Name Change.  The Borrower shall not, nor
shall it permit any of its Subsidiaries to, amend, supplement, modify or restate
their articles or certificate of incorporation, bylaws, limited liability
company agreements, or other equivalent organizational documents or amend its
name or change its jurisdiction of incorporation, organization or formation, in
any case, without prior written notice to, and prior consent of, the
Administrative Agent which such consent shall not be unreasonably withheld.
 
Section 6.12 Use of Proceeds; Letters of Credit.  The Borrower will not permit
the proceeds of any Advance or Letters of Credit to be used for any purpose
other than those permitted by Section 5.09.  The Borrower will not engage in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U).  Neither the Borrower nor any Person
acting on behalf of the Borrower has taken or shall take, nor permit any of the
Borrower's Subsidiaries to take any action which might cause any of the Loan
Documents to violate Regulation T, U or X or any other regulation of the Board
of Governors of the Federal Reserve System or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect, including the
use of the proceeds of any Advance or Letters of Credit to purchase or carry any
margin stock in violation of Regulation T, U or X.
 
Section 6.13 Gas Imbalances, Take-or-Pay or Other Prepayments.  Except as set
forth on Schedule 4.17, Borrower shall not, nor shall it permit any of its
Subsidiaries to, allow Gas Imbalances, take-or-pay or other prepayments with
respect to the Oil and Gas Properties of the Borrower or any Subsidiary which
would require the Borrower or any Subsidiary to deliver their respective
Hydrocarbons produced
 
 
-76-

--------------------------------------------------------------------------------

on a monthly basis from such Oil and Gas Properties at some future time without
then or thereafter receiving full payment therefor other than Gas Imbalances,
take-or-pay or other prepayments incurred in the ordinary course of business and
which Gas Imbalances, take-or-pay, or other prepayments and balancing rights, in
the aggregate, do not result in the Borrower or any Guarantor having net
aggregate liability at any time  in excess of an amount equal to 1% of the
Proven Reserves that are categorized as "proved, developed and producing" on the
most recently delivered Engineering Report.
 
Section 6.14 Limitation on Hedging.  The Borrower shall not, nor shall it permit
any of its Subsidiaries to:
 
(a) purchase, assume, or hold a speculative position in any commodities market
or futures market or enter into any Hedge Contract for speculative purposes, or
 
(b) be party to or otherwise enter into any Hydrocarbon Hedge Agreement,
Interest Hedge Agreement or any other Hedge Contract which (i) is entered into
for reasons other than as a part of its normal business operations as a risk
management strategy and/or hedge against changes resulting from market
conditions related to the Borrower’s operations, (ii) fixes a price for a term
of more than 5 years, (iii) covers an aggregate monthly production (determined,
in the case of contracts that are not settled on a monthly basis, by a monthly
proration acceptable to Administrative Agent) for any single month which exceeds
90% of such Loan Party's aggregate Projected Oil and Gas Production for such
month, (iv) except for the Collateral under the Security Documents with respect
to Lender Hedging Obligations and letters of credit up to $500,000 in the
aggregate with respect to Hedge Contracts entered into from time to time with a
counterparty that is not a Lender or an Affiliate of a Lender, requires such
Loan Party to put up money, assets, or other security against the event of its
nonperformance prior to actual default by such Loan Party in performing its
obligations thereunder, or (v) is with a counterparty or has a guarantor of the
obligation of the counterparty who (unless such counterparty is a Lender or one
of its Affiliates) at the time the contract is made has long-term obligations
rated less than A- or A3, respectively, by S&P or Moody's.
 
Section 6.15 Additional Subsidiaries.  The Borrower shall not, nor shall it
permit any of its Subsidiaries to, create or acquire any additional Subsidiaries
without (a) prior written notice to the Administrative Agent and the Required
Lenders, (b) such new Subsidiary executing and delivering to the Administrative
Agent, at its request, a Guaranty, a Pledge Agreement (if applicable), a
Security Agreement and a Mortgage (if applicable), or joinders to the existing
Loan Documents, as applicable, and such other Security Instruments as the
Administrative Agent or the Required Lenders may reasonably request, (c) the
equity holder of such Subsidiary executing and delivering to the Administrative
Agent a Pledge Agreement pledging 100% of the Equity Interest owned by such
equity holder of such Subsidiary along with the certificates pledged thereby, if
any, and appropriately executed stock powers in blank, if applicable, and (d)
the delivery by the Borrower and such Subsidiary of any certificates, opinions
of counsel, title opinions or other documents as the Administrative Agent may
reasonably request relating to such Subsidiary.
 
Section 6.16 Account Payables.  The Borrower shall not, nor shall it permit any
of its Subsidiaries to, allow any of its trade payables or other accounts
payable to be outstanding for more than 90 days
 
 
-77-

--------------------------------------------------------------------------------

 
beyond the date when due (except in cases where any such trade payable is being
disputed in good faith and adequate reserves under GAAP have been established).
 
Section 6.17 Abraxas Properties.   The Borrower shall not permit Abraxas
Properties to own any Property other than (a) the Headquarters, (b) 100% of the
Equity Interests in Sandia, and (c) other Property in an amount not to exceed
$500,000.
 
Section 6.18 Current Ratio.  The Borrower shall not permit, as of the end of any
fiscal quarter, the ratio of (a) its consolidated current assets to (b) its
consolidated current liabilities, to be less than 1.00 to 1.00.  For purposes of
this calculation, (i) "current assets" shall include, as of the date of
calculation, the aggregate Unused Commitment Amounts but shall exclude, as of
the date of calculation (A) any cash deposited with or at the request of a
counterparty to any Hedge Contract of Borrower or any of its Subsidiaries, (B)
any assets of Borrower or any of its Subsidiaries representing a valuation
account arising from the application of SFAS 133 and 143, and (C) any accounts
receivable from the Blue Eagle Joint Venture, and (ii) "current liabilities"
shall exclude, as of the date of calculation, (A) the current portion of
long-term Total Debt of Borrower or any of its Subsidiaries, (B) any liabilities
of Borrower or any of its Subsidiaries representing a valuation account arising
from the application of SFAS 133 and 143, and (C) any accounts payable to the
Blue Eagle Joint Venture.
 
Section 6.19 Interest Coverage Ratio.  The Borrower (a) shall not permit, as of
the last day of each fiscal quarter, the ratio of (i) the Consolidated EBITDAX
of the Borrower and its Subsidiaries for the four fiscal quarters then ended, to
(ii) the consolidated Interest Expense of the Borrower and its Subsidiaries for
the four fiscal quarters then ended, to be less than 2.50 to 1.00.
 
Section 6.20 Leverage Ratio. The Borrower shall not permit, as of the last day
of each fiscal quarter, the Total Debt to Consolidated EBITDAX Ratio of the
Borrower to be greater than 4.00 to 1.00.
 
    ARTICLE VII      
EVENTS OF DEFAULT; REMEDIES
 
Section 7.01 Events of Default.  The occurrence of any of the following events
shall constitute an "Event of Default" under any Loan Document:
 
(a) Payment.  Any Loan Party (i) fails to pay any principal when due under this
Agreement or make any deposit into the Cash Collateral Account when required
under this Agreement or (ii) fails to pay, within three (3) Business Days of the
date when due, any other amount due under this Agreement or any other Loan
Document, including payments of interest, fees, reimbursements, and
indemnifications.
 
(b) Representation and Warranties.  Any representation or warranty made or
deemed to be made (i) by the Borrower, any Guarantor or any of their respective
Subsidiaries (or any of their respective officers) in this Agreement or in any
other Loan Document, or (ii) by the Borrower, any Guarantor or any of their
respective Subsidiaries (or any of their respective officers) in connection with
this Agreement or any other Loan Document, shall prove to have been incorrect in
any material respect when made or deemed to be made;
 
 
-78-

--------------------------------------------------------------------------------

 
(c) Covenant Breaches.  The Borrower, any Guarantor or any of their respective
Subsidiaries shall:
 
(i) fail to perform or observe any covenant contained in Section 2.15(b),
Section 5.03, Section 5.05, Section 5.06, Section 5.09, Section 5.12, Section
5.13 or Article VI;
 
(ii) fail to perform or observe any covenant contained in Section 5.02(a) or (c)
if such failure shall remain unremedied for 15 days after the occurrence of such
breach or failure; or
 
(iii) fail to perform or observe any other term or covenant set forth in this
Agreement or in any other Loan Document which is not covered by clauses (i) or
(ii) above or any other provision of this Section 7.01, if such failure shall
remain unremedied for 30 days after the occurrence of such breach or failure;
 
(d) Cross-Defaults.  (i) The Borrower, any Guarantor, or any Subsidiary of a
Loan Party shall fail to pay any principal of or premium or interest on its Debt
which is outstanding in a principal amount of at least $1,000,000 individually
or when aggregated with all such Debt of the Borrower, any Guarantor, or any
such Subsidiary so in default (but excluding the Obligations) when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace or cure period, if any, specified in the agreement or
instrument relating to such Debt; (ii) any other event shall occur or condition
shall exist under any agreement or instrument relating to Debt which is
outstanding in a principal amount of at least $1,000,000 individually or when
aggregated with all such Debt of the Borrower, any Guarantor, or any such
Subsidiary so in default, and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or (iii) any such Debt which is outstanding in a principal amount of
at least $1,000,000 individually or when aggregated with all such Debt of the
Borrower, any Guarantor, or any such Subsidiary so in default, shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof; provided
that, for purposes of this paragraph (d), the "principal amount" of the
obligations in respect of Hedge Contracts at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that would be
required to be paid if such Hedge Contracts were terminated at such time;
 
(e) Insolvency.  The Borrower, any Guarantor, or any Subsidiary of a Loan Party
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Borrower, any Guarantor, or any Subsidiary of a Loan Party
seeking to adjudicate it as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its Property and, in the case of any such
proceeding instituted against the Borrower, any such Subsidiary, or any such
Guarantor either such proceeding shall remain undismissed for a period of 60
days or any of the actions
 
 
-79-

--------------------------------------------------------------------------------

 
sought in such proceeding shall occur; or the Borrower, any Subsidiary of a Loan
Party, or any Guarantor shall take any company action to authorize any of the
actions set forth above in this paragraph (e);
 
(f) Judgments.  Any judgment or order for the payment of money in excess of
$1,000,000 shall be rendered against the Borrower, any Guarantor, or any
Subsidiary of a Loan Party and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be any period of 45 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect;
 
(g) Termination Events.  Any Termination Event with respect to a Plan shall have
occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, (i) such Termination Event shall not have
been corrected and (ii) the then present value of such Plan's vested benefits
exceeds the then current value of assets accumulated in such Plan by more than
the amount of $1,000,000 (or in the case of a Termination Event involving the
withdrawal of a "substantial employer" (as defined in Section 4001(a)(2) of
ERISA), the withdrawing employer's proportionate share of such excess shall
exceed such amount);
 
(h) Plan Withdrawals.  The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount exceeding
$1,000,000;
 
(i) Change in Control.  A Change in Control shall have occurred;
 
(j) Borrowing Base.  Any failure to cure any Borrowing Base deficiency in
accordance with Section 2.05;
 
(k) Loan Documents.  Any material provision of any Loan Document shall for any
reason cease to be valid and binding on the Borrower or a Guarantor or any of
their respective Subsidiaries or any such Person shall so state in writing;
 
(l) Security Instruments.  (i) The Administrative Agent shall fail to have an
Acceptable Security Interest in any portion of the Collateral or  (ii) any
Security Instrument shall at any time and for any reason cease to create the
Lien on the Property purported to be subject to such agreement in accordance
with the terms of such agreement, or cease to be in full force and effect, or
shall be contested by the Borrower, any Guarantor or any of their respective
Subsidiaries;
 
(m) Casualty.  Loss, theft, substantial damage or destruction of Collateral the
subject of any Security Instrument not fully covered by insurance (except for
deductibles and allowing for the depreciated value of such Collateral) in an
amount greater than $5,000,000 shall have occurred.
 
 
-80-

--------------------------------------------------------------------------------

 
Section 7.02 Optional Acceleration of Maturity.  If any Event of Default (other
than an Event of Default pursuant to paragraph (e) of Section 7.01) shall have
occurred and be continuing, then, and in any such event,
 
(a) the Administrative Agent (i) shall at the request, or may with the consent,
of the Required Lenders, by notice to the Borrower, declare the obligation of
each Lender and the Issuing Lender to make extensions of credit hereunder,
including making Advances and issuing, increasing or extending Letters of
Credit, to be terminated, whereupon the same shall forthwith terminate, and (ii)
shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare all principal, interest, fees, reimbursements,
indemnifications, and all other amounts payable under this Agreement, the Notes,
and the other Loan Documents to be forthwith due and payable, whereupon all such
amounts shall become and be forthwith due and payable in full, without notice of
intent to demand, demand, presentment for payment, notice of nonpayment,
protest, notice of protest, grace, notice of dishonor, notice of intent to
accelerate, notice of acceleration, and all other notices, all of which are
hereby expressly waived by the Borrower;
 
(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Required Lenders, deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to the Letter of Credit
Exposure as security for the Obligations; and
 
(c) the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under the
Security Instruments, the Guaranties, and any other Loan Document for the
ratable benefit of Secured Parties by appropriate proceedings.
 
Section 7.03 Automatic Acceleration of Maturity.  If any Event of Default
pursuant to paragraph (e) of Section 7.01 shall occur,
 
(a) (i) the obligation of each Lender and the Issuing Lender to make extensions
of credit hereunder, including making Advances and issuing, increasing or
extending Letters of Credit, shall terminate, and (ii) all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Loan Documents shall become and be forthwith
due and payable in full, without notice of intent to demand, demand, presentment
for payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;
 
(b) the Borrower shall deposit with the Administrative Agent into the Cash
Collateral Account an amount of cash equal to the outstanding Letter of Credit
Exposure as security for the Obligations; and
 
(c) the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under the
Security Instruments, the Guaranties, and any other Loan Document for the
ratable benefit of Secured Parties by appropriate proceedings.
 
 
-81-

--------------------------------------------------------------------------------

 
Section 7.04 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, the Administrative Agent, each Lender, the Issuing Lender, and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by the Administrative Agent, such Lender, the
Issuing Lender or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to the Administrative Agent, such Lender or the Issuing
Lender, irrespective of whether or not the Administrative Agent, such Lender or
the Issuing Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch or office of the
Administrative Agent, such Lender or the Issuing Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of the Administrative Agent, each Lender, the Issuing Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, such
Lender, the Issuing Lender or their respective Affiliates may have.  The
Administrative Agent, each Lender and the Issuing Lender agree to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
Section 7.05 Non-exclusivity of Remedies.  No remedy conferred upon the
Administrative Agent, the Issuing Lender and the Lenders is intended to be
exclusive of any other remedy, and each remedy shall be cumulative of all other
remedies existing by contract, at law, in equity, by statute or otherwise.
 
Section 7.06 Application of Proceeds.  From and during the continuance of any
Event of Default, any monies or Property actually received by the Administrative
Agent pursuant to this Agreement or any other Loan Document, the exercise of any
rights or remedies under any Security Instrument or any other agreement with the
Borrower, any Guarantor or any of their respective Subsidiaries which secures
any of the Obligations, shall be applied in the following order:
 
(a) First, to the payment of all amounts, including costs and expenses incurred
in connection with the collection of such proceeds and the payment of any part
of the Obligations, due to the Administrative Agent under any of the expense
reimbursement or indemnity provisions of this Agreement or any other Loan
Document, any Security Instrument or other collateral documents, and any
applicable Legal Requirement;
 
(b) Second, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment of the Obligations
then due and payable, including Obligations with respect to Letters of Credit,
including any Lender Hedging Obligations of any Loan Party, in each case subject
to Section 2.15(c); and
 
 
-82-

--------------------------------------------------------------------------------

 
(c)           Third, the remainder, if any, to the Borrower or its Subsidiaries,
or its respective successors or assigns, or such other Person as may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.
 
Administrative Agent shall have no responsibility to determine the existence or
amount of Lender Hedging Obligations and may reserve from the application of
amounts under this Section amounts distributable in respect of Lender Hedging
Obligations until it has received evidence satisfactory to it of the existence
and amount of such Lender Hedging Obligations.  Subject to paragraph (a) of the
first sentence of this Section, Administrative Agent and Lenders hereby
acknowledge and confirm that the Liens in the Collateral secure the Obligations
and the Lender Hedging Obligations on a ratable basis.
 
                          ARTICLE VIII                                
THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER
 
Section 8.01 Appointment and Authority.  Each of the Lenders and the Issuing
Lender hereby irrevocably appoints Société Générale to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.
 
Section 8.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
Section 8.03 Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or
 
 
-83-

--------------------------------------------------------------------------------

 
in the other Loan Documents), provided that the Administrative Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.01 and 7.02, and 7.03 or (ii) in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the Issuing Lender.  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
 
Section 8.04 Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of an Advance, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Advance or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
Section 8.05 Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their
 
 
-84-

--------------------------------------------------------------------------------

 
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
 
Section 8.06 Successor Administrative Agent and Issuing Lender.  The
Administrative Agent and the Issuing Lender may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in New York City or Houston, Texas or an Affiliate of any such
bank with an office in New York City or Houston, Texas.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 60 days after the retiring Administrative Agent or
Issuing Lender gives notice of its resignation, then the retiring Administrative
Agent or Issuing Lender, as applicable, may on behalf of the Lenders, appoint a
successor Administrative Agent or Issuing Lender, as applicable, meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent or Issuing
Lender, as applicable, shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that (A) in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders or the
Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed, and (B) the retiring Issuing Lender shall
remain the Issuing Lender with respect to any Letters of Credit outstanding on
the effective date of its resignation and the provisions affecting the Issuing
Lender with respect to such Letters of Credit shall inure to the benefit of the
retiring Issuing Lender until the termination of all such Letters of Credit) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent or Issuing Lender, as applicable, shall
instead be made by or to each Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent or Issuing Lender, as provided
for above in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent or Issuing Lender hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Administrative Agent or Issuing Lender, and the
retiring Administrative Agent or Issuing Lender shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section and except that
the retiring Issuing Lender shall remain the Issuing Lender with respect to any
Letters of Credit outstanding on the effective date of its resignation and the
provisions affecting the Issuing Lender with respect to such Letters of Credit
shall inure to the benefit of the retiring Issuing Lender until the termination
of all such Letters of Credit).  The fees payable by the Borrower to a successor
Administrative Agent or Issuing Lender shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s or Issuing Lender's
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Sections 9.04 and 9.05 shall continue in effect for the benefit of
such retiring Administrative
 
 
-85-

--------------------------------------------------------------------------------

 
Agent or Issuing Lender, as applicable, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent or Issuing Lender, as applicable
was acting as Administrative Agent or Issuing Lender, as applicable.
 
Section 8.07 Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
Section 8.08 No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.
 
Section 8.09 Collateral Matters.
 
(a) The Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from such Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain the Liens
upon the Collateral granted pursuant to the Security Documents.  The
Administrative Agent is further authorized (but not obligated) on behalf of the
Secured Parties, without the necessity of any notice to or further consent from
the Secured Parties, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Loan Documents or applicable Legal
Requirements.  Persons that are owed any Lender Hedging Obligations by accepting
the benefit of the Liens granted pursuant to the Security Documents hereby
agrees to the terms of this paragraph (a).
 
(b) The Lenders hereby, and Persons that are owed any Lender Hedging Obligations
by accepting the benefit of the Liens granted pursuant to the Security
Documents, irrevocably authorize the Administrative Agent to (i) release any
Lien granted to or held by the Administrative Agent upon any Collateral (a) upon
termination of this Agreement, termination of all Hedge Contracts with such
Persons, termination of all Letters of Credit, and the payment in full of all
outstanding Advances, Letter of Credit Obligations and all other Obligations
payable under this Agreement and under any other Loan Document; (b) constituting
property sold or to be sold or disposed of as part of or in connection with any
disposition permitted under this Agreement or any other Loan Document;
(c) constituting property in which the Borrower or any Subsidiary owned no
interest at the time the Lien was granted or at any time thereafter; or
(d) constituting property leased to the Borrower or any Subsidiary under a lease
which has expired or has been terminated in a transaction permitted under this
Agreement or is about to expire and which has not been, and is not intended by
the Borrower or such Subsidiary to be, renewed or extended;
 
 
-86-

--------------------------------------------------------------------------------

 
and (ii) release a Guarantor from its obligations under a Guaranty and any other
applicable Loan Document if such Person ceases to be a Subsidiary as a result of
a transaction permitted under this Agreement.  Upon the request of the
Administrative Agent at any time, the Secured Parties will confirm in writing
the Administrative Agent's authority to release particular types or items of
Collateral pursuant to this Section 8.09.
 
Section 8.10 Cure of Defaulting Lender.  If the Borrower, the Administrative
Agent and the Issuing Bank agree in writing in their good faith discretion that
a Lender that is a Defaulting Lender or a Potential Defaulting Lender should no
longer be deemed to be a Defaulting Lender or Potential Defaulting Lender, as
the case may be, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.15), such
Lender will, to the extent applicable, purchase such portion of outstanding
Advances of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Credit
Extensions of the Lenders to be on a pro rata basis in accordance with their
respective Commitments, whereupon such Lender will cease to be a Defaulting
Lender or Potential Defaulting Lender and will be a Non-Defaulting Lender (and
such Exposure of each Lender will automatically be adjusted on a prospective
basis to reflect the foregoing); provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender or Potential Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender or
Potential Defaulting Lender.
 
                                     ARTICLE IX                                
      MISCELLANEOUS
 
Section 9.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement, the Notes, or any other Loan Document, nor consent to any departure
by the Borrower or any Subsidiary therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders and the
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver, or consent shall:
 
(a) without the consent of each Lender: (i) increase the Borrowing Base, (ii)
waive any of the conditions specified in Article III; (iii) change any provision
of this Section or the definition of "Required Lenders" or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder; (iv) amend Section 2.11 or any other provision of this
Agreement in a manner that would alter the pro rata sharing of payments or the
pro rata allocation of disbursements required thereby; (v) release any Guarantor
from its obligations or limit any Guarantor's obligations under any Guaranty
unless such Guarantor ceases to be a Subsidiary of the Borrower under a
transaction permitted by the terms hereof; (vi) permit the Borrower or any
Subsidiary to enter into any merger or consolidation with or into any other
Person or amend Section 6.04(a); (vii) release any Collateral securing the
Obligations, except as provided in Section 8.09 above; (viii) change Section
7.06 or any other provision of this Agreement in a manner that would alter the
order of application of proceeds set forth in Section 7.06; or (ix) increase the
aggregate Commitments;
 
 
-87-

--------------------------------------------------------------------------------

 
(b) without the written consent of each Lender directly affected thereby, (i)
extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 7.02), (ii) reduce the principal of, or interest
on, the Obligations or any fees or other amounts payable hereunder or under any
other Loan Document, or (iii) postpone any date fixed for any payment of
principal of, or interest on, the Obligations or any fees or other amounts
payable hereunder; or
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; and (iii) the Administrative Agent’s Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto.
 
Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder, and the Commitment and the outstanding Advances or other Credit
Extensions of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment or waiver (and the definition of "Required
Lenders" will automatically be deemed modified accordingly for the duration of
such period); provided that any such amendment or waiver that would increase the
Commitment of such Defaulting Lender, increase the Borrowing Base, or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, take any of the actions described in Section 9.01(a)(ii),
9.01(a)(iii), 9.01(a)(iv), or 9.01(a)(vii), or alter the terms of this proviso,
will require the consent of such Defaulting Lender.  If a Defaulting Lender's
consent to an amendment or waiver is required pursuant to this Section 9.01, and
such Defaulting Lender has failed to respond to a written request from the
Administrative Agent to approve such waiver or amendment for 30 days after such
Defaulting Lender's receipt of such request, such Defaulting Lender will be
deemed to have approved such amendment or waiver.
 
Section 9.02 Notices, Etc.
 
(a) General.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (c)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by facsimile or (subject to subsection (c)
below) electronic mail address as follows:
 
 
-88-

--------------------------------------------------------------------------------

 
(i) if to any Borrower or any other Loan Party, the Administrative Agent, or the
Issuing Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule I or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
 
(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Administrative
Agent.
 
(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (c) below, shall be effective as provided in said
paragraph (c).  In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.
 
(c) Effectiveness of Facsimile Documents and Signatures.  Loan Documents may be
transmitted and/or signed by facsimile.  The effectiveness of any such documents
and signatures shall, subject to applicable Legal Requirements, have the same
force and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders.  The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
 
(d) Limited Use of Electronic Mail.  Unless expressly provided otherwise herein,
notices and other communications to the Lenders and the Issuing Lender hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender pursuant to Article II, except that, until the
Administrative Agent gives notice to the Borrower to the contrary, Notices of
Borrowing and Notices of Conversion or Continuation may be delivered to the
Administrative Agent by electronic communication.  The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the "read receipt
requested" function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or
 
 
-89-

--------------------------------------------------------------------------------

 
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
 
(e) Reliance by Administrative Agent and Lenders.  The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the Issuing Lender, each Lender and their Related Parties
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
 
Section 9.03 No Waiver; Cumulative Remedies.  No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided in this Agreement are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
Section 9.04 Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Lender), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Advances made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Advances or Letters of
Credit.  The foregoing costs and expenses shall include all search, filing,
recording, appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent or any Lender and
the cost of independent public accountants and other outside experts retained by
the Administrative Agent or any Lender.  All amounts due under this Section 9.04
shall be payable within thirty (30) days after demand.  The agreements in this
Section shall survive the termination of the Commitments and repayment of all
other Obligations.
 
 
-90-

--------------------------------------------------------------------------------

 
Section 9.05 INDEMNIFICATION.  THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE
AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING LENDER, AND EACH
RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
"INDEMNITEE") AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND SHALL
INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES AND
DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY
ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE
BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, (II) ANY ADVANCE OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING LENDER TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE BORROWER OR ANY OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE. ALL AMOUNTS DUE UNDER THIS
SECTION 9.05 SHALL BE PAYABLE WITHIN TEN (10) BUSINESS DAYS AFTER DEMAND
THEREFOR.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE RESIGNATION OF THE
ADMINISTRATIVE AGENT, THE RESIGNATION OF THE ISSUING LENDER, THE REPLACEMENT OF
ANY LENDER, THE TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION
OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.
 
 
-91-

--------------------------------------------------------------------------------

 
Section 9.06 Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Section 9.04 or
Section 9.05 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity.  The failure of any Lender to pay its Pro Rata
Share of such unpaid amounts shall not relieve any other Lender of its
obligation, if any, to pay its respective share of such unpaid amounts.  No
Lender shall be responsible for the failure of any other Lender to comply with
this Section.  All amounts due under this Section 9.06 shall be payable within
ten (10) Business Days after demand therefor. The agreements in this Section
shall survive the resignation of the Administrative Agent, the Resignation of
the Issuing Lender, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
 
Section 9.07 WAIVER OF DAMAGES.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LEGAL REQUIREMENT, EACH LOAN PARTY SHALL NOT ASSERT, AND HEREBY WAIVES, ANY
CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY ADVANCE OR LETTER OF CREDIT OR
THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES
ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER
MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
Section 9.08 Successors and Assigns.
 
(a) Generally.  The terms and provisions of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of paragraph (b)
of this Section, (ii) by way of participation in accordance with the provisions
of paragraph (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Sections 9.08(e) or 9.08(f) and
any other attempted assignment or
 
 
-92-

--------------------------------------------------------------------------------

 
transfer by any party hereto shall be null and void.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may assign to one or more Eligible
Assignees all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Advances owing to it, participations in Letter of Credit Obligations at the time
owing to it); provided, however, that
 
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Advances being assigned at the time owing
to it or in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund with respect to a Lender, the aggregate amount of the
Commitments and Advances of such Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall not be less than $5,000,000;
 
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Advances or the Commitment assigned;
 
(iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance; and
 
(iv) each Eligible Assignee (other than an Eligible Assignee that is a Lender or
an Affiliate of a Lender) shall pay to the Administrative Agent a $3,500
processing and recording fee and shall, if it is not a Lender, deliver to the
Administrative Agent an Administrative Questionnaire.
 
Upon such execution, delivery, acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Acceptance, (A) the Eligible
Assignee thereunder shall be a party hereto for all purposes and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of such Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 2.13, 2.14, 9.04 and 9.05 with respect
to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
 
 
-93-

--------------------------------------------------------------------------------

 
(c) Register.  The Administrative Agent shall maintain at its Applicable Lending
Office a copy of each Assignment and Acceptance delivered to and accepted by it
and a register for the recordation of the names and addresses of the Lenders and
the Commitments of, and principal amount of the Advances and Letter of Credit
Obligations owing to, each Lender from time to time (the "Register").  The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and each of the Loan Parties, the Administrative Agent, the
Issuing Lender, and the Lenders may treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender or Potential Defaulting Lender. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of any Borrower’s
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances (including such Lender’s
participations in Letter of Credit Obligations) owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 9.01 that directly affects such Participant.  Subject to the last two
sentences of this paragraph (d), Borrower agrees that each Participant shall be
entitled to the benefits of, and be bound by the terms of, Sections 2.12, 2.13,
2.14, 9.04, 9.05 and 9.06 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 7.04 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender.  A Participant shall not be entitled to receive any greater payment
under Section 2.13 or 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower's
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.14 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 2.14
as though it were a Lender.
 
(e) Pledge to Federal Reserve Bank.  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank; provided that
no such pledge or assignment shall release such Lender from any of its
obligations
 
 
-94-

--------------------------------------------------------------------------------

 
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
(f) Approved Funds.  Notwithstanding anything to the contrary contained herein,
any Lender that is a Approved Fund may create a security interest in all or any
portion of the Advances owing to it and the Note, if any, held by it to the
trustee for holders of obligations owed, or securities issued, by such Fund as
security for such obligations or securities, provided that unless and until such
trustee actually becomes a Lender in compliance with the other provisions of
this Section 9.08, (i) no such pledge shall release the pledging Lender from any
of its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
 
(g) Electronic Execution of Assignments.  The words "execution," "signed,"
"signature," and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
Section 9.09 Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
(i) any self-regulatory authority, such as the National Association of Insurance
Commissioners, and (ii) in connection with any pledge or assignment under
Section 9.08(e), any Federal Reserve Bank or other central bank), (c) to the
extent required by applicable Legal Requirements or by any subpoena or similar
legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Lender or any of their respective Affiliates on
a nonconfidential basis from a source other than the Borrower.  For purposes of
this Section 9.09, "Information" means all information received from any Loan
Party relating to any Loan Party or any of their respective businesses
including, without limitation, any information obtained from Borrower or any of
the Subsidiaries in connection with Borrower's compliance with Section 5.05 or
Section 5.06 of this
 
 
-95-

--------------------------------------------------------------------------------

Agreement, other than any such information that is available to the
Administrative Agent or any Lender or any of its Affiliates on a nonconfidential
basis prior to disclosure by any Loan Party, provided that, in the case of
information received from a Loan Party after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.09 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information in accordance with safe and sound banking practices.
 
Section 9.10 Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Section 3.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
Section 9.11 Survival of Representations, etc.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Advance, and shall continue in full force and
effect as long as any Advance or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
Section 9.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Section 9.13 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the Maximum Rate.  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Advances or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such
 
 
-96-

--------------------------------------------------------------------------------

 
Person may, to the extent permitted by applicable Legal Requirement, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
 
Section 9.14 Governing Law.  This Agreement and each of the other Loan Documents
shall be governed by and construed in accordance with the laws of the State of
New York and the applicable laws of the United States of America except to the
extent of any mandatory application of the laws of a particular jurisdiction in
which Collateral that is real property is located with respect to the creation,
perfection, priority and enforceability and the exercise of remedies with
respect to the foreclosure of the Lien on any such real property.
 
Section 9.15 Submission to Jurisdiction; Waiver of Venue; Service of Process.
 
(a) Submission to Jurisdiction.  The Borrower, the Lenders, and the other
parties hereto irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the State of New
York sitting in New York City and of the United States District Court for the
Southern District of the State of New York and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such Federal court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender or the Issuing Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.
 
(b) WAIVER OF VENUE.  EACH OF THE BORROWER, THE LENDERS AND THE OTHER PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A)
OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(c) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.02 other than by
electronic mail.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.
 
Section 9.16 WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
 
 
-97-

--------------------------------------------------------------------------------

 
APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.  EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
Section 9.17 USA Patriot Act; OFAC.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies each Loan Party and each shareholder of any Loan Party holding 10% or
more of the outstanding common shares, which information includes the name and
address of such Loan Party or equity holder of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Party or equity holder of such Loan Party in
accordance with the Act. In addition, Borrower agrees to (a) ensure that no
Person who owns a controlling interest in or otherwise controls any Loan Party
is or shall be listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the OFAC, the Department of the
Treasury or included in any Executive Order, (b) not to use or permit the use of
proceeds of the Obligations to violate any of the foreign asset control
regulations of the OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply, or cause its Subsidiaries to comply, with the
applicable laws.
 
Section 9.18 Amendment and Restatement. This Agreement amends and restates the
Existing Credit Agreement in its entirety.  Borrower hereby agrees that (a) the
Debt outstanding under the Existing Credit Agreement and the Loan Documents (as
defined in the Existing Credit Agreement; together with the Existing Credit
Agreement, the "Existing Credit Documents") and all accrued and unpaid interest
thereon and (b) all accrued and unpaid fees under the Existing Credit Documents,
shall be deemed to be outstanding under and governed by this
Agreement.  Borrower hereby acknowledges, warrants, represents and agrees that
this Agreement is not intended to be, and shall not be deemed or construed to
be, a novation or release of the Existing Credit Documents. Each Lender which is
a Lender under the Existing Credit Documents hereby waives any requirements for
notice of prepayment, minimum amounts of prepayments of the loans thereunder,
ratable reductions of the commitments of Lenders under the Existing Credit
Documents and ratable payments on account of the principal or interest of any
loan under the Existing Credit Documents to the extent that any such prepayment,
reductions or payments are
 
 
-98-

--------------------------------------------------------------------------------

 
required to ensure that, upon the effectiveness of this Agreement, the loans of
the Lenders shall be outstanding on a ratable basis in accordance with their
respective Pro Rata Share.  Each Lender hereby authorizes Administrative Agent
and Borrower to request Borrowings from Lenders, to make prepayment of the loans
under the Existing Credit Documents and to reduce the commitments under the
Existing Credit Documents among Lenders in order to ensure that, upon the
effectiveness of this Agreement, the loans of Lenders shall be outstanding on a
ratable basis in accordance with their respective Pro Rata Share.
 
Section 9.19 Integration.  This Agreement and the other Loan Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties.  There are
no unwritten oral agreements among the parties.
 
[Remainder of this page intentionally left blank.  Signature page follows.]
 

 
 
-99-

--------------------------------------------------------------------------------

 


